 
 
Exhibit 10.2
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

[Published CUSIP Number:  ______]
 


$2,500,000,000


CREDIT AGREEMENT


Dated as of December 27, 2007


among


COMMSCOPE, INC.,
as the Borrower,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
L/C Issuer,


and


The Other Lenders Party Hereto


____________________


BANC OF AMERICA SECURITIES LLC,
and
WACHOVIA CAPITAL MARKETS, LLC,
as Joint Lead Arrangers and Joint Bookrunners


WACHOVIA BANK, NATIONAL ASSOCIATION,
as Syndication Agent


and


JPMORGAN CHASE BANK, N.A.,
MIZUHO CORPORATE BANK, LTD.
and
CALYON NEW YORK BRANCH,
as Co-Documentation Agents


Cahill Gordon & Reindel llp
80 Pine Street
New York, New York 10005
(212) 701-3000



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
Section                                                                                                      Page
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
1.01
Defined Terms.
1
1.02
Other Interpretive Provisions.
39
1.03
Accounting Terms.
40
1.04
Rounding.
41
1.05
Times of Day.
41
1.06
Letter of Credit Amounts.
41
1.07
Currency Equivalents Generally.
41
1.08
Additional Alternative Currencies.
42

 
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01
The Loans.
42
2.02
Borrowings, Conversions and Continuations of Loans.
43
2.03
Letters of Credit.
45
2.04
Swing Line Loans.
55
2.05
Prepayments.
58
2.06
Termination or Reduction of Commitments.
62
2.07
Repayment of Loans.
63
2.08
Interest.
65
2.09
Fees.
66
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.
66
2.11
Evidence of Debt.
67
2.12
Payments Generally; Administrative Agent’s Clawback.
68
2.13
Sharing of Payments by Lenders.
70
2.14
Increase in Commitments.
71

 
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01
Taxes.
73
3.02
Illegality.
75
3.03
Inability to Determine Rates.
76
3.04
Increased Costs; Reserves on Eurodollar Rate Loans.
76
3.05
Compensation for Losses.
78
3.06
Mitigation Obligations; Replacement of Lenders.
78
3.07
Survival.
79

 
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01
Conditions of Initial Credit Extension.
79
4.02
Conditions to All Other Credit Extensions.
86

 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
5.01
Existence, Qualification and Power.
87
5.02
Authorization; No Contravention.
88
5.03
Governmental Authorization; Other Consents.
88
5.04
Binding Effect.
89
5.05
Financial Statements; No Material Adverse Effect.
89
5.06
Litigation.
90
5.07
No Default.
90
5.08
Ownership of Property; Liens; Investments.
91
5.09
Environmental Matters.
92
5.10
Insurance.
93
5.11
Taxes.
93
5.12
ERISA Compliance.
93
5.13
Subsidiaries; Equity Interests; Loan Parties.
94
5.14
Margin Regulations; Investment Company Act.
95
5.15
Disclosure.
95
5.16
Compliance with Laws.
95
5.17
Intellectual Property; Licenses, Etc.
96
5.18
Solvency.
96
5.19
Labor Matters.
96
5.20
Collateral Documents.
96
5.21
Anti-Terrorism Law.
98

 
ARTICLE VI
AFFIRMATIVE COVENANTS
 
6.01
Financial Statements.
99
6.02
Certificates; Other Information.
100
6.03
Notices.
103
6.04
Payment of Obligations.
104
6.05
Preservation of Existence, Etc.
104
6.06
Maintenance of Properties, Etc.
104
6.07
Maintenance of Insurance.
106
6.08
Compliance with Laws.
107
6.09
Books and Records.
107
6.10
Inspection Rights.
107
6.11
Use of Proceeds.
107
6.12
Covenant to Guarantee Obligations and Give Security.
107
6.13
Further Assurances.
109
6.14
Employee Benefits.
110
6.15
Compliance with Environmental Laws.
111
6.16
Information Regarding Collateral and Loan Documents.
111
6.17
Compliance with Terms of Leaseholds.
112
6.18
Interest Rate Protection.
112
6.19
Material Contracts.
112
6.20
Properties Designated for Sale.
112

 
ARTICLE VII
NEGATIVE COVENANTS
 
7.01
Liens.
114
7.02
Indebtedness.
116
7.03
Investments.
118
7.04
Fundamental Changes.
121
7.05
Dispositions.
121
7.06
Restricted Payments.
123
7.07
Change in Nature of Business.
124
7.08
Transactions with Affiliates.
124
7.09
Burdensome Agreements.
125
7.10
Use of Proceeds.
125
7.11
Financial Covenants.
125
7.12
Capital Expenditures.
126
7.13
Prepayments of Other Indebtedness; Modifications of Organization Documents and
Other Documents, Etc.
126
7.14
Accounting Changes.
127
7.15
Inactive Subsidiaries.
127
7.16
No Further Negative Pledge.
127

 
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
 
8.01
Events of Default.
128
8.02
Remedies upon Event of Default.
130
8.03
Application of Funds.
131

 
ARTICLE IX
ADMINISTRATIVE AGENT
 
9.01
Appointment and Authority.
132
9.02
Rights as a Lender.
133
9.03
Exculpatory Provisions.
133
9.04
Reliance by Administrative Agent.
134
9.05
Delegation of Duties.
134
9.06
Resignation of Administrative Agent.
135
9.07
Non-Reliance on Administrative Agent and Other Lenders.
136
9.08
No Other Duties, Etc.
136
9.09
Administrative Agent May File Proofs of Claim.
136
9.10
Collateral and Guaranty Matters.
137
9.11
Withholding Tax.
138

 
ARTICLE X
MISCELLANEOUS
 
10.01
Amendments, Etc.
138
10.02
Notices; Effectiveness; Electronic Communications.
140
10.03
No Waiver; Cumulative Remedies.
142
10.04
Expenses; Indemnity; Damage Waiver.
143
10.05
Payments Set Aside.
145
10.06
Successors and Assigns.
145
10.07
Treatment of Certain Information; Confidentiality.
150
10.08
Right of Setoff.
151
10.09
Interest Rate Limitation.
151
10.10
Counterparts; Integration; Effectiveness.
152
10.11
Survival of Representations and Warranties.
152
10.12
Severability.
152
10.13
Replacement of Lenders.
152
10.14
Governing Law; Jurisdiction; Etc.
153
10.15
Waiver of Jury Trial.
154
10.16
No Advisory or Fiduciary Responsibility.
155
10.17
USA PATRIOT Act Notice.
155
10.18
ENTIRE AGREEMENT.
155
10.19
Lender Addendum.
156

 
SIGNATURES                                                                                                   S-1
 
SCHEDULES



 
2.03
Existing Acquired Business Letters of Credit and Existing Borrower Letters of
Credit
 
4.01(a)(v)
Local Counsels
 
4.01(a)(xii)(C)
Mortgage Policy Amounts
 
4.01(a)(xiii)
Leased Property
 
5.06
Litigation
 
5.10
Insurance
 
5.17
Intellectual Property Matters
 
7.01(b)
Existing Liens
 
7.02(d)
Existing Indebtedness
 
7.03(e)
Existing Investments
 
7.05 (j)
Specified Permitted Dispositions
 
7.05 (l)
Additional Specified Permitted Dispositions
 
7.08
Existing Transactions with Affiliates
 
7.09
Existing Burdensome Agreements
 
7.13(a)
Specified Prepayments
 
10.02
Administrative Agent’s Office; Certain Addresses for Notices



EXHIBITS



 
Form of
         
A
Loan Notice
 
B
Swing Line Loan Notice
 
C-1
Term A Note
 
C-2
Term B Note
 
C-3
Revolving Credit Note
 
D
Compliance Certificate
 
E
Assignment and Assumption
 
F
Guaranty
 
G
Security Agreement
 
H
Mortgage
 
I-1
Perfection Certificate
 
I-2
Perfection Certificate Supplement
 
J-1
Opinion Matters- Counsel to Loan Parties
 
J-2
Opinion Matters- Special New York Counsel to Loan Parties
 
J-3
Opinion Matters- General Counsel to Borrower and its Subsidiaries
 
J-4
Opinion Matters- Assistant General Counsel to Acquired Business and its
Subsidiaries
 
J-5
Opinion Matters - California and Illinois Counsel to Certain Subsidiaries of the
Acquired Business
 
J-6
Opinion Matters - Local Real Estate Counsel to Loan Parties
 
K
Intercompany Note
 
L
Landlord Access Agreement
 
M
Lender Addendum


 

--------------------------------------------------------------------------------


 
CREDIT AGREEMENT
 
This CREDIT AGREEMENT (“Agreement”) is entered into as of December 27, 2007
among COMMSCOPE, INC., a Delaware corporation (the “Borrower”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.
 
PRELIMINARY STATEMENTS:
 
Pursuant to the Agreement and Plan of Merger dated June 26, 2007 (including all
schedules and exhibits thereto, the “Acquisition Agreement”) among the Borrower,
DJRoss, Inc., a Delaware corporation and an indirect Wholly-Owned Subsidiary of
the Borrower (“Merger Sub”), and Andrew Corporation, a Delaware corporation (the
“Acquired Business”), Merger Sub will merge with and into the Acquired Business
(the “Acquisition”), with the Acquired Business surviving such merger as an
indirect Wholly-Owned Subsidiary of the Borrower.
 
The proceeds of the borrowings hereunder will be used to fund the Transaction
and provide ongoing working capital and for other general corporate purposes of
the Borrower and its Subsidiaries.
 
The Borrower has requested that (i) the Revolving Credit Lenders provide
Revolving Credit Commitments of $400,000,000 in the aggregate to be available
for Revolving Credit Loans; (ii) the Term A Lenders make Term A Loans in the
amount of $750,000,000 on the Closing Date; (iii) the Term B Lenders make Term B
Loans in the amount of $1,350,000,000 on the Closing Date; and (iv) the L/C
Issuer issue letters of credit for the account of the Borrower.
 
The Lenders have indicated their willingness to lend and the L/C Issuer has
indicated its willingness to issue letters of credit, in each case, on the terms
and subject to the conditions set forth herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
            1.01.    Defined Terms.
 
As used in this Agreement, the following terms shall have the meanings set forth
below:
 
“Acquired Business” has the meaning specified in the Preliminary Statements.
 
“Acquired Business Convertible Subordinated Notes” means the 3-1/4% convertible
subordinated notes of the Acquired Business due 2013 outstanding on the date
hereof.
 
“Acquired EBITDA” means, with respect to any Person or business acquired in a
Permitted Acquisition for any period, (i) the Consolidated EBITDA for such
Person or business (determined using such definition as if references to the
Borrower and its Subsidiaries therein were to such Person or business acquired)
prior to the date of acquisition and during such period plus or minus (ii)
without duplication of any cost savings or additional costs already reflected in
clause (i) or Consolidated EBITDA of the Borrower, the Pro Forma Adjustments.
 
“Acquired Indebtedness” means (1) with respect to any Person that becomes a
Subsidiary after the Closing Date, Indebtedness of such Person and its
Subsidiaries existing at the time such Person becomes a Subsidiary that was not
incurred in connection with, or in contemplation of, such Person becoming a
Subsidiary and (2) with respect to the Borrower or any Subsidiary, any
Indebtedness of a Person (other than the Borrower or a Subsidiary) existing at
the time such Person is merged with or into the Borrower or a Subsidiary, or
Indebtedness expressly assumed by the Borrower or any Subsidiary in connection
with the acquisition of an asset or assets from another Person, which
Indebtedness was not, in any case, incurred by such other Person in connection
with, or in contemplation of, such merger or acquisition.
 
“Acquisition” has the meaning specified in the Preliminary Statements.
 
“Acquisition Agreement” has the meaning specified in the Preliminary Statements.
 
“Acquisition Consideration” means the total cash and noncash consideration
(including the fair market value of all Equity Interests issued or transferred
to the sellers thereof, all indemnities, earnouts and other contingent payment
obligations to, and the aggregate amounts paid or to be paid under noncompete,
consulting and other affiliated agreements with, the sellers thereof, and all
assumptions of debt, liabilities and other obligations in connection therewith)
paid by the Borrower or any of its Subsidiaries in connection with a purchase or
other acquisition subject to Section 7.03(g).
 
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Aggregate Commitments” means the Commitments of all the Lenders.
 
“Agreement” means this Credit Agreement.
 
“Alternative Currency” means each currency (other than Dollars) that is approved
in accordance with Section 1.08.
 
“Alternative Currency Equivalent” means, as to any amount denominated in Dollars
as of any date of determination, the amount of the applicable Alternative
Currency that could be purchased with such amount of Dollars based upon the Spot
Rate.
 
“Anti-Terrorism Laws” has the meaning specified in Section 5.21(a).
 
“Applicable ECF Sweep Percentage” means, for any fiscal year, (a) 50% if the
Consolidated Leverage Ratio as of the last day of such fiscal year is greater
than or equal to 2.50:1.00 and (b) 25% if the Consolidated Leverage Ratio as of
the last day of such fiscal year is less than 2.50:1.00.
 
“Applicable Equity Sweep Percentage” means, with respect to any issuance or sale
of Equity Interests (other than an Excluded Issuance), (a) 50% if the
Consolidated Leverage Ratio as of the last day of the Measurement Period is
greater than or equal to 2.50:1.00 and (b) 25% if the Consolidated Leverage
Ratio as of the last day of the Measurement Period is less than 2.50:1.00.
 
“Applicable Fee Rate” means (i) from the Closing Date to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to Section
6.02(b) for the first fiscal quarter commencing after the Closing Date, 0.50%
per annum and (ii) thereafter, the applicable percentage per annum set forth
below determined by reference to the Consolidated Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(b):
 
Pricing
Level
Consolidated
Leverage Ratio
Applicable Fee Rate
1
<2.75:1.00
0.375%
2
≥2.75:1.00
0.500%



Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then Pricing Level 2
shall apply in respect of the Applicable Fee Rate as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered until the Business Day after the date on which it is actually
delivered.
 
“Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A Facility represented by (i) on or prior to
the Closing Date, such Term A Lender’s Term A Commitment at such time and (ii)
thereafter, the principal amount of such Term A Lender’s Term A Loans at such
time, (b) in respect of the Term B Facility, with respect to any Term B Lender
at any time, the percentage (carried out to the ninth decimal place) of the Term
B Facility represented by (i) on or prior to the Closing Date, such Term B
Lender’s Term B Commitment at such time and (ii) thereafter, the principal
amount of such Term B Lender’s Term B Loans at such time and (c) in respect of
the Revolving Credit Facility, with respect to any Revolving Credit Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time.  If the commitment of each Revolving
Credit Lender to make Revolving Credit Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to Section
8.02, or if the Revolving Credit Commitments have expired, then the Applicable
Percentage of each Revolving Credit Lender in respect of the Revolving Credit
Facility shall be determined based on the Applicable Percentage of such
Revolving Credit  Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments.  The initial
Applicable Percentage of each Lender in respect of each Facility is set forth
opposite the name of such Lender on Schedule I to the Lender Addendum executed
and delivered by such Lender or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.
 
“Applicable Rate” means (a) in respect of the Term A Loans and the Revolving
Credit Loans, (i) from the Closing Date to the date on which the Administrative
Agent receives a Compliance Certificate pursuant to Section 6.02(b) for the
first fiscal quarter commencing after the Closing Date, 1.25% per annum for Base
Rate Loans and 2.25% per annum for Eurodollar Rate Loans and (ii) thereafter,
the applicable percentage per annum set forth below determined by reference to
the Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):
 
Applicable Rate for Term A Loans and Revolving Loans
Pricing
Level
Consolidated
Leverage Ratio
Eurodollar
Rate Loans
Base Rate
Loans
1
< 1.75:1.00
1.75%
0.75%
2
≥ 1.75:1:00 and
< 2.75:1.00
2.00%
1.00%
3
≥ 2.75:1.00
2.25%
1.25%



and (b) in respect of the Term B Loans, 1.50% per annum for Base Rate Loans and
2.50% per annum for Eurodollar Rate Loans.
 
Any increase or decrease in the Applicable Rate for Term A Loans and Revolving
Credit Loans resulting from a change in the Consolidated Leverage Ratio shall
become effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(b); provided,
however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then Pricing Level 3 shall apply in respect of the
Term A Loans and the Revolving Credit Loans as of the first Business Day after
the date on which such Compliance Certificate was required to have been
delivered until the Business Day after the date on which it is actually
delivered.  Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Rate for any period shall be
subject to the provisions of Section 2.10(b).
 
“Applicable Revolving Credit Percentage” means, with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.
 
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
 
“Appropriate Lender” means, at any time, (a) with respect to either the Term A
Facility, the Term B Facility or the Revolving Credit Facility, a Lender that
has a Commitment with respect to such Facility or holds a Term A Loan, a Term B
Loan or a Revolving Credit Loan, respectively, at such time, (b) with respect to
the Letter of Credit Sublimit, (i) the L/C Issuer and (ii) if any Letters of
Credit have been issued pursuant to Section 2.03(a), the Revolving Credit
Lenders and (c) with respect to the Swing Line Sublimit, (i) the Swing Line
Lender and (ii) if any Swing Line Loans are outstanding pursuant to Section
2.04(a), the Revolving Credit Lenders.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arrangers” means Banc of America Securities LLC and Wachovia Capital Markets,
LLC, in their capacity as joint lead arrangers and joint bookrunners.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and (c)
all Synthetic Debt of such Person.
 
“Audited Financial Statements” means (i) the audited consolidated balance sheets
of the Borrower and its Subsidiaries as of December 31, 2006 and 2005, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for the fiscal years then ended, including the notes thereto and
(ii) the audited consolidated balance sheets of the Acquired Business and its
Subsidiaries as of September 30, 2007 and 2006, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal years then ended, including the notes thereto.
 
“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the Maturity Date for the Revolving Credit Facility, (ii)
the date of termination of the Revolving Credit Commitments pursuant to Section
2.06, and (iii) the date of termination of the commitment of each Revolving
Credit Lender to make Revolving Credit Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
 
“Available Basket Amount” means (i) the sum of the aggregate Net Cash Proceeds
received by the Borrower after the Closing Date from the sale or issuance of its
Equity Interests (other than Excluded Issuances and other than Disqualified
Equity Interests) minus (ii) the aggregate amount of Loans required to be
prepaid pursuant to Section 2.05(b)(iii)minus (iii) the aggregate amount of
Investments made pursuant to Section 7.03(c), (g), (h) or (i) (without
duplication) in reliance, in whole or in part, on the Available Basket Amount.
 
“Bailee Letter” has the meaning assigned thereto in the Security Agreement.
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
 
“Base Rate Loan” means a Revolving Credit Loan, a Term A Loan or a Term B Loan
that bears interest based on the Base Rate.
 
“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers or managing member of such
Person, (iii) in the case of any partnership, the Board of Directors of the
general partner of such Person and (iv) in any other case, the functional
equivalent of the foregoing.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrower Convertible Subordinated Debentures” means the 1% convertible
subordinated debentures of the Borrower due 2024 outstanding on the date hereof.
 
“Borrower Materials” has the meaning specified in Section 6.02.
 
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, a Term A
Borrowing or a Term B Borrowing, as the context may require.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
 
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset that is required to be included as an addition to property, plant
or equipment as reflected on a consolidated balance sheet of such Person
prepared in accordance with GAAP; provided that Capital Expenditures shall
exclude (i) normal replacements and maintenance which are properly charged to
current operations, (ii) the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment or the cost of purchase,
repair or restoration financed with insurance or condemnation proceeds, except
to the extent of the gross amount by which such purchase price or purchase,
repair or restoration cost exceeds the credit granted by the seller of such
equipment for the equipment being traded in at such time or the amount of such
insurance or condemnation proceeds, as the case may be, (iii) expenditures that
constitute a reinvestment of the Net Cash Proceeds of any event described in
Section 2.05(b)(ii) or 2.05(b)(v), or (iv) expenditures that constitute a
portion of the consideration in a Permitted Acquisition.
 
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Cash Collateralize” has the meaning specified in Section 2.03(g).
 
“Cash Equivalents” means any of the following:
 
(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than one year from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;
 
(b)           direct obligations of any State of the United States of America or
any political subdivision of any such State or public instrumentality thereof
maturing within one year after the date of acquisition thereof and having, at
the time of acquisition, one of the two highest ratings obtainable from S&P or
Moody’s;
 
(c)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated at
least “Prime-l” (or the then equivalent grade) by Moody’s or at least “A-1” (or
the then equivalent grade) by S&P, and (iii) has combined capital and surplus of
at least $1,000,000,000, in each case with maturities of not more than 90 days
from the date of acquisition thereof;
 
(d)           commercial paper issued by any Person organized under the laws of
the United States of America, maturing within six months from the date of
acquisition and, at the time of acquisition, having a rating of at least “A-1”
(or the then equivalent grade) by S&P or at least “Prime-1” (or the then
equivalent grade) by Moody’s;
 
(e)           repurchase obligations with a term not exceeding 30 days with
respect to underlying securities of the types described in clause (a) above
entered into with any bank or trust company meeting the qualifications specified
in clause (c) above;
 
(f)           auction rate bonds, auction rate preferred stock and other similar
corporate securities of a type and with terms consistent with the Borrower’s
short-term investment policies and that, at the time of acquisition, either
(i) bear one of the two highest ratings obtainable from either S&P or Moody’s or
(ii) are fully supported by a letter of credit issued by a bank satisfying the
criteria set forth in clause (c) above;
 
(g)           Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a) and (b) of this
definition; and
 
(h)           in the case of any Foreign Subsidiary, investments denominated in
the currency of the jurisdiction in which such Subsidiary is organized or has
its principal place of business which are similar to the items specified in
subsections (a) through (g) of this definition and are used in the ordinary
course of business by similar companies for cash management purposes in the
relevant jurisdiction.
 
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
 
“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
 
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
 
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
“Change of Control” means an event or series of events by which:
 
(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 25% or more of the equity securities of the Borrower
entitled to vote for members of the Board of Directors of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right); or
 
(b)           during any period of 12 consecutive months, a majority of the
members of the Board of Directors of the Borrower cease to be composed of
individuals (i) who were members of that Board of Directors on the first day of
such period, (ii) whose election or nomination to that Board of Directors was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that Board of Directors or
(iii) whose election or nomination to that Board of Directors was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that Board of Directors
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that Board
of Directors occurs as a result of an actual or threatened solicitation of
proxies or consents for the election or removal of one or more directors by any
person or group other than a solicitation for the election of one or more
directors by or on behalf of the Board of Directors); or
 
(c)           any Person or two or more Persons acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the Borrower, or control over the
equity securities of the Borrower entitled to vote for members of the Board of
Directors of the Borrower on a fully-diluted basis (and taking into account all
such securities that such Person or Persons have the right to acquire pursuant
to any option right) representing 25% or more of the combined voting power of
such securities; or
 
(d)           a “change of control” or any comparable term under, and as defined
in, the indenture governing the Borrower Convertible Subordinated Debentures
shall have occurred.
 
“Chattel Paper” has the meaning assigned to such term in the Security Agreement.
 
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Collateral” means all of the “Collateral,” “Mortgaged Property” and “Trust
Property” referred to in the Collateral Documents and all of the other property
that is or is intended under the terms of the Collateral Documents to be subject
to Liens in favor of the Administrative Agent for the benefit of the Secured
Parties.
 
“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, each of the other mortgages, collateral assignments, security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent in accordance with applicable local or foreign law to grant
a valid, perfected security interest in any property as collateral for the
Secured Obligations, all UCC or other financing statements or instruments of
perfection required by this Agreement, the Security Agreement, any Mortgage or
any other such security document or pledge agreement to be filed with respect to
the security interests in property and fixtures created pursuant to the Security
Agreement or any Mortgage and each of the other agreements, instruments or
documents that creates or purports to create a security interest or Lien in
favor of the Administrative Agent for the benefit of the Secured Parties.
 
“Commitment” means a Term A Commitment, a Term B Commitment, an Incremental Term
Loan Commitment or a Revolving Credit Commitment, as the context may require.
 
“Commitment Fee” has the meaning specified in Section 2.09.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
 
“Consolidated Cash Interest Charges” means, for any Measurement Period,
Consolidated Interest Charges for such period less the sum of (a) interest on
any debt paid by the increase in the principal amount of such debt, including by
issuance of additional debt of such kind, and (b) amortization for such period
of debt issuance costs, debt amount or premium and other financing fees and
expenses.
 
“Consolidated Current Assets” means, at any date of determination, the total
assets of the Borrower and its Subsidiaries which may properly be classified as
current assets on a consolidated balance sheet of the Borrower and its
Subsidiaries in accordance with GAAP, excluding cash and Cash Equivalents.
 
“Consolidated Current Liabilities” means, at any date of determination, the
total liabilities of the Borrower and its Subsidiaries which may properly be
classified as current liabilities (other than the current portion of any Loans)
on a consolidated balance sheet of the Borrower and its Subsidiaries in
accordance with GAAP.
 
“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period plus (a) the following
to the extent deducted in calculating such Consolidated Net Income:  (i)
Consolidated Interest Charges, (ii) the provision for Federal, state, local and
foreign income taxes payable (including franchise taxes accounted for as income
taxes on the Borrower’s consolidated statement of operations), (iii)
depreciation and amortization expense, (iv) nonrecurring fees, costs and
expenses incurred in connection with the Transaction (including fees and
expenses paid pursuant to this Agreement) not to exceed $65,000,000,
(v) nonrecurring cash charges and expenses in respect of integration,
consolidation, facility closure, severance and related cost-saving measures
associated with the Acquisition, not to exceed $79,000,000, (vi) nonrecurring
costs, fees and expenses incurred in connection with the conversion of the
Borrower Convertible Subordinated Notes not to exceed $10,000,000 and
(vii) other nonrecurring charges or expenses (including deferred financing fees
associated with the conversion of the Borrower Convertible Subordinated Notes,
any non-cash charges associated with the dispositions listed on Schedule 7.05(j)
and non-cash inventory write-up and other purchase accounting adjustments in
connection with the Acquisition) reducing such Consolidated Net Income to the
extent the same do not represent a cash item in such period or any future period
(in each case of or by the Borrower and its Subsidiaries for such Measurement
Period), plus (b) (vi) net cost savings and acquisition synergies relating to
the Transaction expected to be realized within twelve months of the Closing Date
not to exceed (A) $57,000,000 for the Measurement Period ending December 31,
2007, (B) $42,750,000 for the Measurement Period ending March 31, 2008, (C)
$28,500,000 for the Measurement Period ending June 30, 2008 and (D) $14,250,000
for the Measurement Period ending September 30, 2008, minus (c) the following to
the extent included in calculating such Consolidated Net Income: (i) Federal,
state, local and foreign income tax credits (including franchise tax credits
included in the income tax line item on the Borrower’s consolidated statement of
operations) and (ii) all non-cash items increasing Consolidated Net Income (in
each case of or by the Borrower and its Subsidiaries for such Measurement
Period).
 
Other than for purposes of calculating Excess Cash Flow, Consolidated EBITDA
shall include the Acquired EBITDA of any Person or business acquired in a
Permitted Acquisition (other than any Permitted Acquisition involving the
payment of consideration of less than $1,000,000), and exclude the Disposed
EBITDA of any Person or business disposed of in a Disposition (other than any
Disposition yielding gross proceeds of less than $1,000,000), consummated at any
time during the relevant Measurement Period as if each Permitted Acquisition had
been effected on the first day of such period and as if each such Disposition
had been consummated on the day prior to the first day of such period.
 
Notwithstanding anything to the contrary, Consolidated EBITDA for the fiscal
quarter ended March 31, 2007 shall be deemed to be $123,900,000, for the fiscal
quarter ended June 30, 2007 shall be deemed to be $152,100,000, for the fiscal
quarter ended September 30, 2007 shall be deemed to be $162,200,000, in each
case, before giving effect pursuant to the preceding paragraph to any Permitted
Acquisition or Disposition consummated after the Closing Date.
 
“Consolidated Indebtedness” means, as of any date of determination, the
aggregate amount of all Indebtedness of the Borrower and its Subsidiaries
required to be shown as a liability on a consolidated balance sheet of the
Borrower and its Subsidiaries on such date, determined on a consolidated basis
in accordance with GAAP, but excluding Indebtedness under Swap Contracts (unless
terminated).
 
“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period.
 
Other than for purposes of calculating Excess Cash Flow, (A) for the first
Measurement Period ending after the Closing Date, Consolidated Interest Charges
shall be calculated on a Pro Forma Basis giving effect to the Transaction as if
it had been consummated on the first day of the Measurement Period; and (B) for
each of the three Measurement Periods thereafter, Consolidated Interest Charges
shall be equal to (i) for the second Measurement Period ending after the Closing
Date, Consolidated Interest Charges for the second fiscal quarter ending after
the Closing Date times four (4); (iii) for the third Measurement Period ending
after the Closing Date, Consolidated Interest Charges for the two full fiscal
quarters ending after the Closing Date times two (2); and (iv) for the fourth
Measurement Period ending after the Closing Date, Consolidated Interest Charges
for the three full fiscal quarters ending after the Closing Date times
four-thirds (4/3).
 
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Cash Interest Charges,
in each case, of or by the Borrower and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period.
 
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Indebtedness as of such date to (b) Consolidated EBITDA of
the Borrower and its Subsidiaries on a consolidated basis for the most recently
completed Measurement Period; provided that the Borrower Convertible
Subordinated Debentures and the Acquired Business Convertible Subordinated Notes
shall be excluded from Consolidated Indebtedness for purposes of calculating the
Consolidated Leverage Ratio for any date of determination prior to March 31,
2008.
 
“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the net income of any Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any agreement, instrument or Law
applicable to such Subsidiary during such Measurement Period (unless such
restriction has been legally irrevocably waived until payment in full of the
Obligations), except that the Borrower’s equity in any net loss of any such
Subsidiary for such Measurement Period shall be included in determining
Consolidated Net Income, and (c) any income (or loss) for such Period of any
Person if such Person is not a Subsidiary, except that the Borrower’s equity in
the net income of any such Person for such Measurement Period shall be included
in Consolidated Net Income up to the aggregate amount of cash actually
distributed by such Person during such Period to the Borrower or a Subsidiary as
a dividend or other distribution (and in the case of a dividend or other
distribution to a Subsidiary, such Subsidiary is not precluded from further
distributing such amount to the Borrower as described in clause (b) of this
proviso).
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Control Agreement” has the meaning assigned to such term in the Security
Agreement.
 
“Copyright” has the meaning assigned thereto in the Security Agreement.
 
“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans under the Term B Facility
plus (iii) 2% per annum; provided, however, that with respect to a Eurodollar
Rate Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate plus 2% per annum.
 
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, the Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.
 
“Disposed EBITDA” means, with respect to any Person or business disposed of in a
Disposition for any period, (i) the Consolidated EBITDA for such Person or
business (determined using such definition as if references to the Borrower and
its Subsidiaries therein were to such Person or business disposed of) prior to
the date of disposition and during such period plus or minus (ii) the Pro Forma
Adjustments.
 
“Disposition” or “Dispose” means (a) the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith and (b) any issuance or sale of any Equity Interests of any
Subsidiary, in each case, to any Person other than (i) the Borrower, (ii) any
Guarantor or (iii) other than for purposes of Section 7.05, any other
Subsidiary.
 
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (i) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise, (ii) is redeemable or subject to any mandatory repurchase
requirement at the sole option of the holder thereof, or (iii) is convertible
into or exchangeable for (whether at the option of the issuer or the holder
thereof) (x) debt securities or (y) any Equity Interest referred to in (i) or
(ii) above, in each case under (i), (ii) or (iii) above at any time on or prior
to the date which is 91 days following the Maturity Date for the Term B Loans;
provided, however, that only the portion of such Equity Interest that so matures
or is mandatorily redeemable, is so redeemable at the option of the holder
thereof, or is so convertible or exchangeable on or prior to such date shall be
deemed to be a Disqualified Equity Interest.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(v) and (vi) and for which consents, if any, as
may be required under Section 10.06(b)(iii) have been obtained.
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
common law, permits, franchises and licenses relating to pollution and the
protection of the environment or human health (to the extent related to exposure
to Hazardous Materials) or the generation, storage, treatment, handling,
transport, use or Release of any Hazardous Materials.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of remediation, fines, penalties or
indemnities), of the Borrower, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination,
but excluding debt securities convertible or exchangeable into or exercisable
for such equity.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower or any Subsidiary within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower, any Subsidiary or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower, any Subsidiary or
any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; (f) with respect
to a Pension Plan, the failure to satisfy the minimum funding standard of
Section 412 of the Code and Section 302 of ERISA, whether or not waived, (g) the
failure to make by its due date a required contribution under Section 412(m) of
the Code (or Section 430(j) of the Code, as amended by the Pension Protection
Act of 2006) with respect to any Pension Plan or the failure to make any
required contribution to a Multiemployer Plan; (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums, upon the
Borrower, any Subsidiary or any ERISA Affiliate or (i) the occurrence of a
nonexempt prohibited transaction (within the meaning of Section 4975 of the Code
or Section 406 of ERISA) which could result in liability to the Borrower or any
Subsidiary.
 
“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the “Eurodollar Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
 
“Eurodollar Rate Loan” means a Revolving Credit Loan, a Term A Loan or a Term B
Loan that bears interest at a rate based on the Eurodollar Rate.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excess Amount” has the meaning specified in Section 2.05(b)(x).
 
“Excess Cash Flow” means, for any fiscal year of the Borrower, Consolidated
EBITDA for such fiscal year plus (a) the sum (for such fiscal year) of (i) the
difference, if positive, of Net Working Capital at the end of the prior fiscal
year (or the beginning of such fiscal year in case of the fiscal year ending
December 31, 2008) over the amount of Net Working Capital at the end of such
fiscal year and (ii) income or gain excluded from the calculation of
Consolidated Net Income resulting from extraordinary gains realized in cash
during such fiscal year minus (b) the sum (for such fiscal year) of (i)
Consolidated Cash Interest Charges, (ii) scheduled principal repayments, to the
extent actually made, of Term Loans pursuant to Section 2.07,  and optional
prepayments of Term Loans made pursuant to Section 2.05(a)(i), (iii) all income
taxes actually paid in cash by the Borrower and its Subsidiaries, (iv) Capital
Expenditures actually made by the Borrower and its Subsidiaries in such fiscal
year (other than to the extent funded by proceeds of Indebtedness or issuance of
Equity Interests), (v) nonrecurring cash fees, costs and expenses incurred in
connection with the Transaction to the extent added back to Consolidated Net
Income in the determination of Consolidated EBITDA for such fiscal year, (vi)
cash payments made by the Borrower and its Subsidiaries in respect of non-cash
charges that increased Excess Cash Flow in any prior fiscal year, (vii) the
absolute value of the difference, if negative, of the amount of Net Working
Capital at the end of the prior fiscal year (or the beginning of such fiscal
year in the case of the fiscal year ending December 31, 2008) over the amount of
Net Working Capital at the end of such fiscal year and (viii) extraordinary
losses paid in cash during such fiscal year excluded from the calculation of
Consolidated Net Income.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Issuance” means any issuance or sale of Equity Interests in the
Borrower (i) in the ordinary course of business pursuant to equity compensation
plans, employment agreements or other benefit arrangements approved by the Board
of Directors of the Borrower, including any issuance or sale of Equity Interests
upon exercise, exchange or conversion of such Equity Interests, (ii) to any
other Loan Party, (iii) to the stockholders of the Acquired Business in
connection with the Acquisition pursuant to the Acquisition Agreement or (iv) in
connection with any Permitted Acquisition and constituting all or a portion of
the applicable consideration.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any United
States Federal withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure (other than as a result of a Change in Law) to comply with Section
3.01(e), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.01(a).
 
“Executive Order” has the meaning specified in Section 5.21(a).
 
“Existing Acquired Business Credit Agreement” means that certain Credit
Agreement dated as of September 29, 2005, as amended from time to time prior to
the Closing Date, among the Acquired Business, Bank of America, N.A., as
administrative agent, and a syndicate of lenders.
 
“Existing Acquired Business Letters of Credit” means letters of credit listed on
Schedule 2.03, which were issued under the Existing Acquired Business Credit
Agreement and are outstanding on the Closing Date.
 
“Existing Borrower Credit Agreement” means that certain Amended and Restated
Credit Agreement dated as of January 31, 2004, as amended from time to time
prior to the Closing Date, among the Borrower, Wachovia Bank, N.A., as agent,
and a syndicate of lenders.
 
“Existing Borrower Letters of Credit” means letters of credit listed on Schedule
2.03, which were issued under the Existing Borrower Credit Agreement and are
outstanding on the Closing Date.
 
“Existing Credit Agreements” means the Existing Acquired Business Credit
Agreement and the Existing Borrower Credit Agreement.
 
“Existing Letters of Credit” means the Existing Acquired Business Letters of
Credit and the Existing Borrower Letters of Credit.
 
“Extraordinary Receipt” means any proceeds of insurance (other than proceeds of
business interruption insurance to the extent such proceeds constitute
compensation for lost earnings) and condemnation awards (and payments in lieu
thereof); provided, however, that an Extraordinary Receipt shall not include
cash receipts from proceeds of insurance or condemnation awards (or payments in
lieu thereof) to the extent that such proceeds or awards (a) in respect of loss
or damage to equipment, fixed assets or real property are applied (or in respect
of which expenditures were previously incurred) to replace or repair the
equipment, fixed assets or real property in respect of which such proceeds were
received in accordance with the terms of Section 2.05(b)(v) or (b) are received
by any Person in respect of any third party claim against such Person and
applied to pay (or to reimburse such Person for its prior payment of) such claim
and the costs and expenses of such Person with respect thereto.
 
“Facility” means the Term A Facility, the Term B Facility or the Revolving
Credit Facility, as the context may require.
 
“Federal Funds Rates” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
“Fee Letters” means (i) the fee letter agreement, dated June 25, 2007, among the
Borrower, the Administrative Agent and the Arrangers, and (ii) the amended and
restated administrative fee letter agreement, dated December 27, 2007, among the
Borrower, the Administrative Agent and Banc of America Securities LLC.
 
“Foreign Government Scheme or Arrangement” has the meaning specified in Section
5.12(d).
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
“Foreign Plan” has the meaning specified in Section 5.12(d).
 
“Foreign Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction outside the United States of America.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Governmental Real Property Disclosure Requirements” means any Requirement of
Law of any Governmental Authority requiring notification of the buyer, lessee,
mortgagee, assignee or other transferee of any real property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any real
property, facility, establishment or business, of the actual or threatened
presence or release in or into the environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the real property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.
 
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.  The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.
 
“Guarantors” means, collectively, the Subsidiaries of the Borrower listed on
Schedule 1(a) of the Perfection Certificate as “Guarantors” and each other
Subsidiary of the Borrower that shall be required to execute and deliver a
guaranty or guaranty supplement pursuant to Section 6.12.
 
“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Secured Parties, substantially in the form of Exhibit F, together with each
other guaranty and guaranty supplement delivered pursuant to Section 6.12.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all other materials, chemicals, substances, wastes, pollutants,
contaminants, compounds and constituents in any form and of any nature including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, mold, radon gas, infectious or medical wastes, in
each case which are regulated or which can give rise to liability pursuant to
any Environmental Law.
 
“Hedge Bank” means any Person that, at the time it enters into a Secured Hedge
Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Secured Hedge Agreement.
 
“Honor Date” has the meaning specified in Section 2.03(c)(i).
 
“Inactive Intellectual Property” means all of the trademarks, service marks,
trade names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights owned or possessed by the Acquired Business or any
of its Subsidiaries, or with respect to which the Acquired Business or any of
its Subsidiaries has rights of use, in each case, which are not being used on
the Closing Date and will not be used after the Closing Date, have no value and
generate no revenues.
 
“Inactive Subsidiaries” means (i) Subsidiaries existing as of the Closing Date
and indicated as “Inactive Subsidiaries” on Schedule 1(a) of the Perfection
Certificate and (ii) Subsidiaries formed or acquired after the Closing Date
(which shall be indicated as “Inactive Subsidiaries” on a Perfection Certificate
Supplement, when required to be delivered), in all cases meeting the
requirements of Section 7.15.
 
“Increase Effective Date” has the meaning specified in Section 2.14(a).
 
“Increase Joinder” has the meaning specified in Section 2.14(c).
 
“Incremental Term Loan Commitment” has the meaning specified in Section 2.14(a).
 
“Incremental Term Loans” has the meaning specified in Section 2.14(c)(i).
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;
 
(c)           net obligations of such Person under any Swap Contract;
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and not past due for more than 120 days after the date on
which such trade account was created);
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f)           all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;
 
(g)           all Disqualified Equity Interests of such Person (valued, in the
case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends); and
 
(h)           all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitee” has the meaning specified in Section 10.04(b).
 
“Information” has the meaning specified in Section 10.07.
 
“Information Memorandum” means the information memorandum dated October 2007
used by the Arrangers in connection with the syndication of the Commitments.
 
“Instrument” has the meaning assigned to such term in the Security Agreement.
 
“Insurance Policies” means the insurance policies and coverages required to be
maintained by each Loan Party which is an owner of Mortgaged Property with
respect to the applicable Mortgaged Property pursuant to Section 6.07 and all
renewals and extensions thereof.
 
“Insurance Requirements” means, collectively, all provisions of the Insurance
Policies, all requirements of the issuer of any of the Insurance Policies and
all orders, rules, regulations and any other requirements of the National Board
of Fire Underwriters (or any other body exercising similar functions) binding
upon each Loan Party which is an owner of Mortgaged Property and applicable to
the Mortgaged Property or any use or condition thereof.
 
“Intellectual Property” means trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights; provided, however, that Intellectual Property shall not include
any Inactive Intellectual Property.
 
“Intercompany Note” means a promissory note substantially in the form of Exhibit
K.
 
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition).
 
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice, or such other period
that is twelve months or less requested by the Borrower and consented to by all
the Appropriate Lenders; provided that:
 
(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(c)           no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt or other obligations
of, or purchase or other acquisition of any other debt or interest in, another
Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of assets of another Person that constitute a business unit or
all or a substantial part of the business of, such Person.  For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
 
“Landlord Access Agreement” means a Landlord Access Agreement, substantially in
the form of Exhibit L, or such other form as may reasonably be acceptable to the
Administrative Agent.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not, on the applicable Honor Date, been reimbursed or
refinanced as a Revolving Credit Borrowing.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder;
provided that Wachovia Bank, N.A. in its capacity as issuer of the Existing
Borrower Letters of Credit shall be deemed the L/C Issuer with respect to the
Existing Borrower Letters of Credit until they expire or are canceled or Cash
Collateralized.
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
 
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
 
“Lender Addendum” means, with respect to any Lender on the Closing Date, a
lender addendum in the form of Exhibit M, to be executed and delivered by such
Lender on or prior to the Closing Date as provided in Section 10.19.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).
 
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
 
“Letter of Credit Sublimit” means an amount equal to $40,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.
 
“Loan Documents” means, collectively, (a) this Agreement (including the Lender
Addenda), (b) the Notes, (c) the Guaranty, (d) the Collateral Documents, (e) the
Fee Letters, (f) each Issuer Document, (g) each Secured Hedge Agreement, (h)
each Secured Cash Management Agreement; provided that for purposes of the
definition of “Material Adverse Effect” and Articles IV through IX and Section
10.01, “Loan Documents” shall not include Secured Hedge Agreements or Secured
Cash Management Agreements.
 
“Loan Notice” means a notice of (a) a Term A Borrowing, (b) a Term B Borrowing,
(c) a Revolving Credit Borrowing, (d) a conversion of Loans from one Type to the
other, or (e) a continuation of Eurodollar Rate Loans, pursuant to Section
2.02(a), which, if in writing, shall be substantially in the form of Exhibit A.
 
“Loan Parties” means, collectively, the Borrower and each Guarantor.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Borrower
or the Borrower and its Subsidiaries taken as a whole; (b) a material impairment
of the rights and remedies of the Administrative Agent or any Lender under any
Loan Document, or of the ability of any Loan Party to perform its obligations
under any Loan Document to which it is a party; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document to which it is a party.
 
“Material Subsidiary” means any Subsidiary of the Borrower, or group of
Subsidiaries as to which an event specified in Section 8.01(f) or (g) has
occurred and is continuing, whether now existing or hereafter formed or
acquired, that (i) had more than the Threshold Amount of total assets,
(ii) generated more than the Threshold Amount of gross revenue or (iii)
generated more than the Threshold Amount of Consolidated EBITDA, in each case as
of the last day of (or for) the most recently completed period of four fiscal
quarters for which financial statements have been, or are required to have been,
delivered by the Borrower pursuant to Section 6.01.
 
“Material Contract” means (a) those contracts, leases, instruments, guaranties,
licenses, agreements, and other arrangements listed as an exhibit to the
Borrower’s filings under the Exchange Act and in effect as of the date hereof
(other than employment agreements or other employee benefits agreements, plans
and arrangements) and (b) all other contracts, leases, instruments, guaranties,
licenses, agreements, and other arrangements to which the Borrower or any
Subsidiary is, from time to time, a party, the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.
 
“Maturity Date” means (a) with respect to the Revolving Credit Facility, six
years from the Closing Date, (b) with respect to the Term A Facility, six years
from the Closing Date, and (c) with respect to the Term B Facility, seven years
from the Closing Date; provided, however, that, in each case, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.
 
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Mortgage Policy” has the meaning specified in Section 4.01(a)(xii)(C).
 
“Mortgages” has the meaning specified in Section 4.01(a)(xii).
 
“Mortgaged Property” means (a) each real property identified as a Mortgaged
Property on Schedule 7(a) to the Perfection Certificate and (b) each real
property, if any, which shall be subject to a Mortgage delivered after the
Closing Date pursuant to Section 6.12.
 
“Multiemployer Plan” means any employee benefit plan defined in Section
4001(a)(3) of ERISA and subject to Title IV of ERISA, to which the Borrower or
any ERISA Affiliate makes or is obligated to make contributions, or during the
preceding five plan years, has made or been obligated to make contributions.
 
“Net Cash Proceeds” means:
 
(a)           with respect to any Disposition by the Borrower or any of its
Subsidiaries, or any Extraordinary Receipt received or paid to the account of
the Borrower or any of its Subsidiaries, the excess, if any, of (i) the sum of
cash and Cash Equivalents received in connection with such transaction
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) the principal amount of, and
reasonable premium or penalty (if any) and interest on, any Indebtedness that is
secured by the applicable asset and that is required to be repaid in connection
with such transaction (other than Indebtedness under the Loan Documents), (B)
the reasonable fees and out-of-pocket expenses incurred by the Borrower or such
Subsidiary in connection with such transaction and (C) income taxes paid or
reasonably estimated to be actually payable as a result of any gain recognized
in connection therewith, and the amount of reserves established to fund
liabilities reasonably estimated to be payable, in each case within two years of
the date of the relevant transaction; provided that, if the amount of any
estimated taxes or reserves pursuant to subclause (C) exceeds the amount of
taxes or liabilities actually required to be paid in cash in respect of such
Disposition by an amount in excess of $10,000, the aggregate amount of such
excess over the taxes or liabilities actually required to be paid shall
constitute Net Cash Proceeds; and
 
(b)           with respect to the sale or issuance of any Equity Interest by the
Borrower or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by the Borrower or any of its Subsidiaries, the excess of (i) the
sum of the cash and Cash Equivalents received in connection with such
transaction over (ii) the investment banking fees, underwriting discounts and
commissions, and other reasonable fees and out-of-pocket expenses, incurred by
the Borrower or such Subsidiary in connection therewith.
 
“Net Working Capital” means, at any time, Consolidated Current Assets at such
time minus Consolidated Current Liabilities at such time.
 
“Note” means a Term A Note, a Term B Note or a Revolving Credit Note, as the
context may require.
 
“NPL” means the National Priorities List under CERCLA.
 
“Obligations” means all advances to, and debts, liabilities and other monetary
obligations of, any Loan Party arising under any Loan Document (other than under
any Secured Hedging Agreement or any Secured Cash Management Agreement) or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
 
“OID” means original issue discount.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.
 
“Participant” has the meaning specified in Section 10.06(d).
 
“Patent” has the meaning assigned thereto in the Security Agreement.
 
“Patriot Act” has the meaning specified in Section 4.01(i).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Perfection Certificate” means a certificate in the form of Exhibit I-1 or any
other form approved by the Administrative Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.
 
“Perfection Certificate Supplement” means a certificate supplement in the form
of Exhibit I-2 or any other form approved by the Administrative Agent.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower, any
Subsidiary or any ERISA Affiliate or to which the Borrower, any Subsidiary or
any ERISA Affiliate contributes or has an obligation to contribute (or in the
case of a multiple employer or other plan described in Section 4064(a) of ERISA,
has made contributions at any time during the immediately preceding five plan
years) or with respect to which the Borrower or any Subsidiary could incur
liability.
 
“Permitted Acquisitions” means any Investments permitted by Section 7.03(g).
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established, sponsored or maintained by the Borrower or any
Subsidiary or, with respect to any such plan that is subject to Section 412 of
the Code or Title IV of ERISA, any ERISA Affiliate, but excluding any Foreign
Plan.
 
“Platform” has the meaning specified in Section 6.02.
 
“Post-Increase Revolving Credit Lender” has the meaning specified in
Section 2.14(d).
 
“Pre-Increase Revolving Credit Lender” has the meaning specified in
Section 2.14(d).
 
“Pro Forma Adjustments” means adjustments to account for a Permitted Acquisition
or a Disposition (i) on a basis in accordance with GAAP and Regulation S-X
promulgated under the Securities Act of 1933 or (ii) in a manner otherwise
reasonably satisfactory to the Administrative Agent.  For the avoidance of
doubt, it is agreed that the positive adjustments to Consolidated EBITDA arising
out of the Transaction are reflected in clauses (a)(iv) - (vi) and (b) thereof
(with additional potential positive adjustments allowable under clause (a)(vii)
thereof) and there shall be no additional positive adjustments to Consolidated
EBITDA arising out of the Transaction.
 
“Pro Forma Basis” means, with respect to any calculation, that such calculation
shall be made (i) with respect to Consolidated EBITDA, after giving effect to
the adjustments referred to in the second paragraph of the definition of
Consolidated EBITDA for all Permitted Acquisitions and Dispositions (other than
any Permitted Acquisition involving the payment of consideration of less than
$1,000,000 and any Disposition yielding gross proceeds of less than $1,000,000)
consummated at any time on or after the first day of the relevant Measurement
Period and on or prior to the date of determination as if each Permitted
Acquisition had been effected on the first day of such period and as if each
such Disposition had been consummated on the day prior to the first day of such
period, (ii) with respect to Consolidated Interest Charges, after giving effect
to any Indebtedness incurred, assumed, refinanced or permanently repaid or
extinguished (other than ordinary course working capital borrowings under
revolving credit facilities) at any time on or after the first day of the
relevant Measurement Period and on or prior to the date of determination in
connection with Permitted Acquisitions and Dispositions (other than any
Permitted Acquisition involving the payment of consideration of less than
$1,000,000 and any Disposition yielding gross proceeds of less than $1,000,000)
as if such incurrence, assumption, refinancing, repayment or extinguishing had
been effected on the first day of such period and (iii) with respect to
Consolidated Indebtedness, after giving effect to the incurrence, assumption,
refinancing or repayment or extinguishment of any Indebtedness on the date of
calculation.
 
“Public Lender” has the meaning specified in Section 6.02.
 
“Refinancing” means (i) the repayment in full and termination of all commitments
under the Existing Credit Agreements, (ii) any repurchase or conversion into
cash of Acquired Business Convertible Subordinated Notes that are tendered for
purchase pursuant to the change of control offer to purchase required to be
effected as a result of the Acquisition or converted to the consideration for
the Acquisition in accordance with their terms, as the case may be, and
(iii) any other refinancing necessary to meet the requirements of Section
4.01(d).
 
“Register” has the meaning specified in Section 10.06(c).
 
“Related Documents” means the Acquisition Agreement and any amendment or waivers
thereof.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 
“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating of any Hazardous Material into or through
the environment.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
 
“Repricing Transaction” means the refinancing or repricing by the Borrower of
the Term B Loans under this Agreement (x) with the proceeds of any secured term
loans (including, without limitation, any new or additional term loans under
this Agreement) or (y) in connection with any amendment to this Agreement, in
either case, (i) having or resulting in an effective interest rate or weighted
average yield (to be determined by the Administrative Agent, in consultation
with the Borrower, consistent with generally accepted financial practice, after
giving effect to margins, upfront or similar fees or original issue discount
shared with all lenders or holders thereof, but excluding the effect of any
arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders or holders thereof) as of the
date of such refinancing that is, or could be by the express terms of such
Indebtedness (and not by virtue of any fluctuation in any “base” rate), less
than the Applicable Rate for, or weighted average yield (to be determined by the
Administrative Agent, in consultation with Borrower, on the same basis) of the
Term B Loans as of the date of such repricing and (ii) in the case of a
refinancing of the Term B Loans, the proceeds of which are used to repay, in
whole or in part, principal of outstanding Term B Loans.
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
 
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that (i) the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders and (ii) until the first date on which the Arrangers and
their respective Affiliates (including any fund that is managed by any of them)
hold in the aggregate less than 35% of the sum of clauses (a) and (b) above,
Required Lenders shall include the requirement for either (x) in addition to the
requirement set forth above, five Unaffiliated Lenders (or such lower number (if
any) of Unaffiliated Lenders then existing) or (y) Lenders holding 66-2/3% of
the sum of clauses (a) and (b) above.
 
“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and forded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
(i) the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders and (ii) until the first date on which the Arrangers and their
respective Affiliates (including any fund that is managed by any of them) hold
in the aggregate less than 35% of the sum of clauses (a) and (b) above, Required
Revolving Lenders shall include the requirement for either (x) in addition to
the requirement set forth above, five Unaffiliated Lenders (or such lower number
(if any) of Unaffiliated Lenders then existing) or (y) Lenders holding 66-2/3%
of the sum of clauses (a) and (b) above.
 
“Required Term A Lenders” means, as of any date of determination, Term A Lenders
holding more than 50% of the Term A Facility on such date; provided that (i) the
portion of the Term A Facility held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Term A Lenders and (ii) until
the first date on which the Arrangers and their respective Affiliates (including
any fund that is managed by any of them) hold in the aggregate less than 35% of
the Term A Facility, Required Term A Lenders shall include the requirement for
either (x) in addition to the requirement set forth above, five Unaffiliated
Lenders (or such lower number (if any) of Unaffiliated Lenders then existing) or
(y) Lenders holding 66-2/3% of the Term A Facility.
 
“Required Term B Lenders” means, as of any date of determination, Term B Lenders
holding more than 50% of the Term B Facility on such date; provided that (i) the
portion of the Term B Facility held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Term B Lenders and (ii) until
the first date on which the Arrangers and their respective Affiliates (including
any fund that is managed by any of them) hold in the aggregate less than 35% of
the Term B Facility, Required Term B Lenders shall include the requirement for
either (x) in addition to the requirement set forth above, five Unaffiliated
Lenders (or such lower number (if any) of Unaffiliated Lenders then existing) or
(y) Lenders holding 66-2/3% of the Term B Facility.
 
“Requirements of Law” means, collectively, any and all requirements of any
Governmental Authority including any and all laws, judgments, orders, decrees,
ordinances, rules, regulations, statutes or case law.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or controller of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.
 
“Revaluation Date” means with respect to any Letter of Credit, each of the
following:  (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof, (iii) each date of
any payment by the L/C Issuer under any Letter of Credit denominated in an
Alternative Currency, and (iv) such additional dates as the Administrative Agent
or the L/C Issuer shall determine or the Required Lenders shall require.
 
“Revolving Credit Borrowing” means a borrowing consisting of Revolving Credit
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Revolving Credit Lenders pursuant to
Section 2.01(c).
 
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(c), (b) purchase participations in L/C Obligations, and (c)
purchase participation in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule I to the Lender Addendum or Increase Joinder executed
and delivered by such Lender or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
 
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
 
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.
 
“Revolving Credit Loan” has the meaning specified in Section 2.01(c).
 
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-3.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower or any Loan Party and any Cash
Management Bank.
 
“Secured Hedge Agreement” means any interest rate Swap Contract required or
permitted under Article VI or VII that is entered into by and between (i) the
Borrower or any Loan Party and any Hedge Bank or (ii) any Subsidiary that is not
a Loan Party and a Hedge Bank; provided that, in the case of clause (ii) only,
the Borrower shall have given notice to the Administrative Agent prior to or
promptly upon execution and delivery of such Swap Contract that such Swap
Contract is designated as a Secured Hedge Agreement hereunder.
 
“Secured Obligations” means (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of the Borrower or any Subsidiary
under each Secured Hedging Agreement; provided that the aggregate amount of
Secured Obligations under this clause (b) of any Subsidiary that is not a Loan
Party shall be limited to $25,000,000, and (c) the due and punctual payment and
performance of all obligations of the Borrower or any Loan Party (including
overdrafts and related liabilities) under each Secured Cash Management
Agreement.
 
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.
 
“Securities Collateral” has the meaning assigned to such term in the Security
Agreement.
 
“Security Agreement” means the Security Agreement between the Administrative
Agent, for the benefit of the Secured Parties, and the Loan Parties,
substantially in the form of Exhibit G.
 
“Security Agreement Collateral” means all property pledged or granted as
collateral pursuant to the Security Agreement (a) on the Closing Date or (b)
thereafter pursuant to Section 6.12.
 
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business.  The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
 
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and providedfurther that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” (i) applicable on or after the Closing Date
shall refer to a Subsidiary or Subsidiaries of the Borrower after giving effect
to the Transaction (i.e., including the Acquired Business and its Subsidiaries)
and (ii) at all times shall exclude CommScope Credit Union.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
 
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
 
“Swing Line Loan” has the meaning specified in Section 2.04(a).
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
 
“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the Revolving Credit Facility.  The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.
 
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01(a).
 
“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term A Lender’s name on Schedule I to the Lender Addendum executed and
delivered by such Lender or opposite such caption in the Assignment and
Assumption pursuant to which such Term A Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.
 
“Term A Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term A Loans of all Term A Lenders outstanding
at such time.
 
“Term A Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term A Loans at such time.
 
“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.
 
“Term A Note” means a promissory note made by the Borrower in favor of a Term A
Lender evidencing Term A Loans made by such Term A Lender, substantially in the
form of Exhibit C-1.
 
“Term B Borrowing” means a borrowing consisting of simultaneous Term B Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term B Lenders pursuant to Section 2.01(b).
 
“Term B Commitment” means, as to each Term B Lender, its obligation to make Term
B Loans to the Borrower pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term B Lender’s name on Schedule I to the Lender Addendum executed and
delivered by such Lender or opposite such caption in the Assignment and
Assumption pursuant to which such Term B Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.
 
“Term B Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term B Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term B Loans of all Term B Lenders outstanding
at such time.
 
“Term B Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term B Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term B Loans at such time.
 
“Term B Loan” means an advance made by any Term B Lender under the Term B
Facility.
 
“Term B Note” means a promissory note made by the Borrower in favor of a Term B
Lender evidencing Term B Loans made by such Term B Lender, substantially in the
form of Exhibit C-2.
 
“Term Borrowing” means either a Term A Borrowing or a Term B Borrowing.
 
“Term Commitment” means either a Term A Commitment or a Term B Commitment.
 
“Term Facilities” means either the Term A Facility or the Term B Facility.
 
“Term Lender” means, at any time, a Term A Lender or a Term B Lender.
 
“Term Loan” means a Term A Loan or a Term B Loan.
 
“Threshold Amount” means $10,000,000.
 
“Title Company” means any title insurance company as shall be retained by the
Borrower and reasonably acceptable to the Administrative Agent.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
 
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
 
“Trademark” has the meaning assigned thereto in the Security Agreement.
 
“Transaction” means, collectively, (a) the Acquisition, (b) the Refinancing,
(c) the entering into by the Loan Parties of the Loan Documents and the initial
borrowings hereunder and (d) the payment of the fees and expenses incurred in
connection with the consummation of the foregoing.
 
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
 
“Unaffiliated Lender” means a Lender other than the Arrangers or any of their
respective Affiliates (including any fund that is managed by any of them).
 
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
 
“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 
“Voting Stock” means, with respect to any Person, any class or classes of Equity
Interests pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the Board of
Directors of such Person.
 
“Wholly-Owned Subsidiary” means, as to any Person, any corporation, partnership,
association, joint venture, limited liability company or other entity 100% of
the Equity Interests in which (other than directors’ qualifying shares and
shares issued to foreign nationals to the extent required by applicable law, and
the equivalents thereof) are at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person.
 
 
1.02
Other Interpretive Provisions.

 
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
 
(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”
 
(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
 
1.03
Accounting Terms.

 
(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements
of the Borrower, except as otherwise specifically prescribed herein.
 
(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
 
 
1.04
Rounding.

 
Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
 
 
1.05
Times of Day.

 
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
 
 
1.06
Letter of Credit Amounts.

 
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.
 
 
1.07
Currency Equivalents Generally.

 
(a)           Any amount specified in this Agreement (other than in Articles II,
IX and X) or any of the other Loan Documents to be in Dollars shall also include
the equivalent of such amount in any currency other than Dollars, such
equivalent amount thereof in the applicable currency to be determined by the
Administrative Agent at such time on the basis of the Spot Rate for the purchase
of such currency with Dollars.
 
(b)           The L/C Issuer shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent Outstanding
Amounts with respect to Letters of Credit denominated in Alternative
Currencies.  Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur.  Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the L/C Issuer, as applicable.
 
(c)           Wherever in this Agreement in connection with the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Letter of Credit
is denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the L/C Issuer.
 
 
1.08
Additional Alternative Currencies.

 
(a)           The Borrower may from time to time request that Letters of Credit
be issued in a currency other than Dollars; provided that such requested
currency is a lawful currency that is readily available and freely transferable
and convertible into Dollars.  In the case of any such request with respect to
the issuance of Letters of Credit, such request shall be subject to the approval
of the Administrative Agent and the L/C Issuer.
 
(b)           Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., 20 Business Days (or, in the case of a request for the
issuance of a Letter of Credit denominated in Euros, Pounds Sterling, Swiss
Francs or Japanese Yen, seven Business Days) prior to the date of the desired
Credit Extension (or such later time or date as may be agreed by the
Administrative Agent and the L/C Issuer, in their sole discretion).  The
Administrative Agent shall promptly notify the L/C Issuer thereof.  The L/C
Issuer shall notify the Administrative Agent, not later than 11:00 a.m., ten
Business Days (or, in the case of a request for the issuance of a Letter of
Credit denominated in Euros, Pounds Sterling, Swiss Francs or Japanese Yen, two
Business Days) after receipt of such request whether it consents, in its sole
discretion, to the issuance of Letters of Credit in such requested currency.
 
(c)           Any failure by the L/C Issuer to respond to such request within
the time period specified in the preceding sentence shall be deemed to be a
refusal by the L/C Issuer to permit Letters of Credit to be issued in such
requested currency.  If the Administrative Agent and the L/C Issuer consent to
the issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances; provided that the Administrative Agent and the L/C
Issuer shall have the right in their sole discretion at any time to redetermine
whether any such currency shall continue to be deemed an Alternative Currency
for purposes of future Letter of Credit issuances.  If the Administrative Agent
shall fail to obtain consent to any request for an additional currency under
this Section 1.08, the Administrative Agent shall promptly so notify the
Borrower.  Any specified currency of an Existing Letter of Credit that is not
Dollars shall be deemed an Alternative Currency with respect to such Existing
Letter of Credit only.
 
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
 
 
2.01
The Loans.

 
(a)           The Term A Borrowing.  Subject to the terms and conditions set
forth herein, each Term A Lender severally agrees to make a single loan to the
Borrower on the Closing Date in an amount not to exceed such Term A Lender’s
Term A Commitment.  The Term A Borrowing shall consist of Term A Loans made
simultaneously by the Term A Lenders in accordance with their respective
Applicable Percentage of the Term A Facility.  Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed.  Term A Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.
 
(b)           The Term B Borrowing.  Subject to the terms and conditions set
forth herein, each Term B Lender severally agrees to make a single loan to the
Borrower on the Closing Date in an amount not to exceed such Term B Lender’s
Term B Commitment.  The Term B Borrowing shall consist of Term B Loans made
simultaneously by the Term B Lenders in accordance with their respective
Applicable Percentage of the Term B Facility.  Amounts borrowed under this
Section 2.01(b) and repaid or prepaid may not be reborrowed.  Term B Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.
 
(c)           The Revolving Credit Borrowings.  Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally agrees to
make loans (each such loan, a “Revolving Credit Loan”) to the Borrower from time
to time, on any Business Day during the Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Revolving Credit Commitment; provided, however, that after giving effect to any
Revolving Credit Borrowing, (i) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility, (ii) the aggregate Outstanding Amount
of the Revolving Credit Loans of any Lender, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Credit Lender’s Revolving Credit Commitment, and (iii) on the
Closing Date, after giving effect to the Transaction, the sum of (A) the excess
of the Revolving Credit Facility over the Total Revolving Credit Outstandings
plus (B) the aggregate amount of unrestricted cash on hand of the Borrower and
its Subsidiaries shall be equal to or greater than $200,000,000.  Within the
limits of each Revolving Credit Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01(c), prepay under Section 2.05, and reborrow under this
Section2.01(c).  Revolving Credit Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.
 
 
2.02
Borrowings, Conversions and Continuations of Loans.

 
(a)           Each Term A Borrowing, each Term B Borrowing, each Revolving
Credit Borrowing, each conversion of Term Loans or Revolving Credit Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone.  Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate
Loans; provided, however, that if the Borrower wishes to request Eurodollar Rate
Loans having an Interest Period other than one, two, three or six months in
duration as provided in the definition of “Interest Period,” the applicable
notice must be received by the Administrative Agent not later than 11:00 a.m.
four Business Days prior to the requested date of such Borrowing, conversion or
continuation, whereupon the Administrative Agent shall give prompt notice to the
Appropriate Lenders of such request and determine whether the requested Interest
Period is acceptable to all of them.  Not later than 11:00 a.m., three Business
Days before the requested date of such Borrowing, conversion or continuation,
the Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders.  Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower.  Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof.  Each Loan Notice (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a Term A Borrowing, a Term
B Borrowing, a Revolving Credit Borrowing, a conversion of Term Loans or
Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term Loans or Revolving Credit
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto.  If the Borrower fails to specify a Type of Loan in
a Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Term Loans or Revolving Credit
Loans shall be made as, or converted to, Base Rate Loans.  Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans.  If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.  Notwithstanding anything to the contrary herein, a Swing Line Loan may
not be converted to a Eurodollar Rate Loan.
 
(b)           Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Term A Loans, Term B Loans or Revolving
Credit Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in Section
2.02(a).  In the case of a Term A Borrowing, a Term B Borrowing or a Revolving
Credit Borrowing, each Appropriate Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date a Loan Notice with respect to a Revolving Credit
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Revolving Credit Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrower as provided above.
 
(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
 
(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
 
(e)           After giving effect to all Term A Borrowings, all conversions of
Term A Loans from one Type to the other, and all continuations of Term A Loans
as the same Type, there shall not be more than 5 Interest Periods in effect in
respect of the Term A Facility.  After giving effect to all Term B Borrowings,
all conversions of Term B Loans from one Type to the other, and all
continuations of Term B Loans as the same Type, there shall not be more than 5
Interest Periods in effect in respect of the Term B Facility.  After giving
effect to all Revolving Credit Borrowings, all conversions of Revolving Credit
Loans from one Type to the other, and all continuations of Revolving Credit
Loans as the same Type, there shall not be more than 5 Interest Periods in
effect in respect of the Revolving Credit Facility.
 
 
2.03
Letters of Credit.

 
(a)           The Letter of Credit Commitment.
 
(i)       Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower or its Subsidiaries, and
to amend or extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and (B)
the Revolving Credit Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Credit Outstandings
shall not exceed the Revolving Credit Facility, (y) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender, plus such
Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount of all
L/C Obligations, plus such Lender’s Applicable Revolving Credit Percentage of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit.  Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.
 
(ii)       The L/C Issuer shall not issue any Letter of Credit if:
 
(A)           subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Revolving Lenders have approved such
expiry date; provided that without the consent of the Required Revolving
Lenders, the L/C Issuer, at its discretion, may approve and issue Letters of
Credit with stated expiry dates later than twelve months after the date of
issuance or last extension; provided, further, that at no time shall the
aggregate amount of Letter of Credit Exposures under Letters of Credit with
stated expiry dates later than twelve months after such time exceed $10,000,000;
or
 
(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Revolving Credit
Lenders have approved such expiry date.
 
(iii)       The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:
 
(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
 
(B)           the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;
 
(C)           such Letter of Credit is to be denominated in a currency other
than Dollars;
 
(D)           such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
 
(E)           a default of any Lender’s obligations to fund under Section
2.03(c) exists or any Lender is at such time a Defaulting Lender hereunder,
unless the L/C Issuer has entered into satisfactory arrangements with the
Borrower or such Lender to eliminate the L/C Issuer’s risk with respect to such
Lender.
 
(iv)       The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
 
(v)        The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
 
(vi)       The L/C Issuer shall act on behalf of the Revolving Credit Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.
 
(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
 
(i)       Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C
Issuer:  (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may
require.  Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
 
(ii)        Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof.  Unless the L/C Issuer has received
written notice from any Revolving Credit Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Letter
of Credit.
 
(iii)       If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each fifteen-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such fifteen-month period
to be agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Credit Lender or the Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.
 
(iv)        Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
 
(c)           Drawings and Reimbursements; Funding of Participations.
 
(i)       Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof.  In the case of a Letter of
Credit denominated in an Alternative Currency, the Borrower shall reimburse the
L/C Issuer in such Alternative Currency in accordance with the provisions of
this Section 2.03(c)(i), unless (A) the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or (B)
in the absence of any such requirement for reimbursement in Dollars, the
Borrower shall have notified the L/C Issuer promptly following receipt of the
notice of drawing that the Borrower will reimburse the L/C Issuer in
Dollars.  In the case of any such reimbursement in Dollars of a drawing under a
Letter of Credit denominated in an Alternative Currency, the L/C Issuer shall
notify the Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof.  Not later than 11:00 a.m. on the
first Business Day following the date of any payment by the L/C Issuer under a
Letter of Credit in Dollars, or the Applicable Time on the date of any payment
by the L/C Issuer under a Letter of Credit to be reimbursed in an Alternative
Currency (such first Business Day, an “Honor Date”), the Borrower shall
reimburse the L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing and in the applicable currency.  If the Borrower
fails to so reimburse the L/C Issuer by such time, the Administrative Agent
shall promptly notify each Revolving Credit Lender of the Honor Date, the amount
of the unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage thereof.  In
such event, the Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice).  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
 
(ii)       Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office in
an amount equal to its Applicable Revolving Credit Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the L/C
Issuer in Dollars.
 
(iii)      With respect to any Unreimbursed Amount that is not fully refinanced
by a Revolving Credit Borrowing of Base Rate Loans because the conditions set
forth in Section 4.02 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate.  In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
 
(iv)      Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.
 
(v)       Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such Lender
may have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Loan Notice).  No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Borrower to reimburse the L/C Issuer for the amount
of any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
 
(vi)      If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the L/C Issuer in connection with the foregoing.  If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Revolving Credit Loan included in the
relevant Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be.  A certificate of the L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.
 
(vii)     If the L/C Issuer shall make any payment or disbursement pursuant to a
drawing under a Letter of Credit, then, (x) the unpaid amount thereof shall bear
interest, for each day from and including the date such payment or disbursement
is made to but excluding the Honor Date, at the Applicable Rate for Revolving
Loans that are Base Rate Loans, and (y) unless the Borrower shall reimburse such
payment or disbursement in full on the Honor Date, the unpaid amount thereof
shall bear interest payable on demand, for each day from and including the Honor
Date to but excluding the date that the Borrower reimburses such payment or
disbursement, at the rate per annum determined pursuant to
Section 2.08(b).  Interest accrued pursuant to this paragraph shall be for the
account of the L/C Issuer, except that interest accrued on and after the date of
payment by any Revolving Credit Lender pursuant to this Section 2.03(c) to
reimburse the L/C Issuer shall be for the account of such Lender to the extent
of such payment.
 
(d)           Repayment of Participations.
 
(i)       At any time after the L/C Issuer has made a payment under any Letter
of Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Credit Percentage thereof in the same
funds as those received by the Administrative Agent.
 
(ii)       If any payment received by the Administrative Agent for the account
of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 10.05 (including pursuant to
any settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
 
(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
 
(i)       any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
 
(ii)      the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
 
(iii)     any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
 
(iv)     any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
 
(v)      any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrower or any
Subsidiary or in the relevant currency markets generally; or
 
(vi)     any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
 
(f)           Role of L/C Issuer.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document.  The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit.  In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
 
(g)           Cash Collateral.  Upon the request of the Administrative Agent,
(i) if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the Letter of Credit Expiration Date, any L/C Obligation for any reason
remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations.  The
Administrative Agent may, at any time and from time to time after the initial
deposit of Cash Collateral in respect of any one or more Letters of Credit
denominated in an Alternative Currency, request that additional Cash Collateral
be provided in order to protect against the results of exchange rate
fluctuations, such additional Cash Collateral not to exceed an amount equal to
5.0% of the Outstanding Amount thereof.  Sections 2.05 and 8.02(c) set forth
certain additional requirements to deliver Cash Collateral hereunder.  For
purposes of this Section 2.03, Section 2.05 and Section 8.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the L/C Issuer
(which documents are hereby consented to by the Lenders).  Derivatives of such
term have corresponding meanings.  The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing.  Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America; provided that
in the event any interest or profits accrue on the investments or amounts in
such accounts, such interest or profits shall accumulate for the benefit of the
Borrower subject to the provisions of this Section 2.03(g).  If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
or that the total amount of such funds is less than the aggregate Outstanding
Amount of all L/C Obligations, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate Outstanding Amount over (y) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent determines to be free and
clear of any such right and claim.  Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral, such funds shall be applied, to
the extent permitted under applicable Laws, to reimburse the L/C Issuer.  If the
Borrower is required to provide cash collateral pursuant to Section 2.05(b)(ix),
such amount (including interest, if any), to the extent not applied as
aforesaid, shall be returned to the Borrower on demand, provided that after
giving effect to such return (i) the Total Revolving Credit Outstandings would
not exceed the Revolving Credit Facility at such time and (ii) no Default shall
have occurred and be continuing at such time.  If the Borrower is required  to
provide cash collateral as a result of an Event of Default, such amount (to the
extent not applied as aforesaid) shall be returned to the Borrower within three
Business Days after all Events of Default have been cured or waived.
 
(h)           Applicability of ISP and UCP.  Unless otherwise expressly agreed
by the L/C Issuer and the Borrower when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance, shall apply to
each commercial Letter of Credit.
 
(i)           Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account, in Dollars, of each Revolving Credit
Lender in accordance with its Applicable Revolving Credit Percentage, in
Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of
Credit equal to the Applicable Rate for Revolving Credit Loans that are
Eurodollar Rate Loans times the Dollar Equivalent of the daily amount available
to be drawn under such Letter of Credit.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06.  Letter of
Credit Fees shall be (i) due and payable on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand and (ii) computed on a quarterly basis in arrears.  If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.
 
(j)           Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate of 0.25% per
annum, computed on the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears.  Such
fronting fee shall be due and payable on the last Business Day of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  In addition, the Borrower shall pay directly to the L/C Issuer, in
Dollars, for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.
 
(k)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
 
(l)           Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit.  The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
 
 
2.04
Swing Line Loans.

 
(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, to make loans (each such loan, a
“Swing Line Loan”) to the Borrower from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Revolving Credit
Percentage of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Credit Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility at such time, and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender
at such time, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all L/C Obligations at such time, plus
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Lender’s Revolving Credit Commitment, and providedfurther that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan.  Within the foregoing limits, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan
shall bear interest only at a rate based on the Base Rate.  Immediately upon the
making of a Swing Line Loan, each Revolving Credit Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the Swing
Line Lender a risk participation in such Swing Line Loan in an amount equal to
the product of such Revolving Credit Lender’s Applicable Revolving Credit
Percentage times the amount of such Swing Line Loan.
 
(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000 and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Revolving Credit Lender) prior to 2:00
p.m. on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the first proviso to the first sentence of Section 2.04(a), or (B) that
one or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower at its office by crediting the account of the Borrower on the books of
the Swing Line Lender in immediately available funds.
 
(c)           Refinancing of Swing Line Loans.
 
(i)       The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Applicable
Revolving Credit Percentage of the amount of Swing Line Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Credit Facility and the conditions set
forth in Section 4.02.  The Swing Line Lender shall furnish the Borrower with a
copy of the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent.  Each Revolving Credit Lender shall make an amount equal
to its Applicable Revolving Credit Percentage of the amount specified in such
Loan Notice available to the Administrative Agent in immediately available funds
for the account of the Swing Line Lender at the Administrative Agent’s Office
not later than 1:00 p.m. on the day specified in such Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the Swing
Line Lender.
 
(ii)       If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.
 
(iii)      If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be.  A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.
 
(iv)      Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to Section 2.04(c)(i) is subject to the conditions set forth in Section
4.02.  No such funding of risk participations shall relieve or otherwise impair
the obligation of the Borrower to repay Swing Line Loans, together with interest
as provided herein.
 
(d)           Repayment of Participations.
 
(i)       At any time after any Revolving Credit Lender has purchased and funded
a risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.
 
(ii)        If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate.  The Administrative Agent will make such demand upon the request of the
Swing Line Lender.  The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
 
(e)           Interest for Account of Swing Line Lender.  Until each Revolving
Credit Lender funds its Base Rate Loan or risk participation pursuant to this
Section 2.04 to refinance such Revolving Credit Lender’s Applicable Revolving
Credit Percentage of any Swing Line Loan, interest in respect of such Applicable
Revolving Credit Percentage shall be solely for the account of the Swing Line
Lender.
 
(f)           Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.
 
 
2.05
Prepayments.

 
(a)           Optional.
 
(i)       Subject to the last sentence of this Section 2.05(a)(i), the Borrower
may, upon notice to the Administrative Agent, at any time or from time to time
voluntarily prepay Term Loans and Revolving Credit Loans in whole or in part
without premium (except as set forth in Section 2.05(c)) or penalty; provided
that (A) such notice must be received by the Administrative Agent not later than
11:00 a.m. (1) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (2) on the date of prepayment of Base Rate Loans; (B) any
prepayment of Eurodollar Rate Loans shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof; and (C) any prepayment of
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans.  The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility).  If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.  Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Each
prepayment of the outstanding Term Loans pursuant to this Section 2.05(a) shall
be applied to the principal repayment installments thereof in the manner
directed by the Borrower (and if no direction is given by the Borrower, in
direct order of maturity), and each such prepayment shall be paid to the Lenders
in accordance with their respective Applicable Percentages in respect of each of
the relevant Facilities.  Notwithstanding anything to the contrary contained
herein, the Borrower shall not be permitted to prepay the Term B Facility
pursuant to this Section 2.05(a)(i) during the period from the Closing Date
through the date ten Business Days thereafter.
 
(ii)        The Borrower may, upon notice to the Swing Line Lender (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (A) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(B) any such prepayment shall be in a minimum principal amount of
$100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
 
(b)           Mandatory.
 
(i)       For each fiscal year, beginning with the fiscal year ending December
31, 2008, within five Business Days after financial statements have been
delivered pursuant to Section 6.01(a) for such fiscal year and the related
Compliance Certificate has been delivered pursuant to Section 6.02(b), the
Borrower shall prepay an aggregate principal amount of Loans equal to the
Applicable ECF Sweep Percentage of Excess Cash Flow for such fiscal year.
 
(ii)      If the Borrower or any of its Subsidiaries Disposes of any property
(other than any Disposition of any property permitted by Section 7.05(b), (c),
(d), (e), (f), (g), (h) and (i)) which results in the realization by such Person
of Net Cash Proceeds, the Borrower shall prepay an aggregate principal amount of
Loans equal to 100% of such Net Cash Proceeds within five Business Days after
receipt thereof by such Person; provided, however, that, other than in the case
of any Disposition pursuant to Section 7.05(l), so long as no Default shall have
occurred and be continuing, such prepayment shall not be required on such date
to the extent that the Borrower shall have delivered a certificate of a
Responsible Officer to the Administrative Agent on or prior to such date that
such Net Cash Proceeds are expected to be reinvested in fixed or capital assets
within 180 days after the receipt of such Net Cash Proceeds; and
providedfurther, however, that any Net Cash Proceeds not so reinvested by the
last day of such period shall be immediately applied to the prepayment of the
Loans as set forth in this Section 2.05(b)(ii).
 
(iii)     Upon the sale or issuance by the Borrower of any of its Equity
Interests (other than Excluded Issuances), the Borrower shall prepay an
aggregate principal amount of Loans equal to the Applicable Equity Sweep
Percentage of all Net Cash Proceeds received therefrom, within five Business
Days after receipt thereof by the Borrower.
 
(iv)     Upon the incurrence or issuance by the Borrower or any of its
Subsidiaries of any Indebtedness (other than Indebtedness expressly permitted to
be incurred or issued pursuant to Section 7.02, other than Section 7.02(j)), the
Borrower shall prepay an aggregate principal amount of Loans equal to 100% of
all Net Cash Proceeds received therefrom on the same Business Day of receipt
thereof by the Borrower or such Subsidiary.
 
(v)      Upon any Extraordinary Receipt received by or paid to or for the
account of the Borrower or any of its Subsidiaries, and not otherwise included
in clause (ii), (iii) or (iv) of this Section 2.05(b), the Borrower shall prepay
an aggregate principal amount of Loans equal to 100% of such Net Cash Proceeds,
within five Business Days after receipt thereof by the Borrower or such
Subsidiary; provided, however, that so long as no Default shall have occurred
and be continuing, such prepayment shall not be required on such date to the
extent that the Borrower shall have delivered a certificate of a Responsible
Officer to the Administrative Agent on or prior to such date that such Net Cash
Proceeds are expected to be reinvested in fixed or capital assets within 180
days after the receipt of such Net Cash Proceeds (including to replace or repair
the equipment, fixed assets or real property in respect of which such Net Cash
Proceeds were received); and providedfurther, however, that any Net Cash
Proceeds not so applied by the last day of such period shall be immediately
applied to the prepayment of the Loans as set forth in this Section 2.05(b)(v).
 
(vi)     Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.05(b) shall be applied to the remaining principal repayment
installments of each of the Term A Facility and Term B Facility on a pro rata
basis (prior to giving effect to any rejection by any Term B Lender of any such
prepayment pursuant to clause (vii) below); provided that prepayments under
Sections 2.05(b)(iii) and (iv) may, at the election of the Borrower, be applied,
first, to the principal repayment installments of the Term A Loans in direct
order of maturity; second, to the principal repayment installments of the Term B
Loans on a pro rata basis; and third, to the Revolving Credit Facility.  If
after all of the Term Loans have been repaid in full, any Excess Cash Flow or
Net Cash Proceeds remain outstanding to be applied pursuant to the foregoing
provisions of this Section 2.05(b), the Revolving Credit Facility shall be
permanently reduced by the amount of Excess Cash Flow or Net Cash Proceeds so
remaining to be applied, and the Borrower shall comply with Section 2.05(b)(ix).
 
(vii)    The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses (i)
through (v) of this Section 2.05(b) at least (A) in the case of the prepayment
of Term Loans which are Base Rate Loans, three Business Days and (B) in the case
of prepayments of Term Loans which are Eurodollar Rate Loans, five Business
Days, in each case prior to the date of such prepayment. Each such notice shall
specify the date of such prepayment and provide a reasonably detailed
calculation of the amount of such prepayment. The Administrative Agent will
promptly notify each Appropriate Lender of the contents of the Borrower's
prepayment notice and of such Appropriate Lender's pro rata share of the
prepayment.  So long as any Term A Loans are outstanding, any Term B Lender may
elect, by delivering, not less than (A) in the case of prepayments of Term B
Loans which are Base Rate Loans, one Business Day and (B) in the case of
prepayments of Term B Loans which are Eurodollar Rate Loans, three Business
Days, in each case prior to the proposed prepayment date, a written notice to
the Administrative Agent that any mandatory prepayment otherwise required to be
made with respect to the Term B Loans held by such Term B Lender pursuant to
clauses (i) through (v) of this Section 2.05(b) not be made, in which event such
prepayment which would otherwise have been applied to the Term B Loans of such
Term B Lenders shall be applied to the remaining principal repayment
installments of the Term A Loans on a pro rata basis. Any excess after
application of such prepayment to the Term A Loans shall be applied to the
remaining principal repayment installments of the Term B Loans on a pro rata
basis.
 
(viii)   Notwithstanding any of the other provisions of clause (ii), (iii) or
(v) of this Section 2.05(b), so long as no Default shall have occurred and be
continuing, if, on any date on which a prepayment would otherwise be required to
be made pursuant to clause (ii), (iii) or (v) of this Section 2.05(b), the
aggregate amount of Net Cash Proceeds required by such clause to be applied to
prepay Loans on such date is less than or equal to $5,000,000, the Borrower may
defer such prepayment until the first date on which the aggregate amount of Net
Cash Proceeds or other amounts otherwise required under clause (ii) or (v) of
this Section 2.05(b) to be applied to prepay Loans exceeds $5,000,000.  During
such deferral period the Borrower may apply all or any part of such aggregate
amount to prepay Revolving Credit Loans and may, subject to the fulfillment of
the applicable conditions set forth in Article IV, reborrow such amounts (which
amounts, to the extent originally constituting Net Cash Proceeds, shall be
deemed to retain their original character as Net Cash Proceeds when so
reborrowed) for application as required by this Section 2.05(b).  Upon the
occurrence of a Default during any such deferral period, the Borrower shall
immediately prepay the Loans in the amount of all Net Cash Proceeds received by
the Borrower and other amounts, as applicable, that are required to be applied
to prepay Loans under this Section 2.05(b) (without giving effect to the first
and second sentences of this clause (vii)) but which have not previously been so
applied.
 
(ix)      If for any reason the Total Revolving Credit Outstandings at any time
exceed the Revolving Credit Facility at such time, the Borrower shall
immediately, first, prepay ratably the L/C Borrowings and the Swing Line Loans,
second, prepay ratably the outstanding Revolving Credit Loans and, third, Cash
Collateralize remaining L/C Obligations, in an aggregate amount equal to such
excess.  Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Borrower or any other Loan Party) to
reimburse the L/C Issuer or the Revolving Credit Lenders, as applicable.
 
(x)       Amounts to be applied pursuant to this Section 2.05(b) to the
prepayment of Term A Loans, Term B Loans and Revolving Credit Loans shall be
applied, as applicable, first to reduce outstanding Base Rate Loans.  Any
amounts remaining after each such application shall be applied to prepay
Eurodollar Rate Loans.  Notwithstanding the foregoing, if the amount of any
prepayment of Loans required under this Section 2.05(b) shall be in excess of
the amount of the Base Rate Loans at the time outstanding (an “Excess Amount”),
only the portion of the amount of such prepayment as is equal to the amount of
such outstanding Base Rate Loans shall be immediately prepaid and, at the
election of Borrower, the Excess Amount shall be either (A) deposited in an
escrow account on terms satisfactory to the Administrative Agent and applied to
the prepayment of Eurodollar Rate Loans on the last day of the then
next-expiring Interest Period for Eurodollar Rate Loans; provided that
(i) interest in respect of such Excess Amount shall continue to accrue thereon
at the rate provided hereunder for the Loans which such Excess Amount is
intended to repay until such Excess Amount shall have been used in full to repay
such Loans and (ii) at any time while a Default has occurred and is continuing,
the Administrative Agent may, and upon written direction from the Required
Lenders shall, apply any or all proceeds then on deposit to the payment of such
Loans in an amount equal to such Excess Amount or (B) prepaid immediately,
together with any breakage costs owing to the Lenders; providedhowever, that
this Section 2.05(b)(x) shall not apply if the Borrower is required to prepay
the Loans pursuant to the second proviso in Section 2.05(b)(ii) or the second
proviso in Section 2.05(b)(v).
 
(c)           Prepayment Premium. If, prior to the first anniversary of the
Closing Date, (x) the Borrower makes any prepayment of Term B Loans in
connection with any Repricing Transaction, or (y) effects any amendment of this
Agreement resulting in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each Term B Lender, (I) in the
case of clause (x), a prepayment premium of 1% of the amount of such Term B
Loans being prepaid and (II) in the case of clause (y), a payment equal to 1% of
the aggregate amount of Term B Loans outstanding immediately prior to such
amendment.
 
 
2.06
Termination or Reduction of Commitments.

 
(a)           Optional.  The Borrower may, upon notice to the Administrative
Agent, terminate the Revolving Credit Facility, the Letter of Credit Sublimit or
the Swing Line Sublimit, or from time to time permanently reduce the Revolving
Credit Facility, the Letter of Credit Sublimit or the Swing Line Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 ($1,000,000 for the Letter of Credit Sublimit or the Swing Line
Sublimit) or any whole multiple of $1,000,000 in excess thereof and (iii) the
Borrower shall not terminate or reduce (A) the Revolving Credit Facility if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Credit Outstandings would exceed the Revolving Credit Facility,
(B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, or (C) the Swing Line Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Letter of Credit
Sublimit.
 
(b)           Mandatory.
 
(i)        The aggregate Term A Commitments shall be automatically and
permanently reduced to zero on the date of the Term A Borrowing.
 
(ii)       The aggregate Term B Commitments shall be automatically and
permanently reduced to zero on the date of the Term B Borrowing.
 
(iii)      The Revolving Credit Facility shall be automatically and permanently
reduced in accordance with Section 2.05(b)(vi).  The Revolving Credit
Commitments shall terminate on the Maturity Date for the Revolving Credit
Facility.
 
(iv)      If after giving effect to any reduction or termination of Revolving
Credit Commitments under this Section 2.06, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the Revolving Credit Facility at such time, the
Letter of Credit Sublimit or the Swing Line Sublimit, as the case may be, shall
be automatically reduced by the amount of such excess.
 
(c)           Application of Commitment Reductions; Payment of Fees.  The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit, Swing Line Sublimit or the Revolving
Credit Commitment under this Section 2.06.  Upon any reduction of the Revolving
Credit Commitments, the Revolving Credit Commitment of each Revolving Credit
Lender shall be reduced by such Lender’s Applicable Revolving Credit Percentage
of such reduction amount.  All fees in respect of the Revolving Credit Facility
accrued until the effective date of any termination of the Revolving Credit
Facility shall be paid on the effective date of such termination.
 
 
2.07
Repayment of Loans.

 
(a)           Term A Loans.  The Borrower shall repay to the Term A Lenders the
aggregate principal amount of all Term A Loans outstanding on the following
dates in the respective amounts set forth opposite such dates (which amounts
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.05(a)(i) or 2.05(b)(vi)):
 
Date
Amount
March 31, 2010
$    9,375,000
June 30, 2010
$    9,375,000
September 30, 2010
$    9,375,000
December 31, 2010
$    9,375,000
March 31, 2011
$  18,750,000
June 30, 2011
$  18,750,000
September 30, 2011
$  18,750,000
December 31, 2011
$  18,750,000
March 31, 2012
$  56,250,000
June 30, 2012
$  56,250,000
September 30, 2012
$  56,250,000
December 31, 2012
$  56,250,000
March 31, 2013
$103,125,000
June 30, 2013
$103,125,000
September 30, 2013
$103,125,000
Maturity Date for Term A Facility
$103,125,000



provided, however, that the final principal repayment installment of the Term A
Loans shall be repaid on the Maturity Date for the Term A Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
A Loans outstanding on such date.
 
(b)           Term B Loans.  The Borrower shall repay to the Term B Lenders the
aggregate principal amount of all Term B Loans outstanding on the following
dates in the respective amounts set forth opposite such dates (which amounts
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.05(a)(i) or 2.05(b)(vi)):
 
Date
Amount
March 31, 2008
$3,375,000
June 30, 2008
$3,375,000
September 30, 2008
$3,375,000
December 31, 2008
$3,375,000
March 31, 2009
$3,375,000
June 30, 2009
$3,375,000
September 30, 2009
$3,375,000
December 31, 2009
$3,375,000
March 31, 2010
$3,375,000
June 30, 2010
$3,375,000
September 30, 2010
$3,375,000
December 31, 2010
$3,375,000
March 31, 2011
$3,375,000
June 30, 2011
$3,375,000
September 30, 2011
$3,375,000
December 31, 2011
$3,375,000
March 31, 2012
$3,375,000
June 30, 2012
$3,375,000
September 30, 2012
$3,375,000
December 31, 2012
$3,375,000
March 31, 2013
$3,375,000
June 30, 2013
$3,375,000
September 30, 2013
$3,375,000
December 31, 2013
$3,375,000
March 31, 2014
$3,375,000
June 30, 2014
$3,375,000
September 30, 2014
$3,375,000
Maturity Date for Term B Facility
$1,258,875,000



provided, however, that the final principal repayment installment of the Term B
Loans shall be repaid on the Maturity Date for the Term B Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
B Loans outstanding on such date.
 
(c)           Revolving Credit Loans.  The Borrower shall repay to the Revolving
Credit Lenders on the Maturity Date for the Revolving Credit Facility the
aggregate principal amount of all Revolving Credit Loans outstanding on such
date.
 
(d)           Swing Line Loans.  The Borrower shall repay each Swing Line Loan
on the earlier to occur of (i) the date ten Business Days after such Loan is
made and (ii) the Maturity Date for the Revolving Credit Facility.
 
 
2.08
Interest.

 
(a)           Subject to the provisions of Section 2.08(b), (i) each Eurodollar
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate for such
Facility; (ii) each Base Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for the Revolving Credit
Facility.
 
(b)           (i)  If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
 
(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
such amount shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
 
(iii)   While any Event of Default exists, the Borrower shall pay interest on
the principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.
 
(iv)   Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
 
(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
 
2.09
Fees.

 
In addition to certain fees described in Sections 2.03(i) and (j):
 
(a)           Commitment Fee.  The Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender (other than a Defaulting
Lender) in accordance with its Applicable Revolving Credit Percentage, a
commitment fee (the “Commitment Fee”) equal to the Applicable Fee Rate times the
actual daily amount by which the Revolving Credit Facility exceeds the sum of
(i) the Outstanding Amount of Revolving Credit Loans (for the avoidance of
doubt, excluding Swing Line Loans) and (ii) the Outstanding Amount of L/C
Obligations.  The Commitment Fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The Commitment Fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Fee Rate
during any quarter, the actual daily amount shall be computed and multiplied by
the Applicable Fee Rate separately for each period during such quarter that such
Applicable Fee Rate was in effect.
 
(b)           Other Fees.
 
(i)       The Borrower shall pay to the Arrangers and the Administrative Agent
for their own respective accounts fees in the amounts and at the times specified
in the Fee Letters and as otherwise agreed.  Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.
 
(ii)        The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
 
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.
 

 
(a)           All computations of interest for Base Rate Loans when the Base
Rate is determined by Bank of America’s “prime rate” shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed.  All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
 
(b)           If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders, promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code of the United States, automatically and
without further action by the Administrative Agent, any Lender or the L/C
Issuer), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period.  This paragraph shall not limit the rights of the
Administrative Agent, any Lender or the L/C Issuer, as the case may be, under
Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article VIII.  The Borrower’s
obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.
 
 
2.11
Evidence of Debt.

 
(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
 
(b)           In addition to the accounts and records referred to in Section
2.11(a), each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans.  In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
 
 
2.12
Payments Generally; Administrative Agent’s Clawback.

 
(a)           General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.  If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected on
computing interest or fees, as the case may be.
 
(b)           (i)  Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or in the case of a Borrowing of Base Rate Loans that such Lender
has made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
 
                          (ii)Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the time at which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the
Appropriate Lenders or the L/C Issuer, as the case may be, the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Appropriate Lenders or the L/C Issuer, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the L/C Issuer, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 
(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
 
(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Term Loans and Revolving Credit Loans, to fund participations
in Letters of Credit and Swing Line Loans and to make payments pursuant to
Section 10.04(c) are several and not joint.  The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under Section
10.04(c) on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 10.04(c).
 
(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
(f)           Insufficient Funds.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.
 
 
2.13
Sharing of Payments by Lenders.

 
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any of the
Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations in respect of the Facilities
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations in respect of the
Facilities owing (but not due and payable) to such Lender at such time to (ii)
the aggregate amount of the Obligations in respect of the Facilities owing (but
not due and payable) to all Lenders hereunder and under the other Loan Parties
at such time) of payment on account of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time obtained by all of the Lenders at such
time then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participation in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Facilities then due and payable to the Lenders or owing (but not
due and payable) to the Lenders, as the case may be, provided that:
 
(i)       if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
 
(ii)      the provisions of this Section shall not be construed to apply to (A)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).
 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
 
 
2.14
Increase in Commitments.

 
(a)           Borrower Request.  The Borrower may by written notice to the
Administrative Agent, at any one time, elect to request (x) prior to the
Maturity Date for the Revolving Credit Facility, an increase to the existing
Revolving Credit Commitments and/or (y) the establishment of a term loan
Commitment (an “Incremental Term Loan Commitment”), by an aggregate amount under
clause (x) and/or (y), not in excess of $50,000,000.  Such notice shall specify
(i) the date (the “Increase Effective Date”) on which the Borrower proposes that
the increased or new Commitments shall be effective, which shall be a date not
less than 10 Business Days after the date on which such notice is delivered to
the Administrative Agent and (ii) the identity of each Eligible Assignee to whom
the Borrower proposes any portion of such increased or new Commitments be
allocated and the amounts of such allocations; provided that any existing Lender
approached to provide all or a portion of the increased or new Commitments may
elect or decline, in its sole discretion, to provide such increased or new
Commitment.
 
(b)           Conditions.  The increased or new Commitments shall become
effective, as of the Increase Effective Date; provided that:
 
(i)       each of the conditions set forth in Section 4.02 shall be satisfied;
 
(ii)      no Default shall have occurred and be continuing or would result from
the borrowings to be made on the Increase Effective Date;
 
(iii)     on a Pro Forma Basis (assuming full borrowing of any increase in
Revolving Credit Commitments), the Borrower shall be in compliance with each of
the covenants set forth in Section 7.11 and the Consolidated Leverage Ratio
shall not be greater than 2.50:1.00;
 
(iv)     the Borrower shall make any payments required pursuant to Section 3.05
in connection with any adjustment of Revolving Credit Loans pursuant to Section
2.14(d);
 
(v)      the terms and documentation for the new or increased Commitments shall
be reasonably satisfactory to the Administrative Agent; it being understood that
terms that comply with Section 2.14(c) shall be satisfactory to the
Administrative Agent; and
 
(vi)     the Borrower shall deliver or cause to be delivered any legal opinions
or other documents reasonably requested by the Administrative Agent in
connection with any such transaction.
 
(c)           Terms of New Loans and Commitments.  The terms and provisions of
Loans made pursuant to the new Commitments shall be as follows:
 
(i)       terms and provisions of Loans made pursuant to Incremental Term Loan
Commitments (“Incremental Term Loans”) shall be, except as otherwise set forth
herein or in the Increase Joinder, identical to the Term B Loans (it being
understood that Incremental Term Loans may be a part of a new or existing
tranche of the Term B Loans);
 
(ii)       the terms and provisions of Revolving Credit Loans made pursuant to
new Commitments shall be identical to the Revolving Credit Loans;
 
(iii)      the weighted average life to maturity of any Incremental Term Loans
shall be no shorter than the weighted average life to maturity of the existing
Term B Loans;
 
(iv)      the maturity date of Incremental Term Loans shall not be earlier than
the Maturity Date of the existing Term B Loans; and
 
(v)       the Applicable Rate for the Incremental Term Loans shall be determined
by the Borrower and the Lenders of the Incremental Term Loans; provided that in
the event that the Applicable Rate for any Incremental Term Loans is greater
than the Applicable Rate for the Term B Loans, then the Applicable Rate for the
Term B Loans shall be increased to the extent necessary so that the Applicable
Rate for the Incremental Term Loans is equal to the Applicable Rate for the Term
B Loans; provided, further, that in determining the Applicable Rate applicable
to the Term B Loans and the Incremental Term Loans, (x) OID or upfront fees
(which shall be deemed to constitute like amounts of OID) payable by the
Borrower to the Lenders of the Term B Loans or the Incremental Term Loans in the
primary syndication thereof shall be included (with OID being equated to
interest based on an assumed four-year life to maturity) and (y) customary
arrangement or commitment fees payable to the Arrangers (or their affiliates) in
connection with the Term B Loans or to one or more arrangers (or their
affiliates) of the Incremental Term Loans shall be excluded.
 
The increased or new Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Borrower, the Administrative Agent and each
Lender making such increased or new Commitment, in form and substance
satisfactory to each of them.  The Increase Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.14.  In
addition, unless otherwise specifically provided herein, all references in Loan
Documents to Revolving Credit Loans or Term B Loans shall be deemed, unless the
context otherwise requires, to include references to Revolving Credit Loans and
Incremental Term Loans made pursuant to this Section 2.14.
 
(d)           Adjustment of Revolving Credit Loans.  To the extent the
Commitments being increased on the Increase Effective Date are Revolving Credit
Commitments, then each of the Revolving Credit Lenders having a Revolving Credit
Commitment prior to the Increase Effective Date (the “Pre-Increase Revolving
Credit Lenders”) shall assign to any Revolving Credit Lender which is acquiring
a new or additional Revolving Credit Commitment on the Increase Effective Date
(the “Post-Increase Revolving Credit Lenders”), and such Post-Increase Revolving
Credit Lenders shall purchase from each Pre-Increase Revolving Credit Lender, at
the principal amount thereof, such interests in the Revolving Credit Loans and
participation interests in the L/C Obligations and Swing Line Loans outstanding
on the Increase Effective Date as shall be necessary in order that, after giving
effect to all such assignments and purchases, such Revolving Credit Loans and
participation interests in the L/C Obligations and Swing Line Loans will be held
by Pre-Increase Revolving Credit Lenders and Post-Increase Revolving Credit
Lenders ratably in accordance with their Revolving Credit Commitments after
giving effect to such increased Revolving Credit Commitments.
 
(e)           Making of Incremental Term Loans.  To the extent the Borrower has
elected to establish Incremental Term B Loan Commitments, on the Increase
Effective Date, subject to the satisfaction of the foregoing terms and
conditions, each Lender of such Incremental Term Loan Commitment shall make an
Incremental Term Loan to the Borrower in an amount equal to its Incremental Term
Loan Commitment.
 
(f)           Equal and Ratable Benefit.  The Loans and Commitments established
pursuant to this paragraph shall constitute Loans and Commitments under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Collateral
Documents, except that the new Loans may be subordinated in right of payment or
the Liens securing the new Loans may be subordinated, in each case, as set forth
in the Increase Joinder.  The Loan Parties shall take any actions reasonably
required by the Administrative Agent to ensure and/or demonstrate that the Lien
and security interests granted by the Collateral Documents continue to be
perfected under the UCC or otherwise after giving effect to the establishment of
Incremental Term Loans or any such new Commitments.
 
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
 
 
3.01
Taxes.

 
(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower or other Loan Party hereunder or under any other
Loan Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes, provided that if the
Borrower or other Loan Party shall be required by applicable law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, any Lender or the L/C Issuer, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower or other Loan Party shall make such
deductions and (iii) the Borrower or other Loan Party shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.
 
(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
 
(c)           Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.
 
(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or other Loan Party to a
Governmental Authority, the Borrower or other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e)           Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
 
Without limiting the generality of the foregoing, if the Borrower is resident
for tax purposes in the United States, any Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
 
(i)       duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
 
(ii)       duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii)      in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (A) a
certificate to the effect that such Foreign Lender is not (1) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (3) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (B) duly completed copies of Internal Revenue Service Form W-8BEN, or
 
(iv)      any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
 
(f)           Treatment of Certain Refunds.  If the Administrative Agent, any
Lender or the L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or the L/C Issuer, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent, such Lender or the L/C Issuer,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer if the Administrative Agent,
such Lender or the L/C Issuer is required to repay such refund to such
Governmental Authority.  This subsection shall not be construed to require the
Administrative Agent, any Lender or the L/C Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
 
 
3.02
Illegality.

 
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate
Loans.  Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.
 
 
3.03
Inability to Determine Rates.

 
If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each
Lender.  Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice.  Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans in the amount specified therein.
 
 
3.04
Increased Costs; Reserves on Eurodollar Rate Loans.

 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
(i)       impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;
 
(ii)      subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes indemnified under Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or the L/C Issuer); or
 
(iii)     impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
 
(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
 
(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof
 
(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
 
(e)           Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such
Lender.  If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 10 days from
receipt of such notice.
 
 
3.05
Compensation for Losses.

 
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
 
(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
 
(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
 
(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to a Lender under
this Section 3.05, such Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.  A certificate of such Lender setting forth the amount
payable by the Borrower, as calculated in accordance with this Section 3.05 and
delivered to the Borrower shall be conclusive absent manifest error.
 
 
3.06
Mitigation Obligations; Replacement of Lenders.

 
(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with Section
10.13.
 
 
3.07
Survival.

 
All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.
 
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
 
4.01
Conditions of Initial Credit Extension.

 
The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:
 
(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date):
 
(i)       executed counterparts of this Agreement, the Guaranty, the Security
Agreement and the Perfection Certificate;
 
(ii)       a Note executed by the Borrower in favor of each Lender requesting a
Note not less than two Business Days prior to the Closing Date;
 
(iii)      a certificate of the secretary or assistant secretary of each Loan
Party dated the Closing Date, in form reasonably satisfactory to the
Administrative Agent, certifying (A) that attached thereto is a true and
complete copy of each Organization Document of such Loan Party certified (to the
extent applicable) as of a recent date by the Secretary of State of the state of
its organization, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such person is a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect and (C) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party (together
with a certificate of another officer as to the incumbency and specimen
signature of the secretary or assistant secretary executing the certificate in
this clause (iii));
 
(iv)      a certificate as to the good standing of each Loan Party (in so-called
“long-form” if available) as of a recent date, from such Secretary of State (or
other applicable Governmental Authority);
 
(v)       favorable opinions, addressed to the Administrative Agent and each
Lender, of (A) Robinson, Bradshaw & Hinson, P.A., counsel to the Loan Parties,
as to the matters set forth in Exhibit J-1, (B) Fried, Frank, Harris, Shriver &
Jacobson LLP, special New York counsel to the Loan Parties, as to the matters
set forth in Exhibit J-2, (C) Frank B. Wyatt II, general counsel to the Borrower
and its Subsidiaries, as to the matters set forth in Exhibit J-3, (D) F. Willis
Caruso, Jr., Assistant General Counsel to the Acquired Business and its
Subsidiaries, as to the matters set forth in Exhibit J-4, (E) Baker & McKenzie
LLP, California and Illinois counsel to certain Subsidiaries of the Acquired
Business, as to the matters set forth in Exhibit J-5, and (F) the local real
estate counsels to the Loan Parties listed in Schedule 4.01(a)(v), as to the
matters set forth in Exhibit J-6 and, in each case such other matters concerning
the Loan Parties and the Loan Documents as the Administrative Agent or the
Required Lenders may reasonably request, all in form and substance reasonably
satisfactory to the Administrative Agent;
 
(vi)      [reserved];
 
(vii)     a certificate signed by a Responsible Officer of the Borrower in form
and substance reasonably satisfactory to the Administrative Agent certifying
that the conditions specified in Sections 4.01(c), (d), (e), (f), (g) and (h)
are satisfied;
 
(viii)    certificates attesting to the Solvency of the Loan Parties before and
after giving effect to the Transaction, from the Borrower’s chief financial
officer, in form and substance reasonably satisfactory to the Administrative
Agent;
 
(ix)       evidence reasonably satisfactory to the Administrative Agent that all
insurance required to be maintained pursuant to the Loan Documents has been
obtained and is in effect, together with the certificates of insurance, naming
the Administrative Agent, on behalf of the Lenders, as an additional insured or
loss payee, as the case may be, under all insurance policies maintained with
respect to the assets and properties of the Loan Parties that constitutes
Collateral;
 
(x)        certified copies of each of the Related Documents, duly executed by
the parties thereto, together with all agreements, instruments and other
documents delivered in connection therewith as the Administrative Agent shall
reasonably request;
 
(xi)       certified copies of a certificate of merger or other confirmation
satisfactory to the Administrative Agent of the consummation of the Acquisition
from the Secretary of State of the State of Delaware;
 
(xii)      deeds of trust, trust deeds, deeds to secure debt and mortgages, in
substantially the form of Exhibit H (with such changes as may be satisfactory to
the Administrative Agent and its counsel to account for local law matters) and
covering the Mortgaged Properties (together with each other mortgage delivered
pursuant to Section 6.12, in each case as amended, the “Mortgages”), duly
executed by the appropriate Loan Party, together with:
 
(A)           evidence that counterparts of the Mortgages have been duly
executed, acknowledged and delivered and are in form suitable for filing or
recording in all filing or recording offices that the Administrative Agent may
deem necessary or desirable in order to create a valid first and subsisting Lien
on the property described therein in favor of the Administrative Agent for the
benefit of the Secured Parties (subject to Liens permitted under the Loan
Documents) and that all filing, documentary, stamp, intangible and recording
taxes and fees have been paid,
 
(B)           with respect to each Mortgaged Property, such consents, approvals,
amendments, supplements, estoppels, tenant subordination agreements or other
instruments as necessary to consummate the transactions or as shall reasonably
be deemed necessary by the Administrative Agent in order for the owner or holder
of the fee interest constituting such Mortgaged Property to grant the Lien
contemplated by the Mortgage with respect to such Mortgaged Property,
 
(C)           with respect to each Mortgaged Property, fully paid American Land
Title Association Lender’s Extended Coverage title insurance policies (the
“Mortgage Policies”) in an amount equal to not less than the amount set forth on
Schedule 4.01(a)(xii)(C), with endorsements and in amounts acceptable to the
Administrative Agent, issued, coinsured and reinsured by title insurers
acceptable to the Administrative Agent, insuring the Mortgages to be valid first
and subsisting Liens on the property described therein, free and clear of all
defects (including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances, excepting only Liens permitted under the Loan Documents, and
providing for such other affirmative insurance (including endorsements for
future advances under the Loan Documents, for mechanics’ and materialmen’s Liens
and for zoning of the applicable property) and such coinsurance and direct
access reinsurance as the Administrative Agent may deem necessary or desirable,
 
(D)           with respect to each Mortgaged Property, such affidavits,
certificates, information (including financial data) and instruments of
indemnification (including a so-called “gap” indemnification) as shall be
required to induce the Title Company to issue the Mortgage Policy/ies and
endorsements contemplated above,
 
(E)           evidence reasonably acceptable to the Administrative Agent of
payment by the Borrower of all Mortgage Policy premiums, search and examination
charges, escrow charges and related charges, mortgage recording taxes, fees,
charges, costs and expenses required for the recording of the Mortgages and
issuance of the Mortgage Policies referred to above,
 
(F)           with respect to each Mortgaged Property, copies of all leases in
which a Loan Party holds the lessor’s interest or other agreements relating to
possessory interests, if any.  To the extent any of the foregoing affect any
Mortgaged Property, such agreement shall be subordinate to the Lien of the
Mortgage to be recorded against such Mortgaged Property, either expressly by its
terms or pursuant to a subordination, non-disturbance and attornment agreement,
and shall otherwise be acceptable to the Administrative Agent,
 
(G)           with respect to each Mortgaged Property, the applicable Loan Party
shall have made all notifications, registrations and filings, to the extent
required by, and in accordance with, all Governmental Real Property Disclosure
Requirements applicable to such Mortgaged Property,
 
(H)           with respect to each Mortgaged Property, American Land Title
Association/American Congress on Surveying and Mapping form surveys, for which
all necessary fees (where applicable) have been paid, certified to the
Administrative Agent and the Title Company in a manner satisfactory to the
Administrative Agent by a land surveyor duly registered and licensed in the
States in which the Mortgaged Property is located and acceptable to the
Administrative Agent, showing all buildings and other improvements, any off-site
improvements, the location of any easements, parking spaces, rights of way,
building set-back lines and other dimensional regulations and the absence of
encroachments, either by such improvements or on to such property, and other
defects, other than encroachments and other defects acceptable to the
Administrative Agent, and dated no more than 30 days before the Closing Date
unless otherwise consented to by the Administrative Agent,
 
(I)           to the extent requested by the Administrative Agent, engineering,
soils and other reports as to the properties described in the Mortgages, from
professional firms acceptable to the Administrative Agent,
 
(J)           a completed Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each Mortgaged Property, and
 
(K)           evidence that all other action that the Administrative Agent may
deem necessary or desirable in order to create valid first and subsisting Liens
(as described in clause (C) above) on the property described in the Mortgages
has been taken;
 
provided that to the extent that the requirements of this Section 4.01(a)(xii)
are not completed on or prior to the Closing Date after the Borrower’s use of
commercially reasonable efforts to do so, the completion of the requirements of
this Section 4.01(a)(xii) shall not constitute a condition precedent to the
availability of the Facilities on the Closing Date but shall be required to be
completed within 60 days (15 days in the case of the requirement in clause (A))
after the Closing Date (it being understood that failure to so complete such
requirements by such date shall, unless otherwise consented to in writing by the
Administrative Agent in its discretion (or, in the case of any of the matters
described in clause (A), the Required Lenders), constitute an Event of Default);
 
(xiii)     the following personal property collateral requirements:
 
(A)           all certificates, agreements or instruments representing or
evidencing the Securities Collateral accompanied by instruments of transfer and
stock powers undated and endorsed in blank, other than to the extent delivery is
expressly not required under the Security Agreement;
 
(B)           the Intercompany Note executed by and among the Borrower and each
of its applicable Subsidiaries, accompanied by instruments of transfer undated
and endorsed in blank;
 
(C)           all other certificates, agreements or instruments necessary to
perfect the Administrative Agent’s security interest in all Chattel Paper, all
Instruments and all Investment Property of each Loan Party (as each such term is
defined in the Security Agreement and to the extent required by the Security
Agreement), in each case, in a form reasonably satisfactory to the
Administrative Agent; provided that no control agreements shall be required;
 
(D)           UCC financing statements in appropriate form for filing under the
UCC, filings with the United States Patent and Trademark Office and United
States Copyright Office and such other documents under applicable Requirements
of Law in each jurisdiction as may be necessary or appropriate or, in the
opinion of the Administrative Agent, desirable to perfect the Liens created, or
purported to be created, by the Collateral Documents;
 
(E)           certified copies of UCC, tax and judgment lien searches, or
equivalent reports or searches, each of a recent date listing all effective
financing statements, lien notices or comparable documents that name any Loan
Party as debtor and that are filed in those state and county jurisdictions in
which any Loan Party is organized or maintains its principal place of business
and such other searches that are required by the Perfection Certificate or that
the Administrative Agent deems necessary or appropriate, none of which encumber
the Collateral covered or intended to be covered by the Collateral Documents
(other than Liens permitted by the Loan Documents or any other Liens acceptable
to the Administrative Agent); and United States Patent and Trademark Office and
United States Copyright Office searches in form and scope reasonably
satisfactory to the Administrative Agent;
 
(F)           with respect to each location set forth on Schedule 4.01(a)(xiii),
a Landlord Access Agreement or Bailee Letter, as applicable, in each case, in a
form reasonably satisfactory to the Administrative Agent; provided that no such
Landlord Access Agreement or Bailee Letter shall be required with respect to any
Real Property that could not be obtained after the Loan Party that is the lessee
of such Real Property or owner of the inventory or other personal property
Collateral stored with the bailee thereof, as applicable, shall have used all
commercially reasonable efforts to do so; and
 
(G)           with respect to the Borrower’s facility in Reynosa, Mexico, a
pledge agreement, in a form reasonably satisfactory to the Administrative Agent,
relating to the Administrative Agent’s security interest in all Inventory (as
defined in the Security Agreement) and Equipment (as defined in the Security
Agreement) held at such facility perfected under applicable local laws;
 
provided that to the extent that the requirements of this Section 4.01(a)(xiii)
(other than pledge and perfection of the security interests in the Equity
Interests of Subsidiaries (other than any Foreign Subsidiary) held by a Loan
Party and other assets in which a Lien may be perfected by the filing of a
financing statement under the UCC) are not completed on or prior to the Closing
Date after the Borrower’s use of commercially reasonable efforts to do so, the
completion of such requirements of this Section 4.01(a)(xiii) shall not
constitute a condition precedent to the availability of the Facilities on the
Closing Date but shall be required to be completed within 60 days after the
Closing Date (it being understood that failure to so complete such requirements
by such date shall, unless otherwise consented to in writing by the
Administrative Agent in its discretion, constitute an Event of Default);
 
(xiv)     evidence acceptable to the Administrative Agent of payment or
arrangements for payment by the Loan Parties of all applicable recording taxes,
fees, charges, costs and expenses required for the recording of the Collateral
Documents; and
 
(xv)      such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the L/C Issuer, the Swing Line Lender or any Lender
reasonably may require.
 
(b)           All accrued fees and expenses of the Administrative Agent, the
Arrangers and the Lenders (including reasonable fees and expenses of counsel for
the Administrative Agent and the Arrangers and local counsel for the Lenders)
required to have been paid as a condition to the funding of the Facilities shall
have been paid.
 
(c)           The Arrangers shall be reasonably satisfied with the Acquisition
Agreement, and with all other agreements, instruments and documents relating to
the Transaction (it being understand that the Arrangers are satisfied with the
execution version of the Acquisition Agreement dated June 26, 2007); and the
Acquisition Agreement and such other agreements, instruments and documents
relating to the Transaction shall not have been altered, amended or otherwise
changed or supplemented or any condition therein waived, in each case, in a
manner materially adverse to the Lenders, without the prior written consent of
the Arrangers (such consent not to be unreasonably withheld, conditioned or
delayed).  The Acquisition shall have been consummated in accordance with the
terms of the Acquisition Agreement in all material respects and in compliance
with applicable law and regulatory approvals.
 
(d)           After giving effect to the Transaction, the Borrower and its
Subsidiaries shall have outstanding no indebtedness for borrowed money or
preferred stock other than (i) the Loans and other Extensions of Credit,
(ii) the Borrower Convertible Subordinated Debentures, (iii) the Acquired
Business Convertible Subordinated Notes, (iv) Indebtedness of Foreign
Subsidiaries under existing local credit facilities and (v)  Indebtedness listed
on Schedule 7.02(d).
 
(e)           The Refinancing shall have been consummated (other than the
repurchase or conversion into cash of Acquired Business Convertible Subordinated
Notes as contemplated by clause (ii) of the definition of “Refinancing”), and
the Administrative Agent shall have received reasonably satisfactory evidence of
such consummation.  The Administrative Agent shall have received a “pay-off”
letter in form and substance reasonably satisfactory to the Administrative Agent
with respect to all debt being repaid in full, including the Existing Credit
Agreements.  The Administrative Agent shall have received such UCC termination
statements, mortgage releases, releases of assignments of leases and rents,
releases of security interests in Intellectual Property and other instruments,
in each case in proper form for recording, as the Administrative Agent shall
have reasonably requested to release and terminate of record the Liens securing
such debt.
 
(f)           On the Closing Date, (a) there shall be no breach of any
representation made by the Acquired Business in the Acquisition Agreement
(i) that is material to the interests of the Lenders (it being understood that
the representation in Section 4.6(b) of the Acquisition Agreement is material to
the interests of the Lenders) and (ii) which would give the Borrower the right
to terminate the Borrower’s obligations thereunder, and (b) the representations
and warranties in Sections 5.01, 5.02, 5.03, 5.04, 5.14 and 5.21 shall be true
and correct.
 
(g)           Prior to and during the syndication of the Facilities, there shall
have been no offering, placement or arrangement of any debt by or on behalf of
the Borrower, Acquired Business or any of their Subsidiaries (other than the
Facilities) that, in the reasonable judgment of the Arrangers, would adversely
affect the syndication of the Facilities.
 
(h)           No Material Adverse Change (as defined in the Acquisition
Agreement) of the Acquired Business shall have occurred since June 26, 2007 and
be continuing.
 
(i)           The Lenders shall have received, sufficiently in advance of the
Closing Date, all documentation and other information that may be required by
the Lenders in order to enable compliance with applicable “know your customer”
and anti-money laundering rules and regulations, including the United States
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”) including the information described in Section 10.17.
 
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
 
 
4.02
Conditions to All Other Credit Extensions.

 
The obligation of the L/C Issuer and each Lender to honor any Request for Credit
Extension (other than (i) the initial Credit Extension and (ii) a Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:
 
(a)           The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in Sections 5.05(a) and (b)
shall be deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and (b), respectively; provided that any representation or
warranty that is qualified as to materiality or “Material Adverse Effect” shall
be true and correct in all respects.
 
(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
 
(c)           The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
 
Each Request for Credit Extension (other than (i) the initial Credit Extension
and (ii) a Loan Notice requesting only a conversion of Loans to the other Type
or a continuation of Eurodollar Rate Loans) submitted by the Borrower shall be
deemed to be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
 
 
5.01
Existence, Qualification and Power.

 
Each Loan Party and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents and
Related Documents to which it is a party and consummate the Transaction, and (c)
is duly qualified and is licensed and, as applicable, in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; except in
each case referred to in clause (b)(i) or (c), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.
 
 
5.02
Authorization; No Contravention.

 
The execution, delivery and performance by each Loan Party of each Loan Document
and Related Document to which such Person is or is to be a party have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of any of such Person’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien (other than as permitted by Section 7.01) under, or require
any payment to be made under (i) any Contractual Obligation to which such Person
is a party or binding upon such Person or the properties of such Person or any
of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law, except in the case of clauses (b)
and (c) for such conflicts, breaches, contraventions and violations as could not
reasonably be expected to have a Material Adverse Effect.
 
 
5.03
Governmental Authorization; Other Consents.

 
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
or Related Document, or for the consummation of the Transaction, (b) the grant
by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents as required or permitted by the terms thereof (including
the first priority (subject to Permitted Liens) nature thereof) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for (i) filings of Uniform Commercial Code
financing statements, the filing of the Security Agreement or a short form
thereof in the United States Patent and Trademark Office and the United States
Copyright Office, and the filing, recording or registration of the Mortgages and
other instruments and the taking of other actions necessary to perfect the Liens
created by the Collateral Documents or (in the case of any local law pledge
agreements with respect to first-tier Foreign Subsidiaries) required under
applicable foreign law in order to create and perfect the Liens provided for
thereby, (ii) authorizations, approvals, actions, notices and filings that have
been (or on the Closing Date will have been) duly obtained, taken, given or made
and are (or on the Closing Date will be) in full force and effect, and (iii)
with respect to the Acquisition, authorizations, approvals, actions, notices and
filings the failure to obtain or make which could not reasonably be expected to
have a Material Adverse Effect.  All applicable waiting periods in connection
with the Transaction have expired without any action having been taken by any
Governmental Authority restraining, preventing or imposing materially adverse
conditions upon the Transaction or the rights of the Loan Parties or their
Subsidiaries freely to transfer or otherwise dispose of, or to create any Lien
on, any properties now owned or hereafter acquired by any of them.  The
Acquisition has been consummated in accordance in all material respects with the
Acquisition Agreement and applicable Law.
 
 
5.04
Binding Effect.

 
This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto.  This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of each such
Loan Party party thereto, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, by general equitable principles or by
principles of good faith and fair dealing (regardless of whether enforcement is
sought in equity or at law).
 
 
5.05
Financial Statements; No Material Adverse Effect.

 
(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the entities to which they relate as of the date
thereof and their respective results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and (iii) reflect,
as of the date thereof, all material indebtedness and other liabilities, direct
or contingent, of the entities to which they relate (including liabilities for
taxes, material commitments and Indebtedness) that are required to be reflected
or disclosed in financial statements prepared in accordance with GAAP.
 
(b)           The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as of September 30, 2007, and the related consolidated statements
of income or operations and cash flows for the nine-month periods ended
September 30, 2006 and 2007 (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the entities to which they relate as of the dates thereof
and their respective results of operations for the periods covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments; and (iii) reflect, as of the date thereof,
all material indebtedness and other liabilities, direct or contingent, of the
entities to which they relate (including liabilities for taxes, material
commitments and Indebtedness) that are required to be reflected or disclosed in
financial statements prepared in accordance with GAAP.
 
(c)           Since December 31, 2006, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.
 
(d)           The consolidated pro forma balance sheet of the Borrower and its
Subsidiaries as of September 30, 2007 and the related consolidated pro forma
statements of income and cash flows of the Borrower and its Subsidiaries for
the  twelve-month period then ended, certified by the chief financial officer or
treasurer of the Borrower, copies of which have been furnished to each Lender,
fairly present in all material respects the consolidated pro forma financial
condition of the Borrower and its Subsidiaries as at such date and the
consolidated pro forma results of operations of the Borrower and its
Subsidiaries for the period ended on such date, in each case on an unaudited Pro
Forma Basis giving effect to the Transaction.
 
(e)           The consolidated forecasted balance sheets, statements of income
and cash flows of the Borrower and its Subsidiaries delivered prior to the date
hereof or pursuant to Section 6.01(c) were prepared in good faith on the basis
of the assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, the Borrower’s reasonable estimate of its future
financial condition and performance (it being understood that projections are
subject to certain contingencies and assumptions beyond the control of the
Borrower and its Subsidiaries, and no assurance can be given that such
projections will be realized).
 
(f)           The Borrower has established and maintains disclosure controls and
procedures (as such term is defined in Rules 13a-15 and 15d-15 under the
Exchange Act).  Such disclosure controls and procedures are designed to ensure
that material information relating to the Borrower and its Subsidiaries is made
known to the chief executive officer and chief financial officer of the Borrower
by others within the Borrower or any of its Subsidiaries, and such disclosure
controls and procedures are reasonably effective to perform the functions for
which they were established subject to the limitations of any such control
system.  The Borrower’s auditors and the audit committee of the Board of
Directors of the Borrower have been advised of:  (i) any significant
deficiencies or material weaknesses in the design or operation of internal
controls over financial reporting which could adversely affect the Borrower’s
ability to record, process, summarize, and report financial data; and (ii) any
fraud, whether or not material, that involves management or other employees who
have a role in the Borrower’s internal controls over financial
reporting.  Except as disclosed in the Borrower’s public filings with the SEC as
and when required, since the date of the most recent evaluation of such
disclosure controls and procedures, there have been no significant changes in
internal controls over financial reporting or in other factors that could
significantly affect internal controls over financial reporting, including any
corrective actions with regard to significant deficiencies and material
weaknesses.
 
 
5.06
Litigation.

 
There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower, threatened, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that, except as
specifically disclosed in Schedule 5.06, (a) purport to affect or pertain to
this Agreement, any other Loan Document, any Related Document or the
consummation of the Transaction, or (b) either individually or in the aggregate,
if determined adversely, could reasonably be expected to have a Material Adverse
Effect.
 
 
5.07
No Default.

 
Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
 
 
5.08
Ownership of Property; Liens; Investments.

 
(a)           Each Loan Party and each of its Subsidiaries has good record and
marketable title in fee simple (except for immaterial defects in title and
except for other Liens permitted by Section 7.01) to, or valid leasehold
interests in, all material real property necessary or used in the ordinary
conduct of its business.  No Mortgage encumbers improved real property on which
any building is located in an area that has been identified by the Secretary of
Housing and Urban Development as an area having special flood hazards within the
meaning of the National Flood Insurance Act of 1968 unless flood insurance
available under such Act has been obtained in accordance with Section 6.07.
 
(b)           The property of each Loan Party and each of its Subsidiaries is
subject to no Liens, other than Liens permitted by Section 7.01.
 
(c)           Schedule 7(a) of the Perfection Certificate sets forth a complete
and accurate list of all real property owned by each Loan Party as of the date
hereof, showing as of the date hereof the street address, county or other
relevant jurisdiction, the purpose/use of each real property, the record owner
thereof and whether the real property is to be encumbered by a Mortgage.  Each
Loan Party has good, marketable and insurable fee simple title to the real
property owned by such Loan Party, free and clear of all Liens, other than Liens
created or permitted by the Loan Documents.
 
(d)           (ii)  Schedule 7(a) of the Perfection Certificate sets forth a
complete and accurate list of all Specified Leases of real property under which
any Loan Party is the lessee as of the date hereof, showing as of the date
hereof the street address, county or other relevant jurisdiction, a description
of the lease, lessor, lessee, the purpose/use of each leased real property and
whether there exists an option to purchase/right of first refusal pursuant to
the lease.  Each such lease is the legal, valid and binding obligation of the
lessor thereof, enforceable in accordance with its terms.  As used herein,
“Specified Lease” means (x) with respect to the Borrower and its Subsidiaries
that are Loan Parties (before giving effect to the Acquisition), any lease of
real property under which any such Loan Party is lessee as of the date hereof,
and (y) with respect to the Acquired Business and its Subsidiaries that are Loan
Parties, any lease of real property under which any such Loan Party is lessee as
of the date hereof (A) used for the chief executive office of any such Loan
Party, (B) used as a manufacturing facility, (C) consisting of a warehouse or
storage facility in excess of 100,000 square feet, or (D) listed in the most
recent report on Form 10-K of the Acquired Business filed with the SEC.
 
(ii)      Schedule 7(b)(I) of the Perfection Certificate sets forth a complete
and accurate list of all leases of real property under which any Loan Party is
the lessor as of the date hereof, showing as of the date hereof the street
address, county or other relevant jurisdiction, lessor and lessee.  Each such
lease is the legal, valid and binding obligation of the lessee thereof,
enforceable in accordance with its terms.
 
(iii)     Schedule 7(b)(II) of the Perfection Certificate sets forth a complete
and accurate list of all Specified Leases of real property  under which the
landlord’s/grantor’s consent to the Transaction is required.
 
 
5.09
Environmental Matters.

 
Except as could not reasonably be expected to have a Material Adverse Effect:
 
(a)           The Loan Parties and their respective Subsidiaries and their
respective operations, businesses, properties and facilities are in compliance
with all applicable Environmental Laws, and have complied and comply with all
necessary Environmental Permits.
 
(b)           No Loan Party or any of their respective Subsidiaries has become
subject to any Environmental Liability or received notice of any claims with
respect to any Environmental Liability, or is subject to any order, decree,
judgment or agreement which implies any obligation under any Environmental Law
or any Environmental Liability.
 
(c)           None of the properties currently or, to the knowledge of the Loan
Parties, formerly owned, leased or operated by any Loan Party or any of its
Subsidiaries is listed or formally proposed for listing on the NPL or on the
CERCLIS or any analogous foreign, state or local list; there are no and never
have been any underground or above-ground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by any Loan Party or any of its Subsidiaries or, to the
knowledge of the Loan Parties, on any property formerly owned or operated by any
Loan Party or any of its Subsidiaries; there is no asbestos or
asbestos-containing material on or at any property or facility currently owned,
leased or operated by any Loan Party or any of its Subsidiaries; and Hazardous
Materials have not been Released on, at, under or from any property or facility
currently or to the knowledge of the Loan Parties, formerly owned, operated or
leased by any Loan Party or any of its Subsidiaries.
 
(d)           Neither any Loan Party nor any of its Subsidiaries is undertaking,
and has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened Release of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law; and all
Hazardous Materials that any Loan Party or any of its Subsidiaries generated,
used, treated, handled, or stored at, or transported to or from, any property or
facility currently or formerly owned, leased or operated by any Loan Party or
any of its Subsidiaries have been disposed of in a manner which would not
reasonably be expected to result in a Material Adverse Effect.
 
 
5.10
Insurance.

 
Schedule 5.10 sets forth a true, complete and correct description of all
insurance maintained by each Loan Party of the Closing Date.  All insurance
policies maintained by the Borrower and its Subsidiaries were issued by
financially sound and reputable insurance companies that are not affiliates of
the Borrower and are in full force and effect; all premiums thereunder have been
duly paid; neither the Borrower nor any of its Subsidiaries has received notice
of violation or cancellation thereof (except for coverages that have been
replaced); the premises, and the use, occupancy and operation of the properties
of the Borrower and its Subsidiaries comply in all material respects with all
Insurance Requirements; and there exists no default under any material Insurance
Requirement.  The Borrower and its Subsidiaries have insurance in such amounts
and covering such risks and liabilities as are customary for companies of a
similar size engaged in similar businesses in similar locations.
 
 
5.11
Taxes.

 
The Borrower and its Subsidiaries have filed all Federal, material state and
other material tax returns and reports required to be filed, and have paid all
Federal, material state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.  Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.  The Acquisition will not be taxable to the
Borrower or any of its Subsidiaries under U.S. federal or state income tax laws.
 
 
5.12
ERISA Compliance.

 
(a)           Each Plan is in compliance with the applicable provisions of
ERISA, the Code and other Federal or state Laws except for any matter of
noncompliance that could not reasonably be expected to have a Material Adverse
Effect.  Each Plan that is intended to qualify under Section 401(a) of the Code
has received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the knowledge of the Borrower, nothing has occurred which would prevent, or
cause the loss of, such qualification and that cannot be corrected without
material liability to the Borrower.
 
(b)           There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no violation of the fiduciary responsibility
rules with respect to any Plan that has resulted or could reasonably be expected
to result in a Material Adverse Effect.
 
(c)           (i) To the Borrower’s knowledge, no ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under Section
4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA, in the
case of any of (i) through (v) above that could reasonably be expected to have a
Material Adverse Effect.
 
(d)           With respect to each scheme or arrangement related to retirement
or pension obligations mandated by a government other than the United States (a
“Foreign Government Scheme or Arrangement”) and with respect to each retirement
or pension plan maintained or contributed to by any Loan Party or any Subsidiary
of any Loan Party that is not subject to United States law (a “Foreign Plan”):
 
(i)       any employer and employee contributions required by law or by the
terms of any Foreign Government Scheme or Arrangement or any Foreign Plan have
been made, or, if applicable, accrued, in accordance with normal accounting
practices, except for any failure that could not reasonably be expected to have
a Material Adverse Effect;
 
(ii)        the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles except for any underfunding
that could not reasonably be expected to have a Material Adverse Effect; and
 
(iii)       each Foreign Plan required to be registered has been registered and
has been maintained in substantial compliance with its terms and with the
requirements of any and all applicable laws, statutes, rules, regulations and
orders and has been maintained, where required, in good standing with applicable
regulatory authorities.
 
 
5.13
Subsidiaries; Equity Interests; Loan Parties.

 
As of the Closing Date, the Borrower has no Subsidiaries other than those
specifically disclosed in Schedule 1(a) of the Perfection Certificate.  All of
the outstanding Equity Interests in such Subsidiaries have been validly issued,
are fully paid and non-assessable and are owned by a Loan Party free and clear
of all Liens except those created under the Collateral Documents.  As of the
Closing Date, the Borrower has no equity investments in any other Person other
than those specifically disclosed in Schedules 9(a) and 9(b) to the Perfection
Certificate.  As of the Closing Date, all Subsidiaries (other than CFCs,
Subsidiaries of CFCs that are disregarded entities for purposes of the Code and
Inactive Subsidiaries) are Loan Parties.  Set forth in Schedule 1(a) to the
Perfection Certificate is a complete and accurate list of all Loan Parties as of
the Closing Date, showing as of the Closing Date (as to each Loan Party) the
jurisdiction of its organization, the address of its principal place of business
and its U.S. taxpayer identification number or, in the case of any non-U.S. Loan
Party that does not have a U.S. taxpayer identification number, its unique
identification number issued to it by the jurisdiction of its organization (if
applicable).  As of the Closing Date, the copy of the charter of each Loan Party
and each amendment thereto provided pursuant to Section 4.01(a)(iii) is a true
and correct copy of each such document, each of which is valid and in full force
and effect.
 
 
5.14
Margin Regulations; Investment Company Act.

 
(a)           The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.  Margin
stock does not constitute more than 25% of the value of the consolidated assets
of the Borrower and its Subsidiaries.
 
(b)           Neither the Borrower nor any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.
 
 
5.15
Disclosure.

 
No report, financial statement, certificate or other written information
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (as modified or supplemented by other information so furnished prior to
the date hereof and taken as a whole) or the Information Memorandum, as of the
date furnished, contained any material misstatement of fact or omitted to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time (it being understood that projections are subject to
certain contingencies and assumptions beyond the control of the Borrower and its
Subsidiaries, and no assurance can be given that such projections will be
realized).
 
 
5.16
Compliance with Laws.

 
Each Loan Party and each Subsidiary thereof is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which such
Requirement of Law is being contested in good faith by appropriate proceedings
diligently conducted and except to the extent the failure so to comply could not
reasonably be expected to have a Material Adverse Effect.
 
 
5.17
Intellectual Property; Licenses, Etc.

 
The Borrower and each of its Subsidiaries own, or possess the right to use, all
of the Intellectual Property reasonably necessary for the operation of their
respective businesses, without conflict with the rights of any other
Person,  except to the extent such conflicts could not reasonably be expected to
have a Material Adverse Effect. Schedules 11(a) and 11(b) to the Perfection
Certificate set forth a complete and accurate list as of the Closing Date of all
registered Intellectual Property owned by any Loan Party. Each of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights constituting
Inactive Intellectual Property meet the conditions specified in the definition
of Inactive Intellectual Property. To the knowledge of the Borrower, no slogan
or other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the Borrower or
any of its Subsidiaries infringes upon any rights held by any other Person,
except for such infringements that could not reasonably be expected to have a
Material Adverse Effect.  Except as specifically disclosed in Schedule 5.17, no
claim or litigation regarding any of the foregoing is pending or, to the
knowledge of the Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.


 
5.18
Solvency.

 
Each Loan Party is, individually and together with its Subsidiaries on a
consolidated basis, Solvent.
 
 
5.19
Labor Matters.

 
Neither the Borrower nor any Subsidiary has suffered any strikes, walkouts, work
stoppages or other material labor difficulty within the last five years.  The
hours worked by and payments made to employees of the Borrower or any Subsidiary
have not been in violation of the Fair Labor Standards Act or any other
applicable federal, state, local or foreign law dealing with such matters,
except to the extent such violations could not reasonably be expected to have a
Material Adverse Effect.
 
 
5.20
Collateral Documents.

 
(a)           The Security Agreement is effective to create in favor of the
Administrative Agent for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, the Security Agreement
Collateral and, when (i) financing statements and other filings in appropriate
form are filed in the offices specified on Schedule 6 to the Perfection
Certificate and (ii) upon the taking of possession or control by the
Administrative Agent of the Security Agreement Collateral with respect to which
a security interest may be perfected only by possession or control (which
possession or control shall be given to the Administrative Agent to the extent
possession or control by the Administrative Agent is required by the Security
Agreement), the Liens created by the Security Agreement shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the grantors in the Security Agreement Collateral (other than such Security
Agreement Collateral in which a security interest cannot be perfected under the
UCC as in effect at the relevant time in the relevant jurisdiction by the filing
of a financing statement or possession or control by the secured party), in each
case subject to no Liens other than Liens permitted under the Loan Documents.
 
(b)           When the Security Agreement or a short form thereof is filed in
the United States Patent and Trademark Office and the United States Copyright
Office and financing statements and other filings in appropriate form are filed
in the offices specified on Schedule 6 to the Perfection Certificate, the Liens
created by such Security Agreement shall constitute fully perfected Liens on,
and security interests in, all right, title and interest of the grantors
thereunder in such of the Intellectual Property as consists of Patents (as
defined in the Security Agreement) registered or applied for with the United
States Patent and Trademark Office or Copyrights (as defined in the Security
Agreement) registered or applied for with the United States Copyright Office, as
the case may be, in each case subject to no Liens other than Liens permitted
under the Loan Documents (it being understood that subsequent recordings in the
United States Patent and Trademark Office and the United States Copyright Office
may be necessary to perfect a Lien on registered patents, patent applications
and copyrights acquired by the Loan Parties after the Closing Date).
 
(c)           Each Mortgage is effective to create, in favor of the
Administrative Agent, for its benefit and the benefit of the Secured Parties,
legal, valid and enforceable first priority Liens on, and security interests in,
all of the Loan Parties’ right, title and interest in and to the Mortgaged
Properties thereunder and the proceeds thereof, subject only to Liens permitted
under the Loan Documents, and when the Mortgages are filed in the offices
specified on Schedule 7(a) to the Perfection Certificate dated the Closing Date
(or, in the case of any Mortgage executed and delivered after the date thereof
in accordance with the provisions of Sections 6.12 and 6.16, when such Mortgage
is filed in the offices specified in the local counsel opinion delivered with
respect thereto in accordance with the provisions of Sections 6.12 and 6.16),
the Mortgages shall constitute fully perfected Liens on, and security interests
in, all right, title and interest of the Loan Parties in the Mortgaged
Properties and the proceeds thereof, in each case prior and superior in right to
any other Person, other than Liens permitted by such Mortgage.
 
(d)           Each Collateral Document (other than Mortgages) delivered pursuant
to Sections 6.12 and 6.16 will, upon execution and delivery thereof, be
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, all of the Loan Parties’ right, title and interest in and to the Collateral
thereunder, and (i) when all appropriate filings or recordings are made in the
appropriate offices as may be required under applicable law and (ii) upon the
taking of possession or control by the Administrative Agent of such Collateral
with respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Administrative Agent
to the extent required by any Collateral Document), such Collateral Document
will constitute fully perfected Liens on, and security interests in, all right,
title and interest of the Loan Parties in such Collateral, in each case subject
to no Liens other than the Liens permitted under the Loan Documents.
 
 
5.21
Anti-Terrorism Law.

 
(a)           No Loan Party and, to the knowledge of the Loan Parties, none of
its Affiliates is in violation of any Requirement of Law relating to terrorism
or money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001 (the “Executive Order”),
and the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.
 
(b)           No Loan Party and to the knowledge of the Loan Parties, no
Affiliate or broker or other agent of any Loan Party acting or benefiting in any
capacity in connection with the Loans is any of the following:
 
(i)       a Person that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order;
 
(ii)      a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;
 
(iii)     a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;
 
(iv)     a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or
 
(v)      a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control at its official website or any replacement
website or other replacement official publication of such list.
 
(c)           No Loan Party and, to the knowledge of the Loan Parties, no broker
or other agent of any Loan Party acting in any capacity in connection with the
Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person
described in paragraph (b) above, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.
 
ARTICLE VI
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than contingent liabilities that are not yet due and
payable) shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each Subsidiary
to:
 
 
6.01
Financial Statements.

 
Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:
 
(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower (commencing with the fiscal year ending
December 31, 2007), (i) a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any material
qualification or exception including any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit and
(ii) a consolidating balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal year, and the related consolidating statement of income
or operations for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, in a form reasonably satisfactory to the
Administrative Agent and certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower to the effect that
such statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Borrower and its
Subsidiaries;
 
(b)           as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower (commencing with the fiscal quarter ending March 31, 2008), a
consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
and consolidating statement of income or operations and the related consolidated
statement of cash flows for such fiscal quarter and for the portion of the
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail, such consolidated statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller of the
Borrower as fairly presenting in all material respects the financial condition,
results of operations and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes and such consolidating statements to be in a form
reasonably satisfactory to the Administrative Agent; and
 
(c)           as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower, an annual business plan and budget of
the Borrower and its Subsidiaries on a consolidated basis, including forecasts
prepared by management of the Borrower, in form reasonably satisfactory to the
Administrative Agent, of consolidated and consolidating balance sheets and
statements of income or operations and cash flows of the Borrower and its
Subsidiaries on a quarterly basis for the immediately following fiscal year
(including the fiscal year in which the Maturity Date for the Term B Facility
occurs).
 
The information required by Section 6.01(a) or (b) may be included in materials
furnished pursuant to Section 6.02(d), but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.
 
 
6.02
Certificates; Other Information.

 
Deliver to the Administrative Agent and each Lender:
 
(a)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent certified
public accountants stating that in making the examination necessary for the
audit no knowledge was obtained of any Default under Section 7.11 or, if any
such Default shall exist, stating the nature and status of such event (which
certificate may be limited to the extent required by accounting rules or
guidelines, it being acknowledged by the Administrative Agent and the Lenders
that the audit performed by such accountants is not directed primarily toward
obtaining knowledge of such compliance or noncompliance);
 
(b)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by the chief executive officer, chief financial officer, treasurer or
controller of the Borrower, and in the event of any change in generally accepted
accounting principles used in the preparation of such financial statements, the
Borrower shall also provide, if necessary for the determination of compliance
with Section 7.11, a statement of reconciliation conforming such financial
statements to GAAP, all of which shall be in form and detail reasonably
satisfactory to the Administrative Agent;
 
(c)           promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the Board of Directors (or the audit committee of
the Board of Directors) of any Loan Party by independent accountants in
connection with the accounts or books of any Loan Party or any of its
Subsidiaries, or any audit of any of them;
 
(d)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements (other than on Form S-8) which
the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Exchange Act, or with any national securities exchange, and in any
case not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
 
(e)           promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or of any of
its Subsidiaries pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;
 
(f)           as soon as available, but in any event within 30 days after the
end of each fiscal year of the Borrower, a report summarizing the insurance
coverage (specifying type, amount and carrier) in effect for each Loan Party and
its Subsidiaries, in form and detail reasonably satisfactory to the
Administrative Agent and containing such additional information as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably specify;
 
(g)           promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;
 
(h)           not later than five Business Days after receipt thereof by any
Loan Party or any Subsidiary thereof, copies of all notices, requests and other
documents (including amendments, waivers and other modifications) so received
under or pursuant to any Related Document or material instrument, indenture,
loan or credit or similar agreement regarding or related to any breach or
default by any party thereto or any other event that could reasonably be
expected to materially impair the value of the interests or the rights of any
Loan Party or otherwise could reasonably be expected to have a Material Adverse
Effect and, from time to time upon request by the Administrative Agent, such
information and reports regarding the Related Documents and such instruments,
indentures and loan and credit and similar agreements as the Administrative
Agent may reasonably request;
 
(i)           promptly after the assertion or occurrence thereof, notice of any
action or proceeding against or of any noncompliance by any Loan Party or any of
its Subsidiaries with any Environmental Law or Environmental Permit that could
reasonably be expected (i) to have a Material Adverse Effect or (ii) to cause
any property described in the Mortgages to be subject to any material
restrictions on ownership, occupancy, use or transferability under any
Environmental Law;
 
(j)           concurrently with the delivery of financial statements pursuant to
Section 6.01(a), deliver to the Administrative Agent a Perfection Certificate
Supplement (or a certificate confirming that there has been no change in
information since the date of the Perfection Certificate or latest Perfection
Certificate Supplement) and a certificate of a Responsible Officer and the chief
legal officer of the Borrower certifying that all UCC financing statements
(including fixture filings, as applicable) or other appropriate filings,
recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a description of the Collateral have been filed of
record in each governmental, municipal or other appropriate office in each
jurisdiction necessary to protect and perfect the security interests and Liens
under the Collateral Documents for a period of not less than 18 months after the
date of such certificate (except as noted therein with respect to any
continuation statements to be filed within such period); and
 
(k)           promptly, such additional information regarding the business,
financial, legal or corporate affairs of any Loan Party or any Subsidiary
thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request, in
form and detail reasonably satisfactory to the Administrative Agent or such
Lender, as the case may be.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that:  (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(b) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor”; and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”
 
 
6.03
Notices.

 
Promptly, after a Responsible Officer of the Borrower obtains knowledge thereof,
notify the Administrative Agent and each Lender:
 
(a)           of the occurrence of any Default;
 
(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws;
 
(c)           of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary thereof, including any
determination by the Borrower referred to in Section 2.10(b); and
 
(d)           of the (i) occurrence of any Disposition of property or assets for
which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(ii), (ii) occurrence of any sale of Equity Interests for which
the Borrower is required to make a mandatory prepayment pursuant to Section
2.05(b)(iii), (iii) incurrence or issuance of any Indebtedness for which the
Borrower is required to make a mandatory prepayment pursuant to Section
2.05(b)(iv), and (iv) receipt of any Extraordinary Receipt for which the
Borrower is required to make a mandatory prepayment pursuant to Section
2.05(b)(v).
 
Each notice pursuant to Section 6.03 (other than Section 6.03(d)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
 
 
6.04
Payment of Obligations.

 
Pay and discharge as the same shall become due and payable or before they become
delinquent, as the case may be, all its material obligations and liabilities,
including (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, and all lawful claims which, if
unpaid, would by law become a Lien upon its property, unless in each case the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Subsidiary; and (b) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness.
 
 
6.05
Preservation of Existence, Etc.

 
(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or 7.05; (b) take all reasonable
action to maintain all material rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business; and (c)
preserve or renew all of its material registered patents, trademarks, trade
names and service marks.
 
 
6.06
Maintenance of Properties, Etc.

 
(a)           Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted, and make all necessary repairs
thereto and renewals and replacements thereof.
 
(b)           Except to the extent the failure to comply with any of the
following covenants could not reasonably be expected to have a Material Adverse
Effect:
 
(i)       (A) Use each Trademark on each and every trademark class of goods
applicable to its current line as reflected in its current catalogs, brochures
and price lists in order to maintain such Trademark in full force free from any
claim of abandonment for non-use, (B) maintain as in the past the quality of
products and services offered under such Trademark, (C) use such Trademark with
the appropriate notice of registration and all other notices and legends
required by applicable requirements of law, (D) not adopt or use any mark which
is confusingly similar or a colorable imitation of such Trademark unless the
Administrative Agent shall obtain a perfected security interest in such mark
pursuant to Sections 6.12 and 6.13, and (E) not (and not permit any licensee or
sublicensee thereof to) do any act or omit to do any act whereby such Trademark
may become invalidated or impaired in any way;
 
(ii)       Do any act, or omit to do any act, whereby any Patent may become
forfeited, abandoned or dedicated to the public;
 
(iii)      (A) Employ each Copyright and (B) not do any act or omit to do any
act (and not permit any licensee or sublicensee thereof to do any act or omit to
do any act) whereby any portion of the Copyrights may become invalidated or
otherwise impaired;
 
(iv)      Not (either the Borrower or any Subsidiary or through licensees) do
any act whereby any portion of the Copyrights may fall into the public domain;
 
(v)       Not use any Intellectual Property to infringe the intellectual
property rights of any other Person;
 
(vi)      Notify the Administrative Agent promptly if the Borrower or any
Subsidiary knows, or has reason to know, that any application or registration
relating to any Intellectual Property may become forfeited, abandoned or
dedicated to the public, or of any adverse determination or development
(including the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any other governmental authority in any country) regarding
the Borrower’s or such Subsidiary’s ownership of, or the validity of, any
Intellectual Property or the Borrower’s or such Subsidiary’s right to register
the same or to own and maintain the same;
 
(vii)     Take all reasonable and necessary steps, including, without
limitation, in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
any other country or any political subdivision thereof, to maintain and pursue
each application (and to obtain the relevant registration) and to maintain each
registration of the material Intellectual Property, including, without
limitation, filing of applications for renewal, affidavits of use and affidavits
of incontestability; and
 
(viii)    In the event that any Intellectual Property is infringed,
misappropriated or diluted by a third party, the affected Borrower or Subsidiary
shall (A) take such actions as the Borrower or such Subsidiary shall reasonably
deem appropriate under the circumstances to protect such Intellectual Property
and (B) promptly notify the Administrative Agent after it learns thereof and sue
for infringement, misappropriation or dilution, to seek injunctive relief where
appropriate and to recover any and all damages for such infringement,
misappropriation or dilution.
 
(c)           Whenever the Borrower or any Guarantor, either by itself or
through any agent, employee, licensee or designee, shall file an application for
the registration of any Intellectual Property with the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, the Borrower
or such Guarantor shall report such filing to the Administrative Agent within 30
days after the last day of the fiscal quarter in which such filing occurs.
 
(d)           Use commercially reasonable efforts to cause the Loans and the
Borrower’s corporate credit to continue to be rated by Standard & Poor’s Ratings
Group and Moody’s Investors Service Inc. (but not to maintain a specific
rating).
 
 
6.07
Maintenance of Insurance.

 
(a)           Maintain with financially sound and reputable insurance companies
not Affiliates of the Borrower, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons.
 
(b)           All such insurance shall (i) provide that no cancellation,
material reduction in amount or material change in coverage thereof shall be
effective until at least 30 days after receipt by the Administrative Agent of
written notice thereof, (ii) name the Administrative Agent as mortgagee (in the
case of property insurance) or additional insured on behalf of the Secured
Parties (in the case of liability insurance) or loss payee (in the case of
property insurance), as applicable, (iii) if reasonably requested by the
Administrative Agent, include a breach of warranty clause and (iv) be reasonably
satisfactory in all other respects to the Administrative Agent.
 
(c)           With respect to each Mortgaged Property, obtain flood insurance in
such total amount as the Administrative Agent may from time to time require, if
at any time the area in which any improvements located on any Mortgaged Property
is designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), and otherwise
comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as amended from time to time.
 
(d)           No Loan Party that is an owner of Mortgaged Property shall take
any action that is reasonably likely to be the basis for termination, revocation
or denial of any insurance coverage required to be maintained under such Loan
Party’s respective Mortgage or that could be the basis for a defense to any
claim under any Insurance Policy maintained in respect of the Mortgaged
Property, and each Loan Party shall otherwise comply in all material respects
with all Insurance Requirements in respect of the Mortgaged Property; provided,
however, that each Loan Party may, at its own expense and after written notice
to the Administrative Agent, (i) contest the applicability or enforceability of
any such Insurance Requirements by appropriate legal proceedings, the
prosecution of which does not constitute a basis for cancellation or revocation
of any insurance coverage required under this Section 6.07 or (ii) cause the
Insurance Policy containing any such Insurance Requirement to be replaced by a
new policy complying with the provisions of this Section 6.07.
 
 
6.08
Compliance with Laws.

 
Comply in all material respects with all material Requirements of Laws
applicable to it or to its business or property, except in such instances in
which such Requirement of Law is being contested in good faith by appropriate
proceedings diligently conducted.
 
 
6.09
Books and Records.

 
(a) Maintain proper books of record and account, in which full, true and correct
(in all material respects) entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Borrower or such Subsidiary, as the case may be; and (b)
maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.
 
 
6.10
Inspection Rights.

 
Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that (i) visits by Lenders pursuant to this Section 6.10 shall be
coordinated through the Administrative Agent, (ii) if no Default exists, each
Lender may visit no more than two times during any calendar year, and (iii) when
an Event of Default exists the Administrative Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.
 
 
6.11
Use of Proceeds.

 
Use the proceeds of the Credit Extensions, in compliance with all applicable
Laws, (i) to finance the Acquisition and the Refinancing, (ii) to pay fees and
expenses incurred in connection with the Transaction and (iii) for ongoing
working capital and other general corporate purposes of the Borrower and the
Subsidiaries, including Permitted Acquisitions.
 
 
6.12
Covenant to Guarantee Obligations and Give Security.

 
(a)           Subject to this Section 6.12, with respect to any property
acquired after the Closing Date by any Loan Party that is intended to be subject
to the Lien created by any of the Collateral Documents but is not so subject,
promptly (and in any event within 30 days after the acquisition thereof or, in
the case of registered Intellectual Property, within five Business Days after
the last day of the fiscal quarter in which registration occurs) (i) execute and
deliver to the Administrative Agent such amendments or supplements to the
relevant Collateral Documents or such other documents as the Administrative
Agent shall reasonably deem necessary or advisable to grant to the
Administrative Agent, for its benefit and for the benefit of the other Secured
Parties, a Lien on such property subject to no Liens other than Liens permitted
under the Loan Documents, and (ii) take all actions necessary to cause such Lien
to be duly perfected to the extent required by such Collateral Document in
accordance with all applicable Requirements of Law, including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Administrative Agent and filings with the United States Patent and Trademark
Office and United States Copyright Office.  The Borrower shall otherwise take
such actions and execute and/or deliver to the Administrative Agent such
documents as the Administrative Agent shall reasonably require to confirm the
validity, perfection and priority of the Lien of the Collateral Documents on
such after-acquired properties.
 
(b)           With respect to any Person that is or becomes a Subsidiary (other
than an Inactive Subsidiary) after the Closing Date or any Subsidiary that
ceases to be an Inactive Subsidiary, promptly (and in any event within 30 days
after such Person becomes a Subsidiary or ceases to be an Inactive Subsidiary,
as the case may be) (i) deliver to the Administrative Agent the certificates, if
any, representing all of the Equity Interests of such Subsidiary, except (in the
case of a first-tier Foreign Subsidiary) to the extent not required by the
Security Agreement, together with undated stock powers or other appropriate
instruments of transfer executed and delivered in blank by a duly authorized
officer of the holder(s) of such Equity Interests, and all intercompany notes
owing from such Subsidiary to any Loan Party together with instruments of
transfer executed and delivered in blank by a duly authorized officer of such
Loan Party and (ii) cause such new Subsidiary (other than a CFC or a Subsidiary
held directly or indirectly by a CFC that is a disregarded entity for purposes
of the Code) (A) to execute a joinder agreement or such comparable documentation
to become a Guarantor and a joinder agreement to the applicable Security
Agreement, substantially in the form annexed thereto, and (B) to take all
actions necessary or advisable in the reasonable opinion of the Administrative
Agent to cause the Lien created by the applicable Security Agreement to be duly
perfected to the extent required by such agreement in accordance with all
applicable Requirements of Law, including the filing of financing statements in
such jurisdictions as may be reasonably requested by the Administrative
Agent.  Notwithstanding the foregoing, the Equity Interests required to be
delivered to the Administrative Agent pursuant to clause (i) of this
Section 6.12(b) shall not include any Equity Interests of a CFC or any direct or
indirect Subsidiary of a CFC that is a disregarded entity for purpose of the
Code created or acquired after the Closing Date other than (A) Voting Stock of
any Subsidiary which is a first-tier controlled foreign corporation (as defined
in Section 957(a) of the Code) representing 66% of the total voting power of all
outstanding Voting Stock of such Subsidiary and (B) 100% of the Equity Interests
not constituting Voting Stock of any such Subsidiary, except that any such
Equity Interests constituting “stock entitled to vote” within the meaning of
Treasury Regulation Section 1.956-2(c)(2) shall be treated as Voting Stock for
purposes of this Section 6.12(b).
 
(c)           Subject to this Section 6.12, with respect to the Borrower and
Guarantors only, promptly grant to the Administrative Agent, within 30 days of
the acquisition thereof, a security interest in and Mortgage on each real
property owned in fee by such Loan Party as is acquired by such Loan Party after
the Closing Date and that, together with any improvements thereon, individually
has a fair market value of at least $1,000,000, as additional security for the
Secured Obligations (unless the subject property is already mortgaged to a third
party to the extent permitted by Section 7.01).  Such Mortgages shall be granted
pursuant to documentation reasonably satisfactory in form and substance to the
Administrative Agent and shall constitute valid and enforceable perfected Liens
subject only to Liens permitted under the Loan Documents.  The Mortgages or
instruments related thereto shall be duly recorded or filed in such manner and
in such places as are required by law to establish, perfect, preserve and
protect the Liens in favor of the Administrative Agent required to be granted
pursuant to the Mortgages and all taxes, fees and other charges payable in
connection therewith shall be paid in full.  Such Loan Party shall otherwise
take such actions and execute and/or deliver to the Administrative Agent such
documents as the Administrative Agent shall reasonably require to confirm the
validity, perfection and priority of the Lien of any existing Mortgage or new
Mortgage against such after-acquired real property (including, but not limited
to, a Mortgage Policy, a survey, a flood certificate and local counsel opinion
(in form and substance reasonably satisfactory to the Administrative Agent) in
respect of such Mortgage).
 
(d)           Notwithstanding anything to the contrary in this Section 6.12 or
elsewhere in this Agreement or in any other Loan Document, (i) assets will be
excluded from the Collateral, or Collateral will be excluded from delivery
and/or perfection requirements, in any such case, in circumstances where the
Administrative Agent determines in writing, in its reasonable discretion, that
the costs of obtaining a security interest in such assets, or the costs of such
delivery and/or perfection, as the case may be, are excessive in relation to the
practical benefits afforded to the Secured Parties thereby, and (ii) assets will
be excluded from the Collateral if the granting of a security interest in such
asset would be prohibited by enforceable anti-assignment provisions of any
contract or by applicable Law.
 
 
6.13
Further Assurances.

 
Promptly, upon the reasonable request of the Administrative Agent or any Lender
through the Administrative Agent, at the Borrower’s expense, execute,
acknowledge and deliver, or cause the execution, acknowledgment and delivery of,
and thereafter register, file or record, or cause to be registered, filed or
recorded, in an appropriate governmental office, any document or instrument
supplemental to or confirmatory of the Collateral Documents or otherwise deemed
by the Administrative Agent reasonably necessary or desirable for the continued
validity, perfection and priority of the Liens on the Collateral covered thereby
subject to no other Liens except as permitted by the applicable Collateral
Document or this Agreement, or obtain any consents or waivers as may be
reasonably necessary or appropriate in connection therewith.  Promptly upon
request by the Administrative Agent, or any Lender through the Administrative
Agent, (i) correct any material defect or error that may be discovered in any
Loan Document or in the execution, acknowledgment, filing or recordation
thereof, (ii) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably require from time to
time in order to carry out more effectively the purposes of the Loan Documents
and (iii) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.  Deliver or cause to be delivered to the
Administrative Agent from time to time such other documentation, consents,
authorizations, approvals and orders in form and substance reasonably
satisfactory to the Administrative Agent as the Administrative Agent shall
reasonably deem necessary to perfect or maintain the Liens on the Collateral
pursuant to the Collateral Documents.  Upon the exercise by the Administrative
Agent or any Lender of any power, right, privilege or remedy pursuant to any
Loan Document which requires any consent, approval, registration, qualification
or authorization of any Governmental Authority execute and deliver all
applications, certifications, instruments and other documents and papers that
the Administrative Agent or such Lender may require.  If the Administrative
Agent or the Required Lenders determine that they are required by a Requirement
of Law to have appraisals prepared in respect of the real property of any Loan
Party constituting Collateral, the Borrower shall provide to the Administrative
Agent appraisals that satisfy the applicable requirements of the Real Estate
Appraisal Reform Amendments of FIRREA and are otherwise in form and substance
reasonably satisfactory to the Administrative Agent.
 
 
6.14
Employee Benefits.

 
Furnish to the Administrative Agent (x) promptly, upon the occurrence of any
ERISA Event (or termination or withdrawal with respect to Foreign Plans) that,
alone or together with any other ERISA Events (or termination or withdrawal with
respect to Foreign Plans) that have occurred, could reasonably be expected to
result in material liability of the Borrower or its Subsidiaries or any of their
ERISA Affiliates or the imposition of a Lien, a written notice specifying the
nature thereof, what action the Borrower, its Subsidiaries or its ERISA
Affiliates have taken, are taking or propose to take with respect thereto, and,
when known, any action taken or threatened by the Internal Revenue Service,
Department of Labor, PBGC or Multiemployer Plan sponsor with respect thereto;
(y) upon request by the Administrative Agent, copies of (i) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by the
Borrower or its Subsidiaries or any ERISA Affiliate with the Internal Revenue
Service with respect to each Pension Plan; (ii) the most recent actuarial
valuation report for each Pension Plan; (iii) all notices received by the
Borrower or its Subsidiaries or any ERISA Affiliate from a Multiemployer Plan
sponsor or any governmental agency concerning an ERISA Event; and (iv) such
other documents or governmental reports or filings relating to any Plan (or
employee benefit plan sponsored or contributed to by the Borrower or its
Subsidiaries) as the Administrative Agent shall reasonably request and (z)
promptly following any request therefor, on and after the effectiveness of the
Pension Protection Act of 2006, copies of (i) any documents described in Section
101(k) of ERISA that the Borrower, any Subsidiary or any ERISA Affiliate may
request with respect to any Multiemployer Plan and (ii) any notices described in
Section 101(l) of ERISA that the Borrower, any Subsidiary or any ERISA Affiliate
may request with respect to any Multiemployer Plan; provided that if the
Borrower, any Subsidiary or any ERISA Affiliate has not requested such documents
or notices from the administrator or sponsor of the applicable Multiemployer
Plan, they shall promptly make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof.
 
 
6.15
Compliance with Environmental Laws.

 
Comply, and cause all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all material
Environmental Permits necessary for its operations and properties; and conduct
any investigation, study, sampling and testing, and undertake any cleanup,
removal, remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance in all material respects
with the requirements of all Environmental Laws; provided, however, that in any
event neither the Borrower nor any of its Subsidiaries shall be required to
undertake any such cleanup, removal, remedial or other action to the extent that
its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.
 
 
6.16
Information Regarding Collateral and Loan Documents.

 
Not effect any change (i) in any Loan Party’s legal name, (ii) in the location
of any Loan Party’s chief executive office, (iii) in any Loan Party’s identity
or organizational structure, (iv) in any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number, if any, or (v) in
any Loan Party’s jurisdiction of organization (in each case, including by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), until (A) it shall have
given the Administrative Agent not less than 30 days’ prior written notice (in
the form of a certificate by a Responsible Officer), or such lesser notice
period agreed to by the Administrative Agent, of its intention so to do, clearly
describing such change and providing such other information in connection
therewith as the Administrative Agent may reasonably request and (B) it shall
have taken all action reasonably satisfactory to the Administrative Agent to
maintain the perfection and priority of the security interest of the
Administrative Agent for the benefit of the Secured Parties in the Collateral,
if applicable.  Each Loan Party agrees to promptly provide the Administrative
Agent with certified Organization Documents reflecting any of the changes
described in the preceding sentence.  Each Loan Party also agrees to promptly
notify the Administrative Agent of any change in the location of any office in
which it maintains books or records relating to Collateral owned by it or any
office or facility at which Collateral with a value in excess of $1,000,000 is
located (including the establishment of any such new office or facility), other
than changes in location to a Mortgaged Property or a leased property subject to
a Landlord Access Agreement.
 
 
6.17
Compliance with Terms of Leaseholds.

 
(i) Make all payments and otherwise perform all material obligations in respect
of all leases of real property to which the Borrower or any of its Subsidiaries
is a party and is material to the business of the Borrower and its Subsidiaries,
(ii) keep such leases in full force and effect and not allow such leases to
lapse or be terminated or any rights to renew such leases to be forfeited or
cancelled (other than, in each case, in accordance with its terms), (iii) notify
the Administrative Agent of any material default by any party with respect to
such leases and cooperate with the Administrative Agent in all respects to cure
any such default, and (iv) cause each of its Subsidiaries to do so.
 
 
6.18
Interest Rate Protection.

 
No later than the 60th day after the Closing Date, enter into, and for a minimum
of three years thereafter maintain, Hedging Agreements with terms and conditions
reasonably acceptable to the Administrative Agent that result in at least 50% of
the aggregate principal amount of the Term Loans being effectively subject to a
fixed or maximum interest rate reasonably acceptable to the Administrative
Agent.
 
 
6.19
Material Contracts.

 
The Borrower and the Guarantors shall comply, and cause each other Subsidiary to
comply, with all material terms and conditions of any Material Contract to which
it is a party. The Borrower and the Guarantors will not (a) enter into, or
permit any other Subsidiary to enter into, any amendment or modification to any
Material Contract of a material nature, or (b) permit any Material Contract to
be cancelled or terminated prior to its stated maturity, if in either case such
amendment, modification, cancellation or termination would be reasonably likely
to have a Material Adverse Effect. The Borrower and the Guarantors agree that
they shall promptly notify the Administrative Agent and deliver to the
Administrative Agent any notice received by the Borrower or such Guarantor with
respect to any event which constitutes a default by the Borrower or such
Guarantor or any other Subsidiary under any Material Contract to which the
Borrower, such Guarantor or such other Subsidiary is a party.
 
 
6.20
Properties Designated for Sale.

 
(a)           On or prior to June 30, 2008, the Borrower shall, with respect to
the real property located at 10500 West 153rd Street, Orland Park, IL 60462 (so
long as such real property has not been sold prior to June 30, 2008 in
accordance with Section 7.05 hereof), execute and deliver or cause to be
delivered the following in favor of the Collateral Agent:
 
(i)       a Mortgage as required by Section 4.01(a)(xii) hereof;
 
(ii)      evidence of (i) filing and (ii) payment of documentary, stamp,
intangible and recording taxes as required by Section 4.01(a)(xii)(A) hereof;
 
(iii)     such consents, approvals, amendments and other documents and
instruments as required by Section 4.01(a)(xii)(B) hereof;
 
(iv)     a Mortgage Policy as required by Section 4.01(a)(xii)(C);
 
(v)      certificates, information and instruments of indemnification as
required by Section 4.01(a)(xii)(D);
 
(vi)     evidence of payment as required by Section 4.01(a)(xii)(E) hereof;
 
(vii)    copies of all leases and subordination agreements as required by
Section 4.01(a)(xii)(F) hereof;
 
(viii)   notifications, registrations and filings as required by Section
4.01(a)(xii)(G) hereof;
 
(ix)      a survey as required by Section 4.01(a)(xii)(H) hereof;
 
(x)       engineering, soils and other reports as required by Section
4.01(a)(xii)(I) hereof;
 
(xi)      a completed Federal Emergency Management Agency Standard Flood Hazard
Determination as required by Section 4.01(a)(xii)(J) hereof;
 
(xii)     evidence that all other action that the Administrative Agent may deem
necessary or desirable has been taken as required by Section 4.01(a)(xii)(K)
hereof; and
 
(xiii)    an opinion of local counsel as required by Section 4.01(a)(v)(D)
substantially in the form of Exhibit J-4 hereof.
 
(b)           On or prior to June 30, 2008, the Borrower shall, with respect to
the real property located at 1315 Industrial Park Drive, Smithfield, NC 27577
(so long as the business located on such real property has not been sold prior
to June 30, 2008 in accordance with Section 7.05 hereof), execute and deliver or
cause to be delivered the following in favor of the Collateral Agent:
 
(i)       a Landlord Access Agreement as required by (but subject to the proviso
set forth in) Section 4.01(a)(xiii)(F); and
 
(ii)       a UCC fixture financing statement.
 
ARTICLE VII
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than contingent liabilities that are not yet due and
payable) shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall not, nor shall it permit any Subsidiary
to, directly or indirectly:
 
 
7.01
Liens.

 
Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, or sign or file or
knowingly suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing statement that names the Borrower or any of its Subsidiaries as
debtor, other than the following:
 
(a)           Liens pursuant to any Loan Document;
 
(b)           Liens existing on the date hereof and listed on Schedule 7.01(b)
(which shall set forth the lienholder thereof, the principal amount of the
obligations secured thereby and the property or assets of the Borrower or any
Subsidiary subject thereto) and any renewals, replacements, modifications or
extensions thereof, provided that (i) the property covered thereby is not
changed, (ii) the amount secured or benefited thereby is not increased except as
contemplated by Section 7.02(d), (iii) the direct or any contingent obligor with
respect thereto is not changed (except for releases thereof), and (iv) any
renewal, replacement, modification or extension of the obligations secured or
benefited thereby is permitted by Section 7.02(d);
 
(c)           Liens for taxes, assessments or other governmental charges (i)
which are not delinquent for a period of more than 30 days or (ii) which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;
 
(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
 
(e)           Liens (other than any Lien imposed by ERISA) (x) imposed by
Requirements of Law in the ordinary course of business or deposits made in
connection therewith in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social security
legislation, (y) incurred in the ordinary course of business to secure the
performance of tenders, statutory obligations (other than excise taxes), surety,
stay, customs and appeal bonds, statutory bonds, bids, leases, government
contracts, trade contracts, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money)
or (z) arising by virtue of deposits made in the ordinary course of business to
secure liability for premiums to insurance carriers; provided that (i) such
Liens are for amounts not yet due and payable or delinquent or, to the extent
such amounts are so due and payable, such amounts are being contested in good
faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP, which proceedings for orders entered in
connection with such proceedings have the effect of preventing the forfeiture or
sale of the property subject to any such Lien, and (ii) to the extent such Liens
are not imposed by Requirements of Law, such Liens shall in no event encumber
any property other than cash and Cash Equivalents;
 
(f)           bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by the Borrower or its Subsidiaries, in each case granted in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements; provided that, unless such Liens are
non-consensual and arise by operation of law, in no case shall any such Liens
secure (either directly or indirectly) the repayment of any Indebtedness;
 
(g)           easements, rights-of-way, restrictions, covenants, conditions,
encroachments and other similar encumbrances affecting real property which, in
the aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;
 
(h)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);
 
(i)           Liens securing Indebtedness permitted under Section 7.02(e);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and property concurrently being
financed solely by the same financing source, (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition, and (iii) such
Indebtedness is incurred within one year after such acquisition of such property
by such Person;
 
(j)           Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Borrower or any Subsidiary of the Borrower
or becomes a Subsidiary of the Borrower, or at the time such property is
acquired by the Borrower or any Subsidiary; provided that such Liens were not
created in contemplation of such merger, consolidation or Investment and do not
extend to any assets other than those of the Person merged into or consolidated
with the Borrower or such Subsidiary or acquired by the Borrower or such
Subsidiary (or, in the case of acquisition of such property by the Borrower or
any Subsidiary, such Liens do not extend to any other property of the Borrower
or any Subsidiary), and the applicable Indebtedness secured by such Lien is
permitted under Section 7.02;
 
(k)           Liens securing obligations outstanding in an aggregate amount not
to exceed $5,000,000;
 
(l)           the replacement, extension, modification or renewal of any Lien
permitted by clauses (i) and (j) above upon or in the same property theretofore
subject thereto or the replacement, extension, modification or renewal (without
increase in the amount or change in any direct or contingent obligor (other than
releases thereof)) of the Indebtedness secured thereby;
 
(m)           leases and subleases of the properties of the Borrower or any
Subsidiary granted by the Borrower or any Subsidiary to third parties, in each
case entered into in the ordinary course of the Borrower or the Subsidiary’s
business so long as such Leases do not, individually or in the aggregate,
(i) interfere in any material respect with the ordinary conduct of the business
of the Borrower or any Subsidiary or (ii) materially impair the use (for its
intended purposes) or the value of the property subject thereto;
 
(n)           licenses and sublicenses of Intellectual Property granted by the
Borrower or any of its Subsidiaries in the ordinary course of business and not
interfering in any material respect with the ordinary conduct of business of the
Borrower and its Subsidiaries;
 
(o)           Liens in favor of any Loan Party;
 
(p)           Liens that arise in favor of banks under Article 4 of the Uniform
Commercial Code on items in collection and the documents relating thereto and
proceeds thereof;
 
(q)           Liens solely on cash earnest money deposits made by the Borrower
or any Subsidiary in connection with any letter of intent or purchase agreement
with respect to an Investment permitted hereunder;
 
(r)           the filing of UCC financing statements solely as a precautionary
measure in connection with operating leases or consignment of goods; and
 
(s)           Liens securing Indebtedness of Foreign Subsidiaries incurred
pursuant to Section 7.02(a) or (f) and Liens securing obligations of any Foreign
Subsidiary under a Cash Management Agreement with a Cash Management Bank;
provided that (i) such Liens do not extend to, or encumber, property which
constitutes Collateral and (ii) such Liens extend only to the property (or
Equity Interests) of the Foreign Subsidiary incurring such Indebtedness.
 
 
7.02
Indebtedness.

 
Create, incur, assume or suffer to exist any Indebtedness, except:
 
(a)           obligations (contingent or otherwise) existing or arising under
any Swap Contract; provided that (i) such obligations are (or were) entered into
by such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with fluctuations in interest rates or foreign
exchange rates and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party; provided that if such Swap
Contract relates to interest rates, (A) such Swap Contract relates to payment
obligations on Indebtedness otherwise permitted to be incurred by the Loan
Documents and (B) the notional principal amount of such obligations at the time
incurred does not exceed the principal amount of the Indebtedness to which such
obligations relate;
 
(b)           Indebtedness permitted by Section 7.03(c);
 
(c)           Indebtedness under the Loan Documents;
 
(d)           (i) Indebtedness outstanding on the date hereof and listed on
Schedule 7.02(d), (ii) Indebtedness under credit facilities of Foreign
Subsidiaries, which credit facilities are existing on the date hereof and
described on Schedule 7.02(d) (not in excess of the commitments existing on the
date hereof and set forth on Schedule 7.02(d)) and (iii) any refinancings,
refundings, renewals or extensions of any of the foregoing; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred (plus, only in the case of refinancings, refundings, renewals or
extensions of credit facilities described in clause (ii), undrawn commitments
thereunder, but not in excess of the commitments existing on the date hereof and
set forth on Schedule 7.02(d)), in connection with such refinancing and the
direct or any contingent obligor with respect thereto is not changed (other than
releases thereof), as a result of or in connection with such refinancing,
refunding, renewal or extension; provided, further, that the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are not materially less
favorable to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the then applicable market
interest rate;
 
(e)           Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets, and
refinancings thereof, within the limitations set forth in Section 7.01(i);
provided, however, that the aggregate amount of all such Indebtedness at any one
time outstanding shall not exceed $50,000,000;
 
(f)           Indebtedness incurred by Foreign Subsidiaries in an aggregate
amount not to exceed $5,000,000 at any time outstanding;
 
(g)           Indebtedness resulting from endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business, and Indebtedness under agreements with financial institutions for cash
management services or deposit account overdraft protection services entered
into in the ordinary course of business, which Indebtedness is outstanding for
no longer than 5 days;
 
(h)           Indebtedness in an aggregate principal amount not to exceed
$150,000,000 at any time outstanding, of which up to $60,000,000 in the
aggregate may be incurred by Persons that are not Guarantors; provided that any
Indebtedness incurred under this Section 7.02(h) by a Loan Party shall be
unsecured;
 
(i)           unsecured Indebtedness of the Borrower or any Guarantor or
Acquired Indebtedness of any Subsidiary and any refinancings, refundings,
renewals or extensions thereof; provided that, both immediately prior to and
after giving effect thereto, (i) no Default shall exist or result therefrom and
(ii) on a Pro Forma Basis, the Consolidated Leverage Ratio shall not exceed
1.50:1.00;
 
(j)           unsecured Indebtedness of the Borrower or any Guarantor in an
aggregate principal amount not to exceed $750,000,000 at any time outstanding so
long as the Net Cash Proceeds thereof are used to prepay the Loans in accordance
with Section 2.05(b)(iv) and (vi); provided that (i) no Default shall exist or
result therefrom and (ii) such Indebtedness shall require no amortization
payments and shall not have a scheduled maturity prior to the date that is 180
days following the Maturity Date of the Term B Facility and shall have terms and
related provisions, including without limitation, interest rate, covenants,
events of default, guarantees and other terms, reasonably satisfactory to the
Administrative Agent; and
 
(k)           Indebtedness that may be deemed to exist pursuant to any
performance bond, surety, statutory appeal or similar obligation entered into or
incurred by the Borrower or any of its Subsidiaries in the ordinary course of
business.
 
 
7.03
Investments.

 
Make or hold any Investments, except:
 
(a)           Investments held by the Borrower and its Subsidiaries in the form
of Cash Equivalents;
 
(b)           (i) loans and advances to officers, directors and employees of the
Borrower and Subsidiaries in an aggregate amount not to exceed $3,000,000 at any
time outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes (to the extent not prohibited by applicable Law), and (ii)
other loans and advances to employees for the purchase of Equity Interests of
the Borrower in an aggregate amount not exceeding $1,000,000 at any time
outstanding;
 
(c)           (i) Investments by the Borrower and its Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by the Borrower and its Subsidiaries in Loan Parties, (iii)
additional Investments by Subsidiaries of the Borrower that are not Loan Parties
in other Subsidiaries that are not Loan Parties and (iv) so long as no Default
has occurred and is continuing or would result from such Investment, additional
Investments by the Loan Parties in Subsidiaries that are not Loan Parties (other
than amounts covered by Section 7.03(g)(vi)) in an aggregate amount invested
from the date hereof not to exceed $5,000,000 plus the Available Basket Amount;
provided that any Investment in the form of a loan or advance shall be evidenced
by the Intercompany Note and, in the case of a loan or advance by a Loan Party,
pledged by such Loan Party as Collateral pursuant to the Collateral Documents;
 
(d)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
 
(e)           Investments existing on the date hereof (other than those referred
to in Section 7.03(c)(i)) and set forth on Schedule 7.03(e);
 
(f)           Investments by the Borrower and its Subsidiaries in Swap Contracts
permitted under Section 7.02(a);
 
(g)           the purchase or other acquisition of all of the Equity Interests
in, or all or substantially all of the property (or any division, line of
business or substantial part thereof) of, any Person that (in the case of a
purchase or acquisition of Equity Interests), upon the consummation thereof,
will be wholly-owned directly by the Borrower or one or more of its wholly-owned
Subsidiaries (including as a result of a merger or consolidation); provided
that, with respect to each purchase or other acquisition made pursuant to this
Section 7.03(g):
 
(i)       any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.12;
 
(ii)       the lines of business of the Person to be (or the property of which
is to be) so purchased or otherwise acquired shall not be in contravention of
the requirements of Section 7.07;
 
(iii)      no Default shall have occurred and be continuing and after giving
effect to such purchase or other acquisition on a Pro Forma Basis the Borrower
shall be in compliance with Section 7.11;
 
(iv)      with respect to any such purchase or other acquisition on or prior to
the first anniversary of the Closing Date, the aggregate Acquisition
Consideration for all such purchases and acquisitions under this Section 7.03(g)
on or prior to the first anniversary of the Closing Date shall not exceed
$50,000,000;
 
(v)       with respect to any such purchase or other acquisition after the first
anniversary of the Closing Date, after giving effect thereto on a Pro Forma
Basis, the Consolidated Leverage Ratio shall be at least 0.25 “turn” less than
the maximum Consolidated Leverage Ratio permitted at such time by the covenant
set forth in Section 7.11;
 
(vi)      the aggregate Acquisition Consideration paid after the Closing Date
for the purchase or other acquisition pursuant to this Section 7.03(g) of Equity
Interests of Persons that will not be Guarantors, when taken together with the
aggregate amount of Investments under Section 7.03(i), shall not exceed
$50,000,000 in any year plus the Available Basket Amount; and
 
(vii)     the Borrower shall have delivered to the Administrative Agent on or
prior to the date on which any such purchase or other acquisition is to be
consummated, a certificate of a Responsible Officer, in form and substance
reasonably satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this Section 7.03(g) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition;
 
(h)           Investments by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.03 in an aggregate amount not to exceed
$5,000,000 plus the Available Basket Amount; provided that, with respect to each
Investment made pursuant to this Section 7.03(h):
 
(i)       such Investment shall be in property that is part of, or in lines of
business that are, substantially the same lines of business as one or more of
the principal businesses of the Borrower and its Subsidiaries in the ordinary
course;
 
(ii)       any determination of the amount of such Investment shall include all
cash and noncash consideration (including the fair market value of all Equity
Interests issued or transferred to the sellers thereof, all indemnities,
earnouts and other contingent payment obligations to, and the aggregate amounts
paid or to be paid under noncompete, consulting and other affiliated agreements
with, the sellers thereof and all assumptions of debt, liabilities and other
obligations in connection therewith) paid by or on behalf of the Borrower and
its Subsidiaries in connection with such Investment; and
 
(iii)      immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default shall have occurred and be continuing;
 
(i)           other Investments, when taken together with the aggregate
Acquisition Consideration for the purchase or other acquisition pursuant to
Section 7.03(g) of Equity Interests of Persons that will not be Guarantors, not
to exceed $50,000,000 in any year plus the Available Basket Amount;
 
(j)           Investments consisting of the receipt of noncash proceeds of any
Disposition permitted by Section 7.05; and
 
(k)           the Acquisition.
 
 
7.04
Fundamental Changes.

 
Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:
 
(a)           any Subsidiary may merge with (i) the Borrower; provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries; provided that when any Loan Party is merging with another
Subsidiary, a Loan Party shall be the continuing or surviving Person;
 
(b)           any Loan Party may Dispose of all or substantially all of its
assets (including any Disposition that is in the nature of a liquidation) to the
Borrower or to another Loan Party;
 
(c)           any Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;
 
(d)           the Borrower and its Subsidiaries may consummate the Acquisition
in accordance with the Acquisition Agreement; and
 
(e)           each of the Borrower and any of its Subsidiaries may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided, however, that in each case, immediately after
giving effect thereto (i) in the case of any such merger to which the Borrower
is a party, the Borrower is the surviving corporation and (ii) in the case of
any such merger to which any Loan Party (other than the Borrower) is a party,
such Loan Party is the surviving entity or the surviving entity becomes a Loan
Party in accordance with Section 6.12.
 
 
7.05
Dispositions.

 
Make any Disposition or enter into any agreement to make any Disposition,
except:
 
(a)           Dispositions of obsolete or worn out property or property no
longer used or useful in the business of the Borrower and its Subsidiaries,
whether now owned or hereafter acquired, in the ordinary course of business;
 
(b)           Dispositions of inventory and Cash Equivalents in the ordinary
course of business;
 
(c)           Dispositions of equipment or real property to the extent that (i)
such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
 
(d)           Dispositions of property by the Borrower or any Subsidiary to the
Borrower or to a Wholly-Owned Subsidiary; provided that if the transferor of
such property is a Loan Party, the transferee thereof must be a Loan Party;
 
(e)           transactions expressly permitted by Section 7.01, 7.03, 7.04 or
7.06;
 
(f)           Dispositions consisting of leases, subleases, licenses and
sublicenses of real or personal property in the ordinary course of business and
in accordance with the applicable Collateral Documents;
 
(g)           Dispositions consisting of the sale, transfer or assignment of
accounts receivable in connection with the collection, compromise or settlement
thereof in the ordinary course of business and not as part of a financing
transaction;
 
(h)           Dispositions by Subsidiaries of the Borrower that are not Loan
Parties to other Subsidiaries that are not Loan Parties;
 
(i)           Dispositions resulting from casualty or other damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Subsidiary;
 
(j)           Dispositions listed on Schedule 7.05(j);
 
(k)           Dispositions by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.05; provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition, (ii)
the aggregate fair market value of all property Disposed of in reliance on this
clause (k) in any fiscal year shall not exceed $20,000,000 and (iii) at least
75% of the purchase price for all property subject to such Disposition shall be
paid to the Borrower or such Subsidiary solely in cash and Cash Equivalents; and
 
(l)           Dispositions listed on Schedule 7.05(l); provided that (i) at the
time of such Disposition, no Default shall exist or would result from such
Disposition and (ii) at least 75% of the purchase price for all property subject
to such Disposition shall be paid to the Borrower or such Subsidiary solely in
cash and Cash Equivalents;
 
provided, however, that any Disposition pursuant to Section 7.05(a), (b), (c),
(f), (j), (k) or (l) shall be for fair market value.  For purposes of Section
7.05(k) and (l), the following shall be deemed to be cash:  (a) the assumption
of any liabilities of the Borrower or any Subsidiary with respect to, and the
release of the Borrower or such Subsidiary from all liability in respect of, any
Indebtedness of the Borrower or the Subsidiaries permitted hereunder (in the
amount of such Indebtedness) that is due and payable within one year of the
consummation of such disposition and (b) securities received by the Borrower or
any Subsidiary from the transferee that are immediately convertible into cash
without breach of their terms or the agreement pursuant to which they were
purchased and that are promptly converted by the Borrower or such Subsidiary
into cash.
 
 
7.06
Restricted Payments.

 
Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:
 
(a)           each Subsidiary may make Restricted Payments to the Borrower, any
Subsidiaries of the Borrower that are Guarantors and any other Person that owns
a direct Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;
 
(b)           the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests (other than Disqualified Equity Interests) of such
Person;
 
(c)           except to the extent the Net Cash Proceeds thereof are required to
be applied to the prepayment of the Loans pursuant to Section 2.05(b)(iii), the
Borrower and each Subsidiary may purchase, redeem or otherwise acquire its
Equity Interests with the proceeds received from the substantially concurrent
issue of new common Equity Interests (other than Disqualified Equity Interests);
 
(d)           so long as no Default exists, the Borrower may purchase, redeem or
otherwise acquire for cash Equity Interests of the Borrower from officers,
directors or employees of the Borrower and its Subsidiaries in an aggregate
amount not exceeding $1,000,000 during any fiscal year;
 
(e)           the Andrew Warrant (as defined in the Acquisition Agreement) may
be exercised for the Merger Consideration (as defined in the Acquisition
Agreement) in accordance with its terms; and
 
(f)           the Borrower may (i) declare or pay cash dividends to its
stockholders and (ii) purchase, redeem or otherwise acquire for cash Equity
Interests of the Borrower; provided that (A) no Default shall have occurred and
be continuing, and after giving effect to such Restricted Payment on a Pro Forma
Basis the Borrower shall be in compliance with Section 7.11 and (B) after giving
effect to such Restricted Payment on a Pro Forma Basis, the Consolidated
Leverage Ratio shall not exceed 2.00:1.00; provided that this clause (B) shall
not apply with respect to up to an aggregate of $50,000,000 of Restricted
Payments under this Section 7.06(f) after the Closing Date.
 
 
7.07
Change in Nature of Business.

 
Engage in any material line of business other than those lines of businesses
conducted by the Borrower and its Subsidiaries on the Closing Date or any
business reasonably related or incidental thereto.
 
 
7.08
Transactions with Affiliates.

 
Enter into any transaction of any kind with any Affiliate of the Borrower,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Borrower or such Subsidiary
as would be obtainable by the Borrower or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate;
provided that the foregoing restriction shall not apply to:
 
(a)           transactions (i) between or among the Loan Parties and (ii)
between or among Subsidiaries that are not Loan Parties;
 
(b)           transactions described on Schedule 7.08 (and any renewals or
replacements thereof on terms not materially more disadvantageous to the
applicable Loan Party);
 
(c)           transactions (i) otherwise expressly permitted by Sections
7.01(o), 7.02(b), 7.03(b) or (c), 7.04(a), (b) or (c), 7.05(d) or (h) or
7.06(a), and (ii) any transaction with a Foreign Subsidiary or joint venture or
similar entity which would constitute an Affiliate transaction solely because
the Borrower or any of its Subsidiaries owns an equity interest in or otherwise
controls such Foreign Subsidiary, joint venture or similar entity; provided that
no Affiliate of the Borrower or any of its Subsidiaries other than the Borrower
or any of its Subsidiaries shall have a beneficial interest in such Foreign
Subsidiary, joint venture or similar entity (other than directors’ qualifying
shares);
 
(d)           the issuance of Equity Interests other than Disqualified Equity
Interests in the Borrower to, or repurchase or acquisition of Equity Interests
in the Borrower from, directors, officers and employees of the Borrower and its
Subsidiaries pursuant to stock option plans or other employee benefit plans,
employment agreements or other employment arrangements approved by the Board of
Directors of the Borrower; and
 
(e)           normal compensation, severance and other benefit arrangements paid
to or provided for the benefit of directors, officers and employees of the
Borrower and its Subsidiaries in the ordinary course of business (including
reasonable directors’ fees).
 
 
7.09
Burdensome Agreements.

 
Enter into or permit to exist any Contractual Obligation (other than this
Agreement or any other Loan Document) that limits the ability (i) of any
Subsidiary to make Restricted Payments to the Borrower or any Guarantor or to
otherwise transfer property to or invest in the Borrower or any Guarantor,
except for any agreement in effect (A) on the date hereof and set forth on
Schedule 7.09 or (B) at the time any Subsidiary becomes a Subsidiary of the
Borrower, so long as such agreement was not entered into solely in contemplation
of such Person becoming a Subsidiary of the Borrower (and in each case under
clauses (A) and (B), any renewal, extension or replacement thereof so long as
such renewal, extension or replacement does not expand the scope of such
Contractual Obligation), or (ii) of any Loan Party to Guarantee the Indebtedness
of the Borrower.
 
 
7.10
Use of Proceeds.

 
Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose, in each case in violation of
the Exchange Act, or the regulations promulgated thereunder or the provisions of
the regulations of the Board of Governors of the Federal Reserve System of the
United States, including Regulation T, U or X.
 
 
7.11
Financial Covenants.

 
(a)           Consolidated Interest Coverage Ratio.  Permit the Consolidated
Interest Coverage Ratio as of the end of any fiscal quarter during any period
set forth below to be less than the ratio set forth below opposite such period:
 
 
 
 
Four Fiscal Quarters Ending
Minimum
Consolidated
Interest Coverage
Ratio
Closing Date through June 30, 2008
2.85:1.00
July 1, 2008 through June 30, 2009
3.75:1.00
July 1, 2009 through June 30, 2010
4.50:1.00
July 1, 2010 and thereafter
5.00:1.00



(b)           Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio at any time during any period set forth below to be greater than the ratio
set forth below opposite such period:
 
 
 
Four Fiscal Quarters Ending
Maximum
Consolidated
Leverage Ratio
Closing Date through June 30, 2008
4.25:1.00
July 1, 2008 through June 30, 2009
3.75:1.00
July 1, 2009 through June 30, 2010
3.25:1.00
July 1, 2010 and thereafter
2.50:1.00



 
7.12
Capital Expenditures.

 
Make any Capital Expenditure, except for Capital Expenditures not exceeding, in
the aggregate for the Borrower and it Subsidiaries during each fiscal year set
forth below, the amount set forth opposite such fiscal year:
 
Fiscal Year
Amount
2008 through 2012
$100,000,000
2013 and thereafter
$110,000,000



provided, however, that (i) this Section 7.12 shall not apply for any fiscal
year if the Consolidated Leverage Ratio as of the last day of such fiscal year
is not greater than 1.50:1.00 and (ii) up to 50% of the unused amount in any
year may be carried over into the next year, subject to a maximum carryover of
$15,000,000 per year.
 
 
7.13
Prepayments of Other Indebtedness; Modifications of Organization Documents and
Other Documents, Etc.

 
Directly or indirectly:
 
(a)           make (or give any notice in respect thereof) any voluntary or
optional payment or prepayment on or redemption or acquisition for value of, or
any prepayment or redemption as a result of any asset sale, change of control or
similar event of, or any purchase upon the exercise by the holder thereof of any
“put” or similar rights, the Borrower Convertible Subordinated Debentures, the
Acquired Business Convertible Subordinated Notes or any other Indebtedness
subordinated in right of payment to the Obligations; provided that the foregoing
shall not prohibit (i) any refinancing permitted by Section 7.02(d), (ii)
prepayment, purchase or conversion into cash of Acquired Business Convertible
Subordinated Notes financed with borrowings of Revolving Credit Loans or with
cash on hand, (iii) conversion of any Indebtedness into, or payment for any
purchase of Indebtedness with, common stock of the Borrower or (iv) payments
described in Schedule 7.13(a);
 
(b)           amend or modify, or permit the amendment or modification of, any
provision of any Related Document or any document governing the Acquired
Business Convertible Subordinated Notes or the Borrower Convertible Subordinated
Debentures in any manner that is adverse in any material respect to the
interests of the Lenders; or
 
(c)           terminate, amend or modify any of its Organization Documents
(including (x) by the filing or modification of any certificate of designation
and (y) any election to treat any Pledged Securities (as defined in the Security
Agreement) as a “security” under Section 8-103 of the UCC other than
concurrently with the delivery of certificates representing such Pledged
Securities to the Administrative Agent) or any agreement to which it is a party
with respect to its Equity Interests (including any stockholders’ agreement), or
enter into any new agreement with respect to its Equity Interests, other than
any such amendments or modifications or such new agreements which are not
adverse in any material respect to the interests of the Lenders; provided that
the Borrower may issue such Equity Interests, so long as such issuance is not
prohibited by any other provision of this Agreement, and may amend or modify its
Organization Documents to authorize any such Equity Interests.
 
 
7.14
Accounting Changes.

 
Make any change in (a) accounting policies or reporting practices, except as
required by GAAP, or (b) fiscal year.
 
 
7.15
Inactive Subsidiaries.

 
Permit any Inactive Subsidiary to engage in any operating activities or hold any
assets other than assets with an aggregate fair market value of less than
$100,000, subject to an aggregate limit of $l,000,000 for all Inactive
Subsidiaries.
 
 
7.16
No Further Negative Pledge.

 
Enter into any agreement, instrument, deed or lease which prohibits or limits
the ability of any Loan Party to create, incur, assume or suffer to exist any
Lien upon any of their respective properties or revenues, whether now owned or
hereafter acquired, or which requires the grant of any security for an
obligation if security is granted for another obligation, except the
following:  (1) this Agreement and the other Loan Documents; (2) covenants in
documents creating Liens permitted by Section 7.01 prohibiting further Liens on
the properties encumbered thereby; (3) any other agreement that does not
restrict in any manner (directly or indirectly) Liens created pursuant to the
Loan Documents on any Collateral securing the Secured Obligations and does not
require the direct or indirect granting of any Lien securing any Indebtedness or
other obligation by virtue of the granting of Liens on or pledge of property of
any Loan Party to secure the Secured Obligations; and (4) any prohibition or
limitation that (a) exists pursuant to applicable Requirements of Law,
(b) consists of customary restrictions and conditions contained in any agreement
relating to the sale of any property permitted under Section 7.05 pending the
consummation of such sale or contained in leases and licenses of real or
personal property entered into by the Borrower or any Subsidiary as lessee or
licensee in the ordinary course of business, restricting the granting of Liens
therein or in property that is the subject thereof, (c) restricts subletting or
assignment of any lease governing a leasehold interest of the Borrower or any
Subsidiary, (d) exists in any agreement in effect at the time such Subsidiary
becomes a Subsidiary, so long as such agreement was not entered into in
contemplation of such Person becoming a Subsidiary or (e) is imposed by any
amendments or refinancings that are otherwise permitted by the Loan Documents of
the contracts, instruments or obligations referred to in clause (3) or (4)(d);
provided that such amendments and refinancings are no more materially
restrictive with respect to such prohibitions and limitations than those prior
to such amendment or refinancing.
 
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
 
 
8.01
Events of Default.

 
Any of the following shall constitute an Event of Default:
 
(a)           Non-Payment.  The Borrower or any other Loan Party fails to (i)
pay when and as required to be paid herein, any amount of principal or premium
of any Loan or any L/C Obligation or deposit any funds as Cash Collateral in
respect of L/C Obligations, or (ii) pay within three Business Days after the
same becomes due, any interest on any Loan or on any L/C Obligation, or any fee
due hereunder, or (iii) pay within five Business Days after the same becomes
due, any other amount payable hereunder or under any other Loan Document; or
 
(b)           Specific Covenants.  The Borrower fails to perform or observe any
term, covenant or agreement contained in Section 6.03(a), 6.05 (with respect to
the legal existence of the Borrower), 6.11 or Article VII; or
 
(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after the earlier of the date on which (i) a
Responsible Officer of such Loan Party becomes aware of such failure or (ii)
written notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender; or
 
(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
 
(e)           Cross-Default.  (i) Any Loan Party or any Subsidiary thereof (A)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount outstanding (including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is an Affected Party (as so deemed) and, in either event, the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than the Threshold Amount and such Loan Party or such Subsidiary
fails to pay such Swap Termination Value when due after applicable grace
periods; or
 
(f)           Insolvency Proceedings, Etc.  The Borrower or any Material
Subsidiary thereof institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
 
(g)           Inability to Pay Debts; Attachment.  (i) The Borrower or any
Material Subsidiary thereof becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or
 
(h)           Judgments.  There is entered against any Loan Party or any
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer is rated at least “A” by A.M. Best Company, has been
notified of the potential claim and does not dispute coverage), or (ii) any one
or more non-monetary final judgments that have, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of thirty (30) consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
 
(i)           ERISA.  (i) An ERISA Event, or termination or withdrawal with
respect to Foreign Plans, occurs with respect to a Pension Plan, Multiemployer
Plan or Foreign Plan which has resulted or could reasonably be expected to
result in liability of the Borrower in an aggregate amount in excess of the
Threshold Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of the Threshold
Amount; or
 
(j)           Invalidity of Loan Documents.  Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations (other than contingent liabilities not then due and
payable), ceases to be in full force and effect; or any Loan Party or any other
Person contests in writing the validity or enforceability of any provision of
any Loan Document; or any Loan Party denies in writing that it has any or
further liability or obligation under any provision of any Loan Document, or
purports in writing to revoke, terminate or rescind any provision of any Loan
Document; or
 
(k)           Change of Control.  There occurs any Change of Control; or
 
(l)           Collateral Documents.  Any Collateral Document shall for any
reason (other than pursuant to the terms thereof) cease to create a valid and
perfected first priority Lien (subject to Liens permitted by Section 7.01) on
the Collateral purported to be covered thereby (other than as a result of the
failure to file a continuation statement specified in a certificate delivered
pursuant to Section 6.02(j)).
 
 
8.02
Remedies upon Event of Default.

 
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
 
(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;
 
(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
 
(c)           require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and
 
(d)           exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
 
 
8.03
Application of Funds.

 
After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Secured
Obligations shall be applied by the Administrative Agent in the following order;
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, commitment fees
and Letter of Credit Fees) payable to the Lenders and the L/C Issuer (including
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuer and amounts payable under Article III) ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid commitment fees and Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Obligations and any fees, premiums and scheduled periodic
payments due under Secured Hedge Agreements or Secured Cash Management
Agreements constituting Secured Obligations and any interest accrued thereon, in
each case equally and ratably among the Lenders, the L/C Issuer, the Hedge Banks
and the Cash Management Banks in proportion to the respective amounts described
in this clause Third payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and amounts owing under Secured Hedge
Agreements and Secured Cash Management Agreements, ratably among the Lenders,
the L/C Issuer, the Hedge Banks and the Cash Management Banks in proportion to
the respective amounts described in this clause Fourth held by them;
 
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
 
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above, and if and when no
Obligations are outstanding, returned to the Borrower.
 
ARTICLE IX
ADMINISTRATIVE AGENT
 
 
9.01
Appointment and Authority.

 
(a)           Each of the Lenders and the L/C Issuer hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and the Borrower shall not have rights as a third party beneficiary of
any of such provisions.
 
(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (in its capacities as a
Lender, Swing Line Lender (if applicable), potential Hedge Bank and potential
Cash Management Bank) and the L/C Issuer hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and the
L/C Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto (including, for the avoidance of doubt, exercising any
discretion under Section 6.12 or Section 6.13).  In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
 
 
9.02
Rights as a Lender.

 
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
 
 
9.03
Exculpatory Provisions.

 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary), or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02 or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
 
9.04
Reliance by Administrative Agent.

 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
 
9.05
Delegation of Duties.

 
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
 
 
9.06
Resignation of Administrative Agent.

 
The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the prior written
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed; provided that no such consent shall be required if an Event of Default
shall have occurred and be continuing), to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuer, after consultation with the Borrower, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided above in this Section.  Upon the acceptance of
a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the Loan Documents (if not already discharged therefrom as provided above
in this Section).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
 
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.
 
 
9.07
Non-Reliance on Administrative Agent and Other Lenders.

 
Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
 
9.08
No Other Duties, Etc.

 
Anything herein to the contrary notwithstanding, none of the Arrangers, the
Syndication Agent or Co-Documentation Agents listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents.
 
 
9.09
Administrative Agent May File Proofs of Claim.

 
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.
 
 
9.10
Collateral and Guaranty Matters.

 
The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion,
 
(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Secured Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or (iii) if
approved, authorized or ratified in writing in accordance with Section 10.01;
 
(b)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and
 
(c)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.  In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense and upon receipt of any certifications
reasonably requested by the Administrative Agent in connection therewith,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral Documents
or to subordinate its interest in such item, or to release such Guarantor from
its obligations under the Guaranty, in each case in accordance with the terms of
the Loan Documents and this Section 9.10.
 
 
9.11
Withholding Tax.

 
To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding tax.  If the Internal Revenue Service or any Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or was not properly executed, or because such Lender failed to
notify the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.
 
ARTICLE X
MISCELLANENOUS
 
 
10.01
Amendments, Etc.

 
No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Borrower or
the applicable Loan Party, as the case may be, and the Administrative Agent and
consented to by the Required Lenders, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such amendment, waiver or consent shall:
 
(a)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (it being understood that a waiver of any condition precedent set
forth in Section 4.02 or the waiver of any Default, mandatory prepayment or
mandatory reduction of the Commitments pursuant to Section 2.05(b) shall not
constitute an extension or increase of any Commitment of any Lender);
 
(b)           postpone any date fixed by this Agreement or any other Loan
Document for (i) any payment (excluding mandatory prepayments) of principal,
premium, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under such other Loan Document without the written consent of each
Lender entitled to such payment or (ii) any scheduled reduction of any Facility
hereunder or under any other Loan Document without the written consent of each
Appropriate Lender;
 
(c)           reduce the principal or premium of, or the rate of interest
specified herein on, any Loan or L/C Borrowing, or (subject to clause (iv) of
the second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender entitled to such amount; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;
 
(d)           change (i) Section 2.13 or Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender directly affected thereby or (ii) the order of
application of any reduction in the Commitments or any prepayment of Loans among
the Facilities from the application thereof set forth in the applicable
provisions of Section 2.05(b) in any manner that materially and adversely
affects the Lenders under a Facility without the written consent of (i) if such
Facility is the Term A Facility, the Required Term A Lenders, (ii) if such
Facility is the Term B Facility, the Required Term B Lenders and (iii) if such
Facility is the Revolving Credit Facility, the Required Revolving Lenders;
 
(e)           change (i) any provision of this Section 10.01 or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(e)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders”, “Required Term A Lenders” or “Required Term B Lenders”, without the
written consent of each Lender under the applicable Facility;
 
(f)           release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;
 
(g)           release any Material Subsidiary from the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or
 
(h)           impose any greater restriction on the ability of any Lender under
a Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the Term A Facility, the Required
Term A Lenders, (ii) if such Facility is the Term B Facility, the Required Term
B Lenders, and (iii) if such Facility is the Revolving Credit Facility, the
Required Revolving Lenders;
 
and provided, further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
the Fee Letters may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender (it being understood that any Commitments or Loans held or deemed
held by any Defaulting Lender shall be excluded for a vote of the Lenders
hereunder requiring any consent of the Lenders).
 
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
 
In addition, notwithstanding the foregoing, (a) this Agreement may be amended
(or amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (i) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time thereunder and the accrued interest and fees in respect thereof to share
ratably in the benefits of this Agreement and the other Loan Documents with the
Term A Loans, Term B Loans and the Revolving Loans and the accrued interest and
fees in respect thereof, and (ii) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.
 
 
10.02
Notices; Effectiveness; Electronic Communications.

 
(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
 
(i)       if to the Borrower, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
 
(ii)      if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
 
(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
 
(d)           Change of Address, Etc.  Each of the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuer and the Swing
Line Lender.  In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.
 
(e)           Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
 
 
10.03
No Waiver; Cumulative Remedies.

 
No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
 
 
10.04
Expenses; Indemnity; Damage Waiver.

 
(a)           Costs and Expenses.  The Borrower shall pay (i) if the Closing
Date occurs, all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, amendment and restatements,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender or the L/C Issuer), and shall pay all reasonable fees and time charges
for attorneys who may be employees of the Administrative Agent, any Lender or
the L/C Issuer, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
 
(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all
reasonable  fees and time charges and disbursements for attorneys who may be
employees of any Indemnitee, incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials at, on, under or from any
property or facility owned, leased or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party or any of the Borrower’s or such Loan Party’s
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE
OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE
INDEMNITEE; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
 
(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees, without affecting the Borrower’s payment obligations
with respect thereto, to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
 
(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
 
(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
 
(f)           Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
 
 
10.05
Payments Set Aside.

 
To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.
 
 
10.06
Successors and Assigns.

 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not (subject to the provisions of Section 7.04) assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of Section 10.06(b), (ii) by way of
participation in accordance with the provisions of Section 10.06(d), or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
 
(i)       Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
 
(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Commitments or Revolving Credit
Loans,  $1,000,000, in the case of any assignment in respect of Term A
Commitments or Term A Loans or $1,000,000, in the case of any assignment in
respect of Term B Commitments or Term B Loans unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
 
(ii)         Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis.
 
(iii)        Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
 
(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term Commitment or Revolving Credit Commitment if such assignment is
to a Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund;
 
(C)           the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
 
(D)           the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.
 
(iv)        Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $2,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment, provided, further, that in the event of two or more concurrent
assignments to members of the same Assignee Group (which may be effected by a
suballocation of an assigned amount among members of such Assignee Group) or two
or more concurrent assignments by members of the same Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of the Assignee
Group), the fee will be $2500 plus $0 for the first four concurrent assignments
or suballocations to members of an Assignee Group (or from members of an
Assignee Group, as applicable) and then $500 for each additional concurrent
assignment or suballocation to members of an Assignee Group (or from members of
an Assignee Group, as applicable). The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.
 
(v)         No Assignment to Borrower.  No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
 
(vi)        No Assignment to Natural Persons.  No such assignment shall be made
to a natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).
 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the Borrower
and any Lender (with respect to its own Loans and Commitments only) at any
reasonable time and from time to time upon reasonable prior notice.
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that affects such Participant or
give its consent to the assignment or transfer of the Borrower’s rights or
obligations hereunder to the extent such consent is required pursuant to Section
10.06(a).  Subject to subsection (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.06(b).  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.  Each Lender shall maintain at the Lender’s Lending
Office a register for the recordation of the names and addresses of its
Participants and their interests.
 
(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.
 
(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.  In the case of any Lender that is a fund that
invests in bank loans, such Lender may, without the consent of the Borrower or
the Administrative Agent, collaterally assign or pledge all or any portion of
its rights under this Agreement, including the Loans and Notes or any other
instrument evidencing its rights as a Lender under this Agreement, to any holder
of, trustee for, or any other representative of holders of, obligations owed or
securities issued, by such fund, as security for such obligations or securities.
 
(g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
(h)           Resignation as L/C Issuer or Swing Line Lender After
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Revolving Credit Commitment and
Revolving Credit Loans pursuant to Section10.06(b), Bank of America may, (i)
upon 30 days’ notice to the Borrower and the Lenders, resign as L/C Issuer
and/or (ii) upon 30 days’ notice to the Borrower, resign as Swing Line
Lender.  In the event of any such resignation as L/C Issuer or Swing Line
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swing Line Lender, as the case
may be.  If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of America resigns
as Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).  Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.
 
 
10.07
Treatment of Certain Information; Confidentiality.

 
Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.14, (ii) any pledge referred to in Section
10.06(f) or (iii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(g) with the written consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
the L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower; provided that such source is not actually
known by such disclosing party to be bound by an agreement containing provisions
substantially the same as those contained in this Section.
 
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
 
 
10.08
Right of Setoff.

 
If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time to the fullest extent permitted by applicable law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender or the L/C
Issuer, irrespective of whether or not such Lender or the L/C Issuer shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender or the L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness.  The rights of
each Lender, the L/C Issuer and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the L/C Issuer or their respective Affiliates may have.  Each
Lender and the L/C Issuer agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.
 
 
10.09
Interest Rate Limitation.

 
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
 
 
10.10
Counterparts; Integration; Effectiveness.

 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto and
executed copies of the Lender Addenda reflecting the full amount of the
commitments described in the third paragraph of the Preliminary
Statements.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
 
10.11
Survival of Representations and Warranties.

 
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
 
10.12
Severability.

 
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
 
10.13
Replacement of Lenders.

 
If any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender ceases to be able to make or maintain Eurodollar Rate Loans under the
circumstances specified in Section 3.02, or if any Lender is a Defaulting Lender
or under the circumstance set forth in the next to last paragraph of
Section 10.01, or if the Borrower exercises its right under the penultimate
paragraph of Section 10.01, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that:
 
(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);
 
(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts, including the premium specified in
Section 2.05(c) in the case of any assignment pursuant to the penultimate
paragraph of Section 10.01 prior to the first anniversary of the Closing Date as
if such assignment were a Repricing Transaction);
 
(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(d)           such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
 
10.14
Governing Law; Jurisdiction; Etc.

 
(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)           SUBMISSION TO JURISDICTION.  THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF SUCH STATE, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c)           WAIVER OF VENUE.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
 
(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
 
10.15
Waiver of Jury Trial.

 
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
 
10.16
No Advisory or Fiduciary Responsibility.

 
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that:  (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arrangers are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent and the Arrangers,
on the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and each Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor any Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor any Arranger has any
obligation to disclose any of such interests to the Borrower or its
Affiliates.  To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent and
the Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
 
 
10.17
USA PATRIOT Act Notice.

 
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the Patriot Act.
 
 
10.18
ENTIRE AGREEMENT.

 
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.
 
 
10.19
Lender Addendum.

 
Each Lender to become a party to this Agreement on the Closing Date shall do so
by delivering to the Administrative Agent a Lender Addendum duly executed by
such Lender, Borrower and the Administrative Agent, whereupon such Lender
Addendum shall be incorporated into and shall become a part of this Agreement.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 

  COMMSCOPE, INC.          
 
By:
/s/ Frank B. Wyatt, II       Name:  Frank B. Wyatt, II        Title:    Senior
Vice President          

 
 

 
BANK OF AMERICA, N.A., as Administrative Agent
         
 
By:
/s/ Joan Mok       Name:  Joan Mok        Title:    Vice President          

 
 

 
BANK OF AMERICA, N.A., as L/C Issuer and Swing Line Lender
         
 
By:
/s/ Lisa S. Coney       Name:  Lisa S. Coney        Title:    Senior Vice
President          

 
 

